Case 19-12809-JKS   Doc 862    Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                              Document     Page 1 of 235
                         Case 19-12809-JKS                                                                                 Doc 862                                Filed 09/13/19 Entered 09/13/19 15:08:49                                                                                                                     Desc Main
                                                                                                                                                                 Document     Page 2 of 235
            In re: New England Motor Freight (01)                   Case No. 19-12809 (JKS) (Jointly Administered)
                                                                    Reporting Period: 7/1/2019-8/4/2019
SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
            Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
            first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
            equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
            REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
            must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                BANK ACCOUNTS                                                                                                                                                                                             ESCROW Accounts             CURRENT MONTHCUMULATIVE FILING TO DATE
            Bank                                    Chase               Chase           Chase          Chase           Chase         Chase         Chase          Chase       Chase     PNC         Chase         TD           TD            TD           Chase    Chase
            Last 4 Digits of Bank Account               6365             7600            3180           5726            7245          5162         5661            7555       7312       8845        671          4274         6143          7939          3062           1659             ACTUAL             ACTUAL
            CASH BEGINNING OF MONTH                 $3,282,996.36        $0.00        $73,184.68        $0.00           $0.00        $911.95    $142,985.00      $2,360.09    $0.00   $21,360.40    $0.00      $11,532.73   $138,996.48   $382,995.07   $96,460.50    $3,000,000.00     $7,153,783.26      $8,434,412.39

            RECEIPTS
            ACCOUNTS RECEIVABLE                      $510,436.00                                                                                                                                                                                                                          $510,436.00     $36,361,418.71
            Miscellaneous Collections                 $6,381,242                      $1,308.46                                                                                                                  $1.96                    $901,340.02   $670,890.34                      $7,954,783.17    $12,198,961.29
            LOANS AND ADVANCES                                                                                                                                                                                                                                                               $0.00             $0.00
            INTERCOMPANY FUNDING                   -$3,585,970.52     $175,256.56                   $1,325,047.63    $136,928.53                               $181,018.11                         $8,087.24                                                                            -$1,759,632.45    -$2,765,214.42
            DUE FROM OWNER                                                                                                                                                                                                                                                                   $0.00         $8,721,711.00
            TRANSFERS                               $4,078,168.14                                                                                                                                                                                                     -$3,000,000.00     $1,078,168.14     $2,007,105.97
            Duplicated Checks- Voided                                                                                                                                                                                                                                                        $0.00          $76,959.19
              TOTAL RECEIPTS                        $7,383,876.01     $175,256.56     $1,308.46     $1,325,047.63    $136,928.53      $0.00        $0.00       $181,018.11    $0.00     $0.00      $8,087.24     $1.96         $0.00      $901,340.02   $670,890.34   -$3,000,000.00     $7,783,754.86    $56,600,941.74

            DISBURSEMENTS
            Miscellaneous                              $760.76                                       $11,684.79                                                  $4,743.99                                                                                                                $17,189.54         $73,813.06
            Affiliate Real Estate Payments                                                                                                                                                                                                                                                    $0.00           $7,600.00
            AR Garnishment                                                                                                                                                                                                                                                                    $0.00         $121,680.95
            Bank Fee                                                                    $67.81                                                                                                                                              $15.00                                           $82.81          $15,245.32
            Business Insurance                                                                                                                                                                                                                                                                $0.00        $1,796,687.30
            Cargo Claims                                                                                                                                                                                                                                                                      $0.00          $24,512.52
            Cargo Insurance                                                                                                                                                                                                                                                                   $0.00          $52,620.70
            Cartage                                                                                                                                                                                                                                                                           $0.00          $11,961.85
            Classified Ads                                                                                                                                                                                                                                                                    $0.00          $34,611.29
            Company Cars                                                                              $1,634.01                                                                                                                                                                            $1,634.01         $42,761.20
            Credit Card Fee                                                                                                                                                                                                                                                                   $0.00           $1,607.12
            Drivers                                                                                                                                                                                                                                                                           $0.00          $19,848.96
            Equipment Financing                                                                                                                                                                                                                                                               $0.00           $2,177.92
            Fuel                                      $7,789.00                                                                                                                                                                                                                            $7,789.00        $490,724.26
            FICA                                                                                                                                                $29,488.96                                                                                                                $29,488.96       $1,294,653.58
            FICA Employer                                                                                                                                       $29,435.50                                                                                                                $29,435.50       $1,294,601.75
            FMLA Insurance                                                                                                                                       $892.99                                                                                                                    $892.99           $7,723.57
            FUTA                                                                                                                                                 $943.97                                                                                                                    $943.97         $116,558.08
            Health Insurance                         $277,681.37                                     $119,713.15                                                                                                                                                                         $397,394.52      $10,284,871.84
            Income Tax Withheld                                                                                                                                 $86,915.10                                                                                                                $86,915.10       $2,543,731.08
            Insurance - PLPD                                                                                                                                                                                                                                                                  $0.00           $7,600.38
            Interest Expense                           $125.00                                                                                                                                                                                                                              $125.00          $17,740.32
            Interest Income                                                                                                                                                                                                                                                                   $0.00         -$15,420.09
            Interline Charges                                                                                                                                                                                                                                                                 $0.00          $74,892.25
            Labor - Security                                                                         $242,196.15                                                                                                                                                                         $242,196.15        $883,588.30
            Life and LTD Insurance                                                                                                                                                                                                                                                            $0.00          $48,853.66
            Life Insurance                                                                                                                                                                                                                                                                    $0.00         $254,156.84
            Metlife Insurance Witholding                                                               $667.75                                                                                                                                                                              $667.75          $32,970.19
            Misc Professional Fees                  $1,916,059.59                                    $300,436.11                                                                                                                                                                        $2,216,495.70      $4,887,754.10
            NY Commuter Tax                                                                                                                                       $54.52                                                                                                                     $54.52           $5,159.30
            Norwin School Tax                                                                          $10.00                                                                                                                                                                                $10.00           $2,511.00
            Office Cleaning                                                                                                                                                                                                                                                                   $0.00           $2,763.64
            Office Supplies                                                                           $2,265.96                                                                                                                                                                            $2,265.96        $328,812.79
            Operating taxes and licenses                                                                                                                          $891.20                                                                                                                   $891.20          $29,121.18
            Payments on behalf of Carrier                                                                                                                                                                                                                                                     $0.00            $207.87
            Payments on behalf of Eastern                                                             $4,967.44                                                                                                                                                                            $4,967.44         $72,101.84
            Payments on behalf of NEMF                                                                                                                                                                                                                                                        $0.00          $26,642.86
            Payments on behalf of NEWT                                                                                                                                                                                                                                                        $0.00           $2,860.40
            Pension                                                                                                                                                                                                                                                                           $0.00         $605,865.10
            Payroll                                                   $175,256.56                                    $136,928.53                                                                   $8,087.24                                                                             $320,272.33      $15,346,768.31
            Physicals & Investigations                                                                                                                                                                                                                                                        $0.00           $1,293.80
            Pier Charges                                                                                                                                                                                                                                                                      $0.00          $39,945.11
            Propane                                                                                                                                                                                                                                                                           $0.00          $15,090.06
              Case 19-12809-JKS                                                                                                        Doc 862                            Filed 09/13/19 Entered 09/13/19 15:08:49                                                                                                                Desc Main
                                                                                                                                                                         Document     Page 3 of 235
Real Estate Taxes                                                                                                                                                                                                                                                                                     $0.00         $25,686.91
Refunds / Rebates                                                                                             $409.38                                                                                                                                                                                $409.38       $246,104.79
Rent                                                                                                        $441,089.56                                                                                                                                                                           $441,089.56     $2,703,472.70
Sales - Meals                                                                                                 $248.80                                                                                                                                                                                $248.80         $9,657.37
Software                                                                                                                                                                                                                                                                                              $0.00          $3,437.87
State Unemployment Tax                                                                                       $9,319.53                                                  $16,684.03                                                                                                                 $26,003.56      $656,848.26
STD Insurance Witholding                                                                                     $1,283.18                                                                                                                                                                              $1,283.18       $34,332.75
T&E                                                $2,915.09                                                 $1,749.16                                                                                                                                                                              $4,664.25       $71,091.49
Taxes                                                                                                       $11,261.67                                                  $13,237.94                                                                                                                 $24,499.61      $896,662.28
Telecommunications                                                                                          $72,215.95                                                                                                                                                                             $72,215.95      $198,401.27
Temp Labor                                                                                                                                                                                                                                                                                            $0.00         $20,587.67
Terminal Expense                                   $6,072.00                                                 $1,948.85                                                                                                                                                                              $8,020.85      $180,913.67
Terminal Repairs                                  $12,001.00                                                $35,693.26                                                                                                                                                                             $47,694.26       $70,216.85
Tires                                                                                                                                                                                                                                                                                                 $0.00          $1,222.88
Tolls                                                                                                         $472.90                                                                                                                                                                                $472.90       $268,792.03
Traffic Violations                                                                                                                                                                                                                                                                                    $0.00          $2,907.01
Trailer Financing                                                                                                                                                                                                                                                                                     $0.00         $32,628.12
Union 401K                                                                                                                                                                                                                                                                                            $0.00         $71,896.13
Union Benefits - Dental                                                                                                                                                                                                                                                                               $0.00        $120,703.88
Union Dues                                                                                                                                                                                                                                                                                            $0.00        $201,945.52
Unloading Allowances                                                                                                                                                                                                                                                                                  $0.00           $128.00
Utilities                                                                                                   $46,093.30                                                                                                                                                                             $46,093.30      $284,295.23
Vehicle Fluids                                                                                                                                                                                                                                                                                        $0.00          $4,600.91
Vehicle Financing                                                                                                                                                                                                                                                                                     $0.00        $169,669.29
Vehicle Maintenance                                                                                          $1,500.00                                                                                                                                                                              $1,500.00      $447,976.64
Vehicle Parts                                                                                                                                                                                                                                                                                         $0.00          $3,066.89
Vehicle Rental                                                                                                                                                                                                                                                                                        $0.00        $356,109.45
Vehicle Repairs                                                                                             $17,610.73                                                                                                                                                                             $17,610.73       $81,332.85
Workers Comp                                                                                                 $576.00                                                                                                                                                                                 $576.00       $810,450.08
Bank Transfer                                                                                                                                                                                 $21,360.40                                                                                           $21,360.40     $2,459,512.78
Intercompany Transfers                           $4,360,225.82                                                                                                                                                                                                                                   $4,360,225.82    $7,110,614.69
Duplicated Checks - Voided                                                                                                                                                                                                                                                                            $0.00         $76,959.19
TOTAL DISBURSEMENTS                              $6,583,629.63        $175,256.56           $67.81         $1,325,047.63       $136,928.53       $0.00       $0.00      $183,288.20   $0.00   $21,360.40   $8,087.24     $0.00         $0.00         $15.00          $0.00          $0.00        $8,433,681.00   $58,531,497.01

NET CASH FLOW                                     $800,246.38             $0.00           $1,240.65             $0.00              $0.00         $0.00       $0.00      -$2,270.09    $0.00   #########     $0.00        $1.96         $0.00       $901,325.02    $670,890.34   -$3,000,000.00   -$649,926.14    -$1,930,555.27
(RECEIPTS LESS DISBURSEMENTS)


CASH - END OF MONTH                                  $4,083,242.74             $0.00           $74,425.33       $0.00              $0.00        $911.95   $142,985.00     $90.00      $0.00     $0.00       $0.00      $11,534.69   $138,996.48   $1,284,320.09   $767,350.84       $0.00        $6,503,857.12   $6,503,857.12
Notes:
(1). The ending balance in March for TD-Canada will not equal the ending balance for April due to the timing of an intercompany transfer. For
this reason, it is being reconciled in the total beginning balance calculation for the period.

          THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                               $8,433,681.00
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                $4,360,225.82
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)              0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                   $4,073,455.18
         Case 19-12809-JKS                                                     Doc 862                        Filed 09/13/19 Entered 09/13/19 15:08:49                                                                                                                               Desc Main
                                                                                                             Document     Page 4 of 235
In re: New England   Motor Freight (01)                Case No. 19-12809 (JKS) (Jointly Administered)
                                                       Reporting Period: 7/1/2019-8/4/2019

                                                                                                                                        BANK RECONCILIATIONS
                                                                                                                                        Continuation Sheet for MOR-1
                                                                                         A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

Bank                                                       Chase           Chase         Chase              Chase                Chase            Chase           Chase            Chase           Chase            PNC     Payroll     TD              TD        TD         Chase      Chase
Last 4 Digits of Bank Account                               6365            7600          3180               5726                 7245              5162            5661            7555             7312           8845      671       4274            4274      4274        3062       1659
BALANCE PER BOOKS                                        $4,083,243          $0         $74,425          -$609,474                 $0              $912         $142,985             $0               $0             $0       $0      $11,535      $134,326    #########    $767,351      $0

BANK BALANCE                                             $4,083,243          $0         $74,425               $0                   $0              $912         $142,985            $90              $0              $0      $0       $11,535      $138,996    #########    $767,351     $0
(+) DEPOSITS IN TRANSIT (ATTACH LIST)                                                     $0
(-) OUTSTANDING CHECKS (ATTACH LIST)                                                                     -$609,474                                                                  -$90                                                           ($4,671)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *                                  $4,083,243          $0         $74,425          ($609,474)                $0              $912         $142,985             $0              $0              $0      $0       $11,535      $134,326    $1,284,320   $767,351      $0
* Adjusted bank balance must equal
   balance per books

DEPOSITS IN TRANSIT                         Date           Amount          Amount        Amount            Amount               Amount            Amount         Amount           Amount          Amount          Amount    Amount    Amount        Amount      Amount       Amount     Amount




Outstanding Checks                          Date           Amount          Amount        Amount           Amount                Amount            Amount         Amount           Amount          Amount          Amount    Amount    Amount        Amount      Amount       Amount     Amount
#700570 and #700572                                                                                      -$609,474                                                                -$90.00
Cumberland County                         7/28/2019
Loan in Transit                             2/2/2019                                                                                                                                                                                              -$4,670.67

Other                                       Date           Amount          Amount        Amount            Amount               Amount            Amount         Amount           Amount          Amount          Amount                       Amount                        Amount     Amount
                           Case 19-12809-JKS       Doc 862      Filed 09/13/19 Entered 09/13/19 15:08:49                                       Desc Main
                                                               Document     Page 5 of 235


In re:   New England Motor Freight (01)         Case No. 19-12809 (JKS) (Jointly Administered)
                                                Reporting Period: 7/1/2019-8/4/2019

                                                                 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                         This schedule is to include all retained professional payments from case inception to current month.

                                                    Amount                                    Invoice                      Amount Paid                           Year-To-Date
             Payee             Period Covered      Approved             Payor            Number     Date               Fees       Expenses                   Fees          Expenses
PHOENIX MANAGEMENT SERV, INC        July           $733,634                                                          $733,634                             $1,720,306
DONLIN RECANO & COMPANY INC         July           $121,884                                                          $121,884                              $408,353
GIBBONS PC - TRUST ACCOUNT          July           $664,477                                                          $664,477                             $1,661,620
WASSERMAN,JURISTA & STOLZ P.C.      July              $0                                                                $0                                 $51,086
COHNREZNICK LLP                     July            $76,066                                                          $76,066                               $245,148
ELLIOTT GREENLEAF, P.C.             July           $181,507                                                          $181,507                              $348,633
LOWENSTEIN SANDLER LLP              July           $275,908                                                          $275,908                              $536,751
U.S. TRUSTEE                        July             $325                                                              $325                                $255,200
WITHUMSMITH & BROWN, PC             July            $13,458                                                          $13,458                               $13,458




                                                                                                                                                                              FORM MOR-1b
                                                                                                                                                                                    (04/07)
   Case 19-12809-JKS                   Doc 862           Filed 09/13/19 Entered 09/13/19 15:08:49                                  Desc Main
                                                        Document     Page 6 of 235


In re:   New England Motor Freight (01)                                             Case No. 19-12809 (JKS) (Jointly Administered)
                                                                                    Reporting Period: 7/1/2019-8/4/2019

                                               STATEMENT OF OPERATIONS
                                                           (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                               Cumulative
REVENUES                                                                                      Month                Filing to Date
Freight Revenue                                                                              809,564                  (955,988)
EFW-HESS                                                                                                                  0
Other Operating Revenue                                                                       (2,943)                 317,278
Net Revenue                                                                                  806,621                  (638,709)
OPERATING EXPENSES
Salaries - Supervisors (incl. All Severance Payments)                                        494,757                   9,561,913
Salaries & Wages                                                                              85,913                   2,642,810
Miscellaneous Paid Time Off                                                                   34,249                    408,485
Other Fringes                                                                                542,120                   9,860,018
Operating Supplies                                                                          4,751,819                  7,064,284
General Supplies & Expenses                                                                  524,473                   1,076,805
Operating Taxes & Licenses                                                                  1,484,851                  2,693,099
Insurance                                                                                    (230,421)                  173,356
Communication & Utilities                                                                     70,630                    459,370
Depreciation & Amortization                                                                  451,343                   6,216,605
Revenue Equipment Rentals                                                                       0                        24,735
Building Rentals                                                                             429,094                   3,143,623
Professional Fees                                                                           2,451,199                  6,475,454
Bad Debt Expense                                                                             669,276                   1,137,467
Miscellaneous Expense                                                                           1                        12,306
Total Expenses                                                                              11,759,304                 50,950,331
Net Profit (Loss) Before Other Income & Expenses                                           (10,952,683)               (51,589,041)
OTHER INCOME AND EXPENSES
Interest Income                                                                                1,342                     39,601
Interest Expense                                                                              (71,603)                  (123,466)
Sundry Deductions                                                                                0                         0
Gain (Loss) from Sale of Assets                                                             (7,318,678)               (12,353,255)
TOTAL OTHER INCOME (DEDUCTIONS)
Provision For Income Taxes                                                                      0                        33,316

Net Profit (Loss)                                                                          (18,341,623)               (64,059,478)




                                                                                                                                       FORM MOR-2
                                                                                                                                            (04/07)
   Case 19-12809-JKS                 Doc 862     Filed 09/13/19 Entered 09/13/19 15:08:49                          Desc Main
                                                Document     Page 7 of 235


In re:   New England Motor Freight (01)                                  Case No. 19-12809 (JKS) (Jointly Administered)
                                                                         Reporting Period: 7/1/2019-8/4/2019


                                 STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                                        Month                     Filing to Date

Salaries - Supervisors                                                             $494,756.79                 $9,561,913.30
Officers- Administrative                                                            $53,080.45                  $231,345.74
Supervisors - Line Haul                                                             $36,874.48                  $254,854.18
Supervisors - Pick Up                                                                  $0.00                       $0.00
Supervisors - Billing & Collecting                                                   $4,204.40                   $59,140.43
Supervisors - Platform                                                                 $0.00                       $0.00
Supervisors - Terminal                                                                 $0.00                    $576,399.76
Supervisors - Maintenance                                                            $5,750.00                  $215,613.54
Supervisors - Traffice & Sales                                                         $0.00                    $206,832.30
Supervisors - Insurance                                                             $25,285.83                  $247,085.58
Supervisors - General (Severance)                                                  $369,561.63                 $7,770,641.77
Other - Fringes                                                                    $542,119.51                 $9,860,018.08
Federall Payroll Taxes                                                              $42,637.94                  $977,306.83
State Payroll Taxes                                                                  $6,514.39                   $62,556.50
Workers Compensation                                                                   $0.00                      $980.14
Group Insurance                                                                    $492,967.18                 $8,819,174.61
Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                  FORM MOR-2 CONT'D
                                                                                                                              (04/07)
    Case 19-12809-JKS                                 Doc 862            Filed 09/13/19 Entered 09/13/19 15:08:49                                                    Desc Main
                                                                        Document     Page 8 of 235


In re:   New England Motor Freight (01)                                                      Case No. 19-12809 (JKS) (Jointly Administered)
                                                                                             Reporting Period: 7/1/2019-8/4/2019

                                                                                      BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                        BOOK VALUE AT END OF                                  BOOK VALUE ON
                                        ASSETS                                                       CURRENT REPORTING MONTH                                   PETITION DATE
CURRENT ASSETS
  Cash and cash equivalents                                                                                      $4,955,763.00                                $4,798,261.00
  Accounts receivable, customers and interline, net                                                               $809,357.00                                $42,806,590.00
  Receivables, taxes and others                                                                                   $467,141.00                                  $726,909.00
  Notes and loans receivable, stockholders and affiliates, net                                                   $3,984,835.00                               $12,698,146.00
  Materials and supplies inventories                                                                                                                          $2,443,561.00
  Prepaid insurance claims                                                                                       $14,617,344.00                                   $0.00
  Prepayments and other deferred charges                                                                          $1,186,654.00                               $4,735,834.00
  Refundable income taxes                                                                                          $13,328.00                                  $10,510.00
TOTAL CURRENT ASSETS                                                                                             $26,034,422.00                              $68,219,811.00
PROPERTY AND EQUIPMENT
  Revenue equipment                                                                                              $12,788,425.00                             $213,773,116.00
  Miscellaneous equipment                                                                                         $2,902,646.00                              $17,853,178.00
  Computer and office equipment                                                                                    $387,396.00                                $4,644,508.00
  Service cars and equipment                                                                                      $1,219,126.00                               $4,028,478.00
  Leasehold improvements                                                                                           $353,887.00                               $34,198,699.00
  Land and Building                                                                                                $753,883.00                                 $753,883.00
TOTAL PROPERTY & EQUIPMENT                                                                                       $18,405,363.00                             $275,251,862.00

 Less accumulated depreciation and amortization                                                                 -$13,481,987.00                             -$186,171,805.00
OTHER ASSETS
 Security and other deposits                                                                                      $396,694.00                                $1,767,220.00
 Notes receivable, stockholders' insurance premiums                                                              $5,208,569.00                               $5,208,569.00
                                                                                                                 $5,605,263.00                               $6,975,789.00

TOTAL ASSETS                                                                                                     $36,563,061.00                             $164,275,657.00

                                                                                              BOOK VALUE AT END OF                                     BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                               CURRENT REPORTING MONTH                                   PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
  Accounts payable, trade and interline                                                                          $10,079,479.00                               $9,367,429.00
  Loans payable, letters of credit drawn                                                                         $21,620,368.00                                   $0.00
  Notes and loans payable, stockholders and affiliates                                                             $98,324.00                                  $98,323.00
  Current portion of long-term debt                                                                                                                            $436,732.00
  Accounts payable, affiliates                                                                                   $10,630,071.00                              $18,381,253.00
  Current portion of liabilities for claims and insurance                                                                                                    $19,665,483.00
  State income taxes payable                                                                                                                                      $0.00
  Wages, pension and payroll taxes payable                                                                        $283,475.00                                 $5,584,043.00
  Other current liabilities                                                                                       $356,041.00                                  $459,887.00
TOTAL POSTPETITION LIABILITIES                                                                                   $43,067,758.00                              $53,993,150.00
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
  Long-term debt, net of current portion                                                                         $10,815,134.00                              $46,002,109.00
  Liabilities for claims and insurance, net of current portion
  Other long-term liabilities                                                                                     $1,553,629.00                               $1,553,629.00
TOTAL PRE-PETITION LIABILITIES                                                                                   $12,368,763.00                              $47,555,738.00

TOTAL LIABILITIES                                                                                                $55,436,521.00                             $101,548,888.00
OWNER EQUITY
  Capital Stock                                                                                                  $17,830,322.00                              $17,830,322.00
  Retained earnings                                                                                             -$36,703,782.00                              $44,896,447.00
NET OWNER EQUITY                                                                                                -$18,873,460.00                              $62,726,769.00

TOTAL LIABILITIES AND OWNERS' EQUITY                                                                             $36,563,061.00                             $164,275,657.00
Check                                                                                                                $0.00                                      $0.00




                                                                                                                                                                               FORM MOR-3
                                                                                                                                                                                    (04/07)
Case 19-12809-JKS                     Doc 862         Filed 09/13/19 Entered 09/13/19 15:08:49                                            Desc Main
                                                     Document     Page 9 of 235


 In re:   New England Motor Freight (01)                                    Case No. 19-12809 (JKS) (Jointly Administered)
                                                                            Reporting Period: 7/1/2019-8/4/2019


                                                   BALANCE SHEET - continuation sheet

                                                                                BOOK VALUE AT END OF                         BOOK VALUE ON
                                 ASSETS                                       CURRENT REPORTING MONTH                        PETITION DATE
 Other Current Assets




 Other Assets




                                                                                BOOK VALUE AT END OF                         BOOK VALUE ON
               LIABILITIES AND OWNER EQUITY                                   CURRENT REPORTING MONTH                        PETITION DATE
 Other Postpetition Liabilities




 Adjustments to Owner Equity




 Postpetition Contributions (Distributions) (Draws)




 Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
 into a separate account, such as an escrow account.




                                                                                                                                                FORM MOR-3 CONT'D
                                                                                                                                                            (04/07)
   Case 19-12809-JKS                       Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                                                   Desc Main
                                                  Document    Page 10 of 235


In re: New   England Motor Freight (01)                               Case No. 19-12809 (JKS) (Jointly Administered)
                                                                      Reporting Period: 7/1/2019-8/4/2019

                                                     STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                       Beginning         Amount                                                                  Ending
                                                         Tax            Withheld or         Amount              Date           Check No.           Tax
                                                       Liability         Accrued             Paid               Paid            or EFT           Liability
Federal
Withholding                                             $12,541           $82,602           $66,702                                              $28,441
FICA-Employee                                            $5,915           $41,876           $29,489                                              $18,302
FICA-Employer                                            $5,915           $41,761           $29,436                                              $18,240
Unemployment                                              $238             $877              $238                                                 $877
Income                                                                                                                                             $0
Other:_________________                                                                                                                            $0
  Total Federal Taxes                                   $24,609           $167,116          $125,865             $0                $0            $65,860
State and Local
Withholding                                              $7,835           $26,996           $20,706                                              $14,125
Sales                                                      $0                                                                                       $0
Excise                                                     $0                                                                                       $0
Unemployment                                            $18,082            $7,712           $21,012                                               $4,782
Real Property                                                                                                                                       $0
Personal Property                                                                                                                                   $0
Other:_________________                                                                                                                             $0
  Total State and Local                                 $25,917           $34,708           $41,718              $0                $0            $18,907
Total Taxes                                              50,526           201,824           167,583               0                 0             84,767


                                            SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                           Number of Days Past Due
                                                                            0-30             31-60         61-90                Over 90            Total
Accounts Payable (including credits)                                     -$524,460          $75,219      $405,790              $1,145,767       $1,102,317
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees (inclusive in AP)                                       $182,381                            $325,483          $383,582         $891,446
Amounts Due to Insiders (inclusive in AP)*                                  $955             $1,059             $934            $220,023         $222,970
Other:__________________________
Other:__________________________
Total Postpetition Debts                                   $0            -$524,460          $75,219           $405,790         $1,145,767       $1,102,317




                                                                                                                                                   FORM MOR-4
                                                                                                                                                        (04/07)
    Case 19-12809-JKS                  Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                                     Desc Main
                                              Document    Page 11 of 235


In re:   New England Motor Freight (01)                                                   Case No. 19-12809 (JKS) (Jointly Administered)
                                                                                          Reporting Period: 7/1/2019-8/4/2019


                  ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                             Amount
Total Accounts Receivable at the beginning of the reporting period                            $2,818,794
+ Amounts billed during the period
- Amounts collected during the period                                                        ($1,894,209)
Total Accounts Receivable at the end of the reporting period                                   $924,586

Accounts Receivable Aging                                                                      Amount
0 - 30 days old                                                                                  $5,451
31 - 60 days old                                                                                 $3,369
61 - 90 days old                                                                                $20,134
91+ days old                                                                                  $2,329,854
Total Accounts Receivable                                                                     $2,358,809
Amount considered uncollectible (Credits)                                                    ($1,434,223)
Accounts Receivable - Open AR                                                                  $924,586
Intercompany                                                                                  ($115,229)
Accounts Receivable (Net)                                                                      $809,357

                                            DEBTOR QUESTIONNAIRE

Must be completed each month                                                                      Yes           No
1. Have any assets been sold or transferred outside the normal course of business                  X
   this reporting period? If yes, provide an explanation below.
Yes: We had approval from UCC and UST to sell equipment through the T&M Auctions & Eastern & Carrier Sale
2. Have any funds been disbursed from any account other than a debtor in possession                X
   account this reporting period? If yes, provide an explanation below.
Yes: Transfering balances to JPMC operating account and paying bank fees.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation              X
   below.
4. Are workers compensation, general liability and other necessary insurance                       X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide                                 X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                                    FORM MOR-5
                                                                                                                                         (04/07)
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 12 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 13 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 14 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 15 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 16 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 17 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 18 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 19 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 20 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 21 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 22 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 23 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 24 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 25 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 26 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 27 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 28 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 29 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 30 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 31 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 32 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 33 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 34 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 35 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 36 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 37 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 38 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 39 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 40 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 41 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 42 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 43 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 44 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 45 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 46 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 47 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 48 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 49 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 50 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 51 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 52 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 53 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 54 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 55 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 56 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 57 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 58 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 59 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 60 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 61 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 62 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 63 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 64 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 65 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 66 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 67 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 68 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 69 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 70 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 71 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 72 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 73 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 74 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 75 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 76 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 77 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 78 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 79 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 80 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 81 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 82 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 83 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 84 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 85 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 86 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 87 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 88 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 89 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 90 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 91 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 92 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 93 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 94 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 95 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                           Document    Page 96 of 235
    Case 19-12809-JKS          Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                    Desc Main
                                      Document    Page 97 of 235
                                                   AP.1 - AP Aging - July

Post Petition Aging

                   Company       Total      Current                 31-60     61-90      91-120         121+
                      01      $1,102,317   -$524,460               $75,219   $405,790   $353,486      $792,281
                      04       $145,346       $0                     $0      $123,131      $0         $22,215
                      10          $0          $0                     $0         $0         $0            $0
                      12       $14,034        $0                     $0         $0         $0         $14,034
                      15       $175,474       $0                     $0      $36,048    $45,563       $93,862
                      30          $0          $0                     $0         $0         $0            $0
                      50          $0          $0                     $0         $0         $0            $0
                Grand Total   $1,437,170   -$524,460               $75,219   $564,969   $399,049      $922,393




                                                          Page 1
                                  Case 19-12809-JKS         Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                                        Desc Main
                                                                   Document    Page 98 of 235
                                                                                 AP.A - Open AP - July

New England Motor Freight, Inc.
Open A/P Reconcillation
For the period: July 2019

                                        NEMF            EFW                       Apex             NEWT           Carrier       NEMF Logistics JANS Leasing
                                        CO - 01        CO - 04        CO - 06    CO - 10          CO - 12        CO - 15           CO - 30       CO - 50       TOTALS
As per Open A/P Report                 9,870,995.87     200,041.20           -    (3,120.00)      455,432.13     205,929.90         36,160.00          -      10,765,439.10
Less Intercompany
NEMF - 18475                                             (2,544.57)                               (128,849.45)                                                  (131,394.02)
EFW - 9066                              (249,286.83)                                                             (196,143.69)                                   (445,430.52)
Phoenix - 20622                                                                                                                                                         -
Apex -14338                                                                                                                                                             -
NEWT - 4850                                                                                                                                                             -
Carrier - 20523                           (9,413.53)                                                                                                              (9,413.53)
Canadian exchange                                                                                                                                                       -
EFW - 73109                             (189,176.00)                                                                                                            (189,176.00)

Prepaid Rent                                    -
Future voids                             (96,737.77)                                                                                                             (96,737.77)
                                                                                                                                                                        -
Adjusted Open A/P                      9,326,381.74     197,496.63           -   (3,120.00)       326,582.68        9,786.21        36,160.00          -       9,893,287.26
General Ledger                         9,326,381.74     197,496.63           -   (3,120.00)       326,582.68        9,786.21        36,160.00          -       9,893,287.26
Variance                                        -              -             -         -                 -               -                -            -                -




                                                                                         Page 1
                                 Case 19-12809-JKS
                                                 Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                        Document    Page 99 of 235
ATBLT     -XXXXXXXX-100409    New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   1
DIVISION-    CORPORATE

CUSTOMER             TOTAL DUE       CREDITS            0-15           16-30           31-45            46-60        61-90       OVER 90

 *DIVISION TOT
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 100 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   2
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS            0-15         16-30          31-45            46-60        61-90       OVER 90

A A A COOPER TRANS
00023             330920.20        28029.89-                                                                          44.60      358905.49
OAK HARBOR FREIGHT
00027               4805.60-        4805.60-
OAK HARBOR FREIGHT
00031               9351.26-        9351.26-
CAPE COD EXPRESS
00037                211.34-         211.34-
A A A COOPER TRANS
00039               8164.11-        8164.11-
MIDWEST MOTOR EXPRES
00056                709.25-         709.25-
DOHRN TRANSFER CO
00057               2657.59-        2657.59-
CAPE COD EXPRESS
00087               2481.36                                                                                                          2481.36
MIDWEST MOTOR EXPRES
00114               7174.66                                                                                                          7174.66
CONCORD TRANS
00125               6412.35         1236.80-                                                                                         7649.15
U S SPECIAL DELIVERY
00132                630.43-         779.43-                                                                                          149.00
SAIA INC
00154               6628.88-        6628.89-                                                                                             .01
SAIA INC
00160               1044.57          155.35-                                                                                         1199.92
HILEX POLY
00187                  8.03-           8.03-
DURO BAG
00191                 27.25-          27.25-
DURO BAG
00193                103.92-         370.50-                                                                                          266.58
T V C COMMUNICATIONS
00196                 77.13-          77.13-
TRANSPLACE TEXAS
00199                684.46-         684.46-
SPECIALTY STORE SVCS
00204                230.48-         230.48-
HEATCRAFT WORLDWIDE
00206               8020.53          496.86-                                                                                         8517.39
SNAVELY INTL
00207                115.90-         115.90-
ROLAND FOODS LLC
00209               1621.51-        1621.51-
SHIPCO TRANSPORT
00235                243.37                                                                                                           243.37
MANITOULIN TRANSPORT
00254              65470.63-       66084.85-          520.04                                                                           94.18
TRANSPORT DIST SVCS
00260              15733.44         1098.79-                                                                                        16832.23
SPEED GLOBAL SERVICE
00371               1335.69          756.46-                                                                                         2092.15
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 101 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   3
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

PERFORMANCE FREIGHT
00455               6406.82-        6406.82-
NEMF WORLD TRANSPORT
00485             109956.13        17988.11-                                                                                     127944.24
N E M F 01
00501                247.16-         247.16-
HOMEGOODS
00517                125.23-         125.23-
A K WHOLESALE
00605                116.86-         116.86-
U S A GLOBAL LOGISTICS
00621                130.01-         130.01-
MOLD RITE PLASTICS
00675                369.52-         375.80-                                                                                           6.28
WORTHINGTON INDUSTRIES
00806                770.49-         770.49-
OCEANIC LINKWAYS INC
00980                 35.00          395.00-                                                                                         430.00
NOBLELIFT NORTH AMER
01037                485.92-         485.92-
A C MOORE INC
01071                138.86-         138.86-
FRITO LAY INC
01120                147.73-         147.73-
MCCAIN FOODS INC
01204                 23.46-          23.46-
JARDEN HOME BRANDS
01262                643.47-         643.47-
JSH INTERNATIONAL
01274                196.54-         196.54-
ACUSHNET COMPANY
01281                403.19-         403.19-
TRANSPLACE
01314                444.46-         444.46-
BUNZL 95950 BUFFALO
01333                  9.16-           9.16-
H & E MACHINERY
01355                193.96-         193.96-
C C U INTL
01357                335.00-         335.00-
TERPHANE INC
01360               1109.48-        1109.48-
NEXEO SOLUTIONS
01361                 63.71-          63.71-
W S BADGER CO
01412                776.47-         776.47-
ADVANCED COATINGS
01455               1681.01-        1681.01-
WICKETT & CRAIG
01477                 25.00-          25.00-
HUHTAMAKI
01478                 65.00-          65.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 102 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   4
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

MANA PRODUCTS
01506                 24.32-          24.32-
PARLUX FRAGRANCES
01565                217.82-         217.82-
C H ROBINSON
01581               2148.62          110.58-                                                                                        2259.20
AEROVOX
01591                226.99-         226.99-
KURTLEE PRODUCTS
01594                 95.76-          95.76-
BOOK COUNTRY
01602                 20.00-          20.00-
CHAMPION CONTAINER
01622                222.00-         222.00-
F W WEBB
01634                 92.25-          92.25-
BOUCHARD COOPERAGES
01677                152.24-         152.24-
UPACO
01703                571.80-         571.80-
BOWER WIRE CLOTH
01802                344.01-         344.01-
BERWICK OFFRAY
01888                354.09-         354.09-
LONG SHENG HANG FOODS LLC
01910                227.84-         227.84-
W A C LIGHTING CO
01950                341.59-         341.59-
A J OSTER
01961                523.65-         523.65-
FISHER SCIENTIFIC
01976               1817.32          294.73-                                                                                        2112.05
STAPLES INC
02040                934.82-         934.82-
ALLIED OLD ENGLISH
02085                 81.72                                                                                                           81.72
PACTIV CORP
02109                672.39-         672.39-
ALLSTATES AIR CARGO
02144                250.61-         250.61-
ALPHA CHEMICAL SVC
02198                174.38-         174.38-
ALVIN CO
02238                920.86-         920.86-
REGENCY INC
02255               1400.01-        1400.01-
AMEREX CORP
02277                 68.54-          68.54-
J & J TRI-STATE
02278                290.08-         290.08-
ACCO BRANDS INC
02300                970.76-        1314.43-                                                                                         343.67
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 103 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   5
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

MAPLE DEALS
02354                400.00-         400.00-
AMER COMB CORP
02364                345.38-         345.38-
PANALPINA
02365                  6.93-           6.93-
STARBUCKS COFFEE %SYNCADA
02372                381.39-         381.39-
AMER CORD & WEBBING
02382               3325.43            7.68-                                                                                        3333.11
AMER CASTING
02454                105.80-         105.80-
SERVICE BY AIR
02458                186.22-         186.22-
AMER HOTEL REGISTER
02478                 14.60-          14.60-
ARMALY BRANDS
02583                 50.00-          50.00-
FARMER BOY
02589                 29.75-          29.75-
STARBUCKS COFFEE
02651                 98.50-          98.50-
*J P MORGAN CHASE
02665                502.69-         502.69-
CORPORATE INTERIORS
02673                246.22-         246.22-
AMBER PRODUCTS
02687                520.69-         520.69-
AMER WIRE TIE CO
02689                407.21-         407.21-
BINDRITE ROBBINSVILLE
02761                297.20-         297.20-
DELTA AUDIT
02770                519.49-         519.49-
ROSS VALVE MFG CO IN
02786                 61.34-          61.34-
F S T LOGISTICS WHSE
02805               1682.50          556.52-                                                                                        2239.02
F P P F CHEMICAL CO
02808                401.28-         401.28-
G & G LED LLC
02870                 30.00-          30.00-
AMTROL INC
02873                 96.69-          96.69-
AMTRAK
02875                  1.63           86.46-                                                                                          88.09
AMTRAK
02921                871.67                                                                                                          871.67
BETTS IND INC
02941                271.95-         271.95-
PFIZER
03172               4636.03           78.40-                                                                                        4714.43
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 104 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   6
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

CHOCOLATE INN
03189                104.58-         104.58-
BESA LIGHTING
03235                139.73-         139.73-
PEARSON
03271                 61.38-          61.38-
EDLUND COMPANY INC
03278                264.43-         264.43-
AMAZON.COM
03280                144.93-         144.93-
LINEN CHOICE INC
03399                991.70-         991.70-
A V G TRANSPORT SOLUTIONS
03465                 56.55-          56.55-
HARMON % BERMAN BLAKE ASSO.
03478                505.78-         505.78-
CORRY CONTRACT INC
03498                754.79-         754.79-
NEWAGE PRODUCTS
03502                126.05-         126.05-
WESTFALIA TECHNOLOGIES
03511                 23.20-          23.20-
FERGUSON WATERWORKS
03614                240.01-         240.01-
OHANA DEPOT
03679                773.95                                                                                                          773.95
HANSON SIGNS
03801                155.85-         155.85-
NIAGARA FIBERBOARD
03814               1140.00-        1140.00-
GENERATIONS BRANDS
03854                122.42-         122.42-
FEDEX TRADE NETWORK
03864                 75.00-          75.00-
SEA GULL LIGHTING
03886                  6.52-           6.52-
HERITAGE PACKAGING
03902                187.11-         187.11-
CURBELL PLASTICS
04072                123.38-         123.38-
SUSQUEHANNA SHEET
04075               1370.00-        1370.00-
I T G INTL TRANSPORT
04117                154.94-         154.94-
KISS PRODUCTS INC
04121                870.92-         870.92-
AMCOR RIGID PLASTICS
04249                100.25-         100.25-
IDEXX CORP
04250                388.34-         388.34-
BOSS PRESICION LTD
04282                357.48-         357.48-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 105 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   7
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

SCHNEIDER ELECTRIC
04285               1031.01-        1031.01-
WD-40
04292                178.21-         178.21-
CHRIS IND INC
04340                 96.72-          96.72-
WORTHINGTON INDUSTRIES
04378                491.32-         491.32-
SUNRISE COMMODITIES
04434                266.87-         266.87-
R D FAULKNER CORP
04458                282.22-         282.22-
ENGLAND LOGISTICS
04484                433.11-         433.11-
DICKARD WIDDER
04530                  9.59-           9.59-
BARCLAY WATER MGT
04531                214.22-         214.22-
P & G
04554                 33.46-          33.46-
PROCTOR & GAMBLE
04560                183.14-         183.14-
SAPPI FINE PAPER
04561                828.49-         828.49-
B N S F LOGISTICS
04568                281.60-         281.60-
1STOP PACK & SHIP
04580                 15.98-          15.98-
NORTH AMERICAN KELP
04625                302.46-         302.46-
HEAT TRANSFER
04664                602.70-         602.70-
ST GABRIEL ORGANICS
04668                926.95-         926.95-
SABERT CORPORATION
04691               7565.90          154.39-                                                                                        7720.29
PROCTOR & GAMBLE %RYDER
04882                 27.70-          27.70-
ARETT SALES CORP
04976                454.86-         454.86-
COFFEE HOLDING CO
05024                201.06-         201.06-
PRICE MASTER
05098                 50.00-          50.00-
TILE AMERICA
05117                125.82-         125.82-
T T S LLC
05146               1246.06                                                                          1246.06
MODERNLINE
05149                 86.30-          86.30-
KENSEAL
05163                116.44-         116.44-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 106 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   8
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

KENSEAL
05197                 83.70-          83.70-
S K S BOTTLE & PACKG
05207                546.90-         546.90-
HARBEC PLASTICS
05287                144.87-         144.87-
WELCH ALLYN
05361                424.46-         424.46-
ARETT SALES
05367                744.26                                                                                                          744.26
GALAXY CUSTOM HOUSE
05429                145.33-         145.33-
PRESIDENT CONTAINER
05430                 52.56-          52.56-
TOPPS CO INC
05510                700.24-         700.24-
PHILIPS HOME HEALTHCARE SOLUTI
05525                201.66-         201.66-
MASTERPIECE INTL
05551                 34.77-          34.77-
ASSOCIATED BUYERS
05659                123.50-         123.50-
HEARTHSTONE QUALITY
05724                193.20-         193.20-
JOHN RITZENTHALER
05816                154.49-         154.49-
NEST01/ESSENDANT
05818               2144.71-        2144.71-
WEST PENN OIL CO
05872               1489.68-        1489.68-
MC GARD INDUSTRIES
05877                514.05-         514.05-
PEACE INDUSTRIES
05916                420.04-         420.04-
KERRY INGREDIANTS
05941               1049.33-        1049.33-
BELCAM
05952                115.95-         115.95-
A J LOGISTICS
05955               2107.94          111.25-                                                                                        2219.19
STAUFF CORPORATION
05996                351.83-         351.83-
PLASTPRO
06145                142.70-         142.70-
ATLAS PAPER COMPANY
06154                400.85-         400.85-
EAST COAST CHAIR & BARSTOOL
06223                108.29-         108.29-
VILLAGE CANNERY
06243                108.25-         108.25-
MCCARTHY GROUP INC
06244                  7.98-           7.98-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 107 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   9
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

MEDLINE INDUSTRIES
06309                261.60                                                                                                          261.60
WESBELL ELECTRONICS
06377                128.94-         128.94-
B Z S TRANSPORT
06421                 45.90-          45.90-
MUNRO DISTRIBUTING
06449                110.26-         110.26-
AMSCAN INC
06487                264.78-         264.78-
SUPERIOR CASTERS
06614                748.45                                                                                                          748.45
THRIFT MARKETING INC
06652                775.91-         775.91-
FISHER SCIENTIFIC
06690                285.97-         285.97-
WEIS MARKETS
06784               1110.06-        1110.06-
AVERY DENNISON OFFIC
06806                 85.25-          85.25-
ELE ASSOCIATED GLOBAL
06813                740.00-         740.00-
ROCHESTER MIDLAND
06815                231.82-         231.82-
ELECTRIC MATERIALS
06847               1324.68-        1324.68-
BENLIN DIST
06888                146.28-         146.28-
TOTAL PACKAGING SVCS
06895                383.42-         383.42-
BERRY GLOBAL
06913               1270.86-        1270.86-
FIBERMARK NORTH AMER
06926                 77.72-          77.72-
ROCHESTER SHOE TREE
06928                329.61-         329.61-
RENCOR CONTROLS
06934                113.13-         113.13-
MARIETTA CORP
06976                554.60                                                                                                          554.60
MARIETTA CORP
07009                155.78                                                                                                          155.78
BACKCOUNTRY
07121                490.03-         490.03-
FERGUSON ENTERPRISES
07169                385.68-         385.68-
MEDTRONIC
07195                454.37-         454.37-
AMERICANA TIRE &
07271               2084.08                                                                                                         2084.08
NESTLE
07337                 94.63                                                                                                           94.63
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 108 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   10
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

AGILITY LOGISTICS
07344                281.37-         281.37-
L G ELECTRONICS
07425               8016.30           19.64-                                                                                        8035.94
RYNEL LTD
07478                938.92-         938.92-
B A S F CORP
07511                 77.45                                                                                                           77.45
CONCORD FOODS INC
07544               1138.70-        1964.44-                                                                                         825.74
PAVESTONE
07618                215.57-         215.57-
DYNAREX
07619                 98.90-          98.90-
STONE MANAGEMENT
07649                354.91-         354.91-
VOTTO VINES IMPORTING
07663                485.09-         485.09-
THERMO FISHER SCIENTIFIC
07729                867.77          136.73-                                                                                        1004.50
JOHNSON MATTHEY
07732                 71.16-          71.16-
CASS INFO SYSTEMS
07777               1935.11-        2296.94-                                                                                         361.83
D H L TRANSPORT
07805                550.40-         550.40-
P E I
07995               1380.87-        1380.87-
BUNZL 40400 CINCI
08069                480.94-         480.94-
CORNERSTONE SYSTEMS INC
08072                588.27-         588.27-
PELLICANO SPECIALTY
08092                781.11-         781.11-
AGILITY LOGISTICS
08119                210.63-         210.63-
C V S OTC
08154                337.36-         337.36-
BAYSTATE POOL SUPPLIES
08196                 94.71                                                                                                           94.71
SPRAY FOAM DISTRIBUTORS
08213                482.19                                                                                                          482.19
K D M PRODUCTS
08268               1054.52           24.42-                                                                                        1078.94
ABBOTT FURNACE CO
08328                185.22-         185.22-
MOHAWK GLOBAL LOGISTICS
08367                425.04                                                                                                          425.04
CENTRAL DISTRIBUTORS
08398                319.49-         319.49-
FRIANT & ASSOCIATES
08441                 69.00-          69.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 109 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   11
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

INTL FREIGHT SYSTEMS
08446                489.55-         489.55-
G L P TRANSPORT
08490                 36.50-          36.50-
APPLIED IND TECH
08495                 19.18-          19.18-
CENTURY 21 DEPT STOR
08516                199.17-         199.17-
LADDAWN PRODUCTS
08607                 70.75          170.48-                                                                                         241.23
FLEXO CONVERTERS
08650               2521.31          369.00-                                                                                        2890.31
PFS-PROFESSIONAL FREIGHT
08699                297.73-         297.73-
C H ROBINSON
08719                350.42-         350.42-
SUPREME FREIGHT
08765                745.47-         745.47-
AMAZON.COM
08797                126.25-         126.25-
FULTON STEAM SOLUTIONS
08824                 17.77-          17.77-
DISTRIBUTION CENTER
08843                233.59-         233.59-
EASTERN FREIGHT WAYS
08948               5652.42                                                                                                         5652.42
KAZ INC
08969                  5.64-           5.64-
ELMO MFG CORP
08994                  3.22-           3.22-
H T BAUERLE ASSOCIATES
09033                145.45-         145.45-
BETTER HOME PLASTICS
09053                166.93-         166.93-
ALLEGHENY BRADFORD
09065                140.12-         140.12-
LOGISTXS INC
09068                223.68-         456.68-                                                                                         233.00
POWERTRACK
09134               2825.86          232.44-                                                                                        3058.30
NORTHERN AIR SYSTEMS
09172                123.38-         123.38-
COOPER LIGHTING
09174               1716.86-        1928.48-                                                                                         211.62
PRIME TRANSPORT
09212               1068.24-        1068.24-
HUHTAMAKI
09270                 13.31-          13.31-
EATON POWERING
09545                 27.57-          27.57-
CE DE CANDY INC
09590                221.07-         221.07-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 110 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   12
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

ED-MILITARY
09593                 41.76-          41.76-
FREUDENBERG HOUSEHOLD
09676                 55.10-          55.10-
TUCKER-ROCKY DISTRIB
09685                551.97                                                                                                          551.97
INDUSTRIAL HEAT
09725                210.72-         210.72-
STRIVE LOGISTICS
09787                 25.52-          25.52-
WRIGHT MANUFACTURING
09790                327.01-         327.01-
CARDINAL HEALTH
09801                482.80-         482.80-
CRAYOLA LLC
09844                422.84-         422.84-
AGRI-NEO INC
09858                455.00-         455.00-
BERRY GLOBAL
09978                130.34-         130.34-
BERRY GLOBAL
09984                 89.40-          89.40-
FOSDICK
10074                 85.60-          85.60-
HILLSIDE WHSE & TRUCKING
10205                582.97-         582.97-
INDUSTRIAL TRACTOR
10283                313.60-         313.60-
B A S F CATALYST
10369                 61.95          150.94-                                                                                         212.89
A I F
10439                139.73-         139.73-
COTY US LLC
10551                474.97-         474.97-
BEST TILE DISTRIBUTO
10557                 12.86-          12.86-
DUPONT NUTRITION USA
10594               1996.79                                                                                                         1996.79
AMTRAK
10720                242.61                                                                                                          242.61
BOBRICK WASHROOM
10819              10946.12-       10946.12-
BOB'S STORES
10830               1164.57-        1164.57-
OLYMPIA SPORTS CENTER INC
10849                 94.33-          94.33-
TILE AMERICA
10888                 84.32-          84.32-
DO IT BEST
11039                322.75-         385.90-                                                                                          63.15
ACE EXPRESS
11049                  5.00-           5.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 111 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   13
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

BROTHERHOOD WINERY
11078                451.73-         451.73-
H E B CONSOLIDATION
11259               7201.18-        7201.18-
*BLUEGRACE LOGISTICS
11292                270.49                                                                                                          270.49
BOSTIK FINDLEY INC
11303                590.00-         590.00-
BOSTIK FINDLEY INC
11305               2607.25-        2607.25-
A N DERINGER INC
11366                 40.00-          40.00-
ROCA U S A
11660                265.20-         265.20-
SANDY CREEK MINING
11665                161.82-         161.82-
BROWN PACKAGING INC
11702                193.05-         193.05-
BRAHA IND INC
11706                112.05-         112.05-
SHERWIN WILLIAMS
11852                122.26-         685.10-                                                                                         562.84
ZIPLINE BEVERAGE
11872                111.00-         111.00-
CUMMINS ENGINE
11925                 77.27-          77.27-
BRIDGEPORT FITTING
11927                139.55-         139.55-
ALBEA THOMASTON INC
11932                421.74-         421.74-
ANDERSEN & ASSOCIATES
12017                  5.13-           5.13-
KIMBERLY CLARK CORP
12019                585.04                                                                                                          585.04
VERTICAL GLOBAL LOGISTICS
12026                225.00-         225.00-
ORLANDO PRODUCTS
12029                825.00                                                                                                          825.00
FABRIZIA SPIRITS LLC
12069                286.39-         286.39-
U P S-FRITZ
12076               4030.60-        4030.60-
GALLAGHER TIRE
12091                642.96-         642.96-
GOLD GROUP
12094                395.00-         395.00-
VITAMIN WORLD
12123                248.50-         248.50-
BROOKS BROTHERS
12153                 30.30-          30.30-
STONEWALL KITCHEN
12327                116.25-         116.25-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 112 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   14
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

ROBINSON TAPE & LABE
12364                293.00-         293.00-
GENERAL MILLS
12450              6447.94           725.74-                                                                                        7173.68
EXACT DIRECT
12474              1142.07-         1142.07-
E W C INC
12548                163.01-         163.01-
METRO CELLARS
12581                 18.00-          18.00-
BUCKEYE FIRE EQUIPNT
12621                333.36-         333.36-
FAESY & BESTHOFF
12622                 50.00-          50.00-
PHILIPS HOME HEALTHCARE SOLUTI
12623              1436.94-         1436.94-
RED TAIL LOGISTICS
12630                130.00-         130.00-
M D A CORPORATION
12746              1374.82-         1374.82-
CRUSH DISTRIBUTORS
12781                947.06-         947.06-
NORTH EAST UNDERLAYMENTS
12783                199.74-         199.74-
BUNZL 12120 NEW JERSEY
12791                539.09-         539.09-
BURCH BOTTLE & PKGIN
12809              2824.25-         2824.25-
BERRY GLOBAL
12828                179.81-         179.81-
DUPONT NUTRITION USA
12833                949.72                                                                                                          949.72
BERRY GLOBAL
12852                226.92-         226.92-
BERRY GLOBAL
12874                 10.79-          10.79-
VEECO SERVICES
12904                337.16-         337.16-
H D SUPPLY
12918                 77.72-          77.72-
BUSH IND INC
12932              1695.12-         1695.12-
UNIVERSAL BACH
12939                  6.08-           6.08-
MOORE & GILES INC
12963                252.97-         252.97-
FIRST SOURCE LLC
12978                145.53-         145.53-
DON-JO MFG INC
13075                145.45-         145.45-
ORBIS RPM
13101                 51.84-          51.84-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 113 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   15
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

COUNTRY MALT
13115                294.78-         294.78-
A I T WORLDWIDE LOGISTICS
13166                 17.64-          17.64-
BRIGGS & STRATTON
13197                631.85-         631.85-
NEXANS %NATL TRAFFIC
13215                154.61-         154.61-
FEDEX SUPPLY CHAIN
13216                   .24-            .24-
YOYO GLOBAL FREIGHT
13241                327.93-         327.93-
BRENNAN INTL
13299                 83.18-          83.18-
MERIT MEDICAL
13315                338.93-         338.93-
AMAZON.COM
13402                 67.84                                                                                                           67.84
PEZ MANUFACTURING
13407                168.36-         168.36-
AMAZON.COM
13415                 69.60-          69.60-
AMAZON.COM
13416                 71.00                                                                                                           71.00
AMAZON.COM
13417                 75.82-          75.82-
AMAZON.COM
13427               2279.78          171.19-                                                                                        2450.97
PELICAN PRODUCTS
13449                308.08-         308.08-
NEXEO
13538                381.27-         546.65-                                                                                         165.38
XEROX
13563                  4.14-           4.14-
AMAZON.COM
13589                107.70-         107.70-
N N R AIR CARGO SVC
13655                 72.37-          72.37-
RAPID FREIGHT INC
13669                 27.65-          27.65-
STROUDWATER BOOKS
13677                 13.68-          13.68-
U S BOILER COMPANU
13700                515.80-         515.80-
GOVERNALE COMPANY
13705                 13.06-          13.06-
THERMO PRODS
13707                 38.76-          38.76-
BACO ENTERPRISES INC
13756               1767.07-        1767.07-
KAYLA LOGISTICS
13801                193.79-         193.79-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 114 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   16
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

GIANT BICYCLE
13902               1952.84-        1952.84-
JEN MFG INC
13909               1979.17-        1979.17-
SHERWIN WILLIAMS
13913               2908.97                                                                                                          2908.97
A N DERINGER
13916                474.16-         474.16-
JIT PACKAGING
14090                432.02-         432.02-
C M P INDUSTRIES
14118                406.98-         406.98-
NEW YORKER BOILER CO
14182               1080.22-        1080.22-
C H R L T L
14200                735.45                                                                                                           735.45
CVS/FRT PAYMT COORDN
14205               1235.99-        1235.99-
FOODSCIENCE CORP
14308               1349.41-        1349.41-
FULL CIRCLE DISTRIBUTION
14317                295.00-         295.00-
FARRELL DISTRIBUTING
14321                381.51-         381.51-
BRISTOL MYERS SQUIBB
14330                104.09-         104.09-
RADIO FREQUENCY SYSTEMS
14367                469.31-         469.31-
GERICARE PAHRMACEUTICALS
14371                673.22-         673.22-
DRINKMORE CUSTOM WATER INC
14394               1501.64                                                                                         1501.64
M & L TRUCKING SERVC
14399                209.51-         209.51-
FILTER PRODUCTS CO
14476                 20.27-          20.27-
CAROTRANS INTL INC
14483              42069.55          295.00-                                                                                        42364.55
WHEELER BROS INC
14501                 76.84-          76.84-
BERKEBILE OIL CO
14502                300.00-         300.00-
D W L INDUSTRIES
14577                173.16-         173.16-
TRUCK-LITE
14639                119.79-         119.79-
KEURIG GREEN MOUNTAIN COFFEE
14710                297.61                                                                                                           297.61
ECOLAB
14794                399.15-         399.15-
SNYDER'S-LANCE INC
14936                132.50-         132.50-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 115 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   17
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

ARCADE METAL STAMPIN
14957                 10.00-          10.00-
HORNING'S SUPPLY
14966                322.76-         322.76-
CARPENTER MFG CO
15041                 75.76-          75.76-
CASCADE SCHOOL SUPP
15088               1383.52-        1383.52-
SUPERMARKET PARTS WHSE
15246                115.90-         115.90-
VISION TRANSPORTATIO
15252                135.00-         135.00-
AMTRAK
15268                 88.09                                                                                                           88.09
AMTRAK
15270                 28.89-          28.89-
AMTRAK
15271                139.38                                                                                                          139.38
AMTRAK
15273                419.98                                                                                                          419.98
AMTRAK
15274                 88.09                                                                                                           88.09
AMTRAK
15276                 70.68-          70.68-
AMTRAK
15278               1219.47                                                                                                         1219.47
SOUHEGAN WOOD PROD
15350                115.90-         115.90-
OSHKOSH CORPORATION
15366                265.33                                                                                                          265.33
FOSTER AVE TRADING
15380               1166.37-        1166.37-
H C STARCK INC
15425                243.75-         243.75-
BRISCON ELECTRIC MFG
15451                505.32-         505.32-
U S A B B-21
15505                 71.74-          71.74-
P C SIGNS
15573                997.03                                                                                                          997.03
B N S SHIPPING INC
15582                266.23-         266.23-
SPARROW ENTERPRISES
15584                535.04-         535.04-
VOLVO CARS OF N AMER
15596                 44.82-          44.82-
SUPERIOR PRODUCTS
15597                 11.45-          11.45-
POSCO INC
15671                 80.54-          80.54-
YUCO INC
15738                760.14-         760.14-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 116 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   18
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

EXXONMOBIL LUBE
15833              19676.62         2678.19-                                                                                        22354.81
UPPER VALLEY PRESS
15867                 95.10-          95.10-
VERTIV
15888                120.06-         120.06-
VERTIV
15931               2755.57-        2755.57-
A H HARRIS
15983                 97.73-          97.73-
HELLMANN WORLDWIDE
16089                  4.96-           4.96-
CHAMPION PLASTICS
16119               1564.49-        1564.49-
RITE AID
16147                  3.68-           3.68-
COYOTE LOGISTICS
16157                 76.16-          76.16-
REDWOOD SUPPLY CHAIN
16182                  5.00-           5.00-
BERRY GLOBAL
16315                480.88-         480.88-
BERRY GLOBAL
16324                152.34-         152.34-
BERRY GLOBAL
16361                354.49-         354.49-
C H R L T L
16421              22361.43         5786.80-                                                                                        28148.23
D T I INTL TRANSP
16434                 40.00-          40.00-
AMTRAK
16565               1110.61                                                                                                          1110.61
MIDDLE SIS INC
16647                779.39-         779.39-
BORDEN TEXTILES
16664                426.06-         426.06-
LAB PRODUCTS
16726                 14.11-          14.11-
MOMENTIVE
16727                165.33-         165.33-
G T L I WAREHOUSE
16792               5190.39                                                                                                          5190.39
A H HARRIS
16841                 10.00-          10.00-
FOLLETT
16852                 44.60-          44.60-
THERMO FISHER SCIENTIFIC
16872                137.30-         137.30-
N C PROMOTIONS LLC
16921                251.75-         251.75-
GRAPHIC IMAGES
16934                146.04-         146.04-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 117 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   19
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

LIFETIME BRANDS
17042                 57.02-          57.02-
JAS WORLDWIDE
17101                206.79-         206.79-
JAS WORLDWIDE
17102                117.00-         117.00-
J & A FREIGHT SYSTEM
17125                 94.80                                                                                                            94.80
JAS WORLDWIDE
17131                160.99-         160.99-
ACCURIDE DIST CTR
17139                 92.40-          92.40-
DEPENDABLE SERVICES
17169                157.07-         157.07-
COOPER TIRE & RUBBER
17239                153.19-         153.19-
BERRY GLOBAL
17270                 15.42-          15.42-
SOURCE ALLIANCE
17282                139.94-         139.94-
FIRESTONE BLDG PRODS
17343               1421.59-        1444.12-                                                                          22.53
WORLD DISTRIBUTIN SVCS
17390                137.47-         137.47-
POLYMER
17407               5076.00                                                                                                          5076.00
KENSEAL
17487                 83.70-          83.70-
VALSPAR
17535                902.78-         902.78-
ECOLAB
17582                168.34-         168.34-
LUNA ROSSA BAK SHOP
17585                776.67-         776.67-
DUPONT NUTRITION USA
17593               6523.23                                                                                                          6523.23
OMNI TURBINE PARTS LLC
17694                210.59-         210.59-
ACCO BRANDS
17750             34960.39           876.00-                                                                                        35836.39
VERTIV
17755                248.54-         248.54-
NEWMAN'S OWN
17848               1232.49                                                                                                          1232.49
BERMAN LEATHER CRAFT
17895                166.54-         166.54-
CORELLE BRANDS
17902               3267.78-        3267.78-
CLOROX FREIGHT PAYABLES
17921               2602.61-        2602.61-
O I A GLOBAL LOGISTICS
17924                144.33-         144.33-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 118 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   20
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

THOMAS SCIENTIFIC
17928                281.56-         281.56-
HORIZON SOLUTIONS LLC
17960                181.10-         181.10-
QUICK DRY FOODS USA
18007                196.55-         196.55-
TOWER HILL SALES
18010                 30.00-          30.00-
ATKORE
18038                171.28-         171.28-
B N YANOW
18103                 10.00-          10.00-
WOLTERS KLUWER
18111                229.90-         229.90-
S & D COFFEE
18199                137.87-         137.87-
ADVANCED POLYMERS
18320                611.34-         611.34-
YALE CORDAGE
18321                 72.48-          72.48-
UNITED FOODS CORP
18422               1600.43-        1600.43-
AMTROL INC WICY4801
18435                202.03-         202.03-
AMTROL INC WICY48
18438                 46.80-          46.80-
OMEGA MOULDING CO
18470                 42.98-          42.98-
OMNIMAX
18532                291.00-         291.00-
CENTRAL ASSOC OF THE BLIND
18577                265.95-         265.95-
VELOCITY PHARMA
18685                 18.35-          18.35-
COMMODITIES ASSISTNC
18694                800.00-         800.00-
CON MED CORP
18759               1800.73-        1800.73-
KOMMERLING USA
18762                246.75-         246.75-
POLAR PAK
18775                  5.00-           5.00-
CONAIR CORP
18792               8779.79                                                                                                          8779.79
PANALPINA GROUP
18845                469.76-         469.76-
AMODEI
18857                 56.67-          56.67-
IMPORT LOGISTICS
18867                137.19-         137.19-
FAREVA
18873             11267.95                                                                                                          11267.95
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 119 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   21
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

CHAMPION SPORTS
18892                506.68-         506.68-
DYNAPOWER CORP
18998                514.47-         514.47-
KARS NUTS
19097               6292.24                                                                                                          6292.24
ESSENDANT CO (USS001)
19102                 78.80                                                                                                            78.80
PILOT FREIGHT SVCS
19108                 83.88-          83.88-
ESSENDANT CO (USS001)
19118               3276.10                                                                                                          3276.10
TOTAL SPECIALTIES
19182                  3.49-           3.49-
VULCAN CORPORATION
19215                104.05                                                                                                           104.05
WATSON FOODS CO IN
19217                217.29-         217.29-
PEGGS COMPANY INC
19220                464.85-         464.85-
G H BERLIN LUBRICANTS
19224               1564.41-        1564.41-
FREIGHT SOLUTIONS
19227                437.18-         437.18-
FIRST QUALITY NON-WO
19299                 12.13-          12.13-
PERFORMANCE TRANSPORTATION
19323                 42.47-          42.47-
R E O LOGISTICS
19327                787.56-         787.56-
MATIOX GUATEMALA
19367                 37.51-          37.51-
CENTRAL GARDEN & PET
19377                176.59-         176.59-
L G ELECTRONICS
19422              10823.87                                                                                                         10823.87
L G ELECTRONICS
19430               1263.36           93.80-                                                                                         1357.16
C H E P ASSET RECOVERY
19470                301.59                                                                                                           301.59
DOUGLAS STEPHENS PLASTICS
19475                 39.90-          39.90-
ESTEE LAUDER CO
19514                255.87-         255.87-
AMTROL INC
19552                 63.98-          63.98-
VERITIV
19555               1097.30-        1097.30-
DATUM FILING SYSTEMS
19654                  9.13-           9.13-
AVENUES IN LEATHER
19691                102.03-         102.03-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 120 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   22
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

INTERLINE BRANDS
19736                715.57-         715.57-
GROWMARK FS LLC
19749                  5.84-           5.84-
STEP 2 COMPANY
19857                 95.42-          95.42-
W B MASON CO
19869              3969.67-         3969.67-
UNITED CITRUS
19871                  5.10-           5.10-
SMALL VALLEY MILLING
19884                 10.00-          10.00-
TELESCOPE CASUAL FURNITURE
19930                258.12-         258.12-
K C I
19945                264.76-         264.76-
AMTRAK
19946                651.95-         695.00-                                                                                          43.05
GUYSON CORP USA
19947                307.43-         307.43-
J JILL GROUP
20004                196.98-         196.98-
ACCELERATED TRANSP
20025              1337.00-         1337.00-
FABRI-KAL CORP
20060              2269.64-         2269.64-
UNIVAR
20091                115.70-         115.70-
CUSTOM BUILDING PRODUCTS
20099                343.36-         343.36-
J M H ASSOCIATES
20143                647.15                                                                                                          647.15
KNICE-N-CLEAN
20204                108.90-         108.90-
INTER PACIFIC EXPRESS NY
20208                143.18-         143.18-
AUPTIX
20242                388.92           44.65-                                                                                         433.57
PERIO INC
20257                373.10-         373.10-
DUNDAS JAFINE INC
20270                984.85-         984.85-
ARGO CYCLES
20291                 18.30-          18.30-
STEP 2 COMPANY
20298                 15.00-          15.00-
MAINFREIGHT USA
20340                220.73-         220.73-
LAKE CABLE LLC
20362                 44.48-          44.48-
ONE TON BAG
20375              1703.99-         1703.99-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 121 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   23
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

GREAT SOLUTIONS LLC
20444                210.00-         210.00-
FORGE CELLARS
20446                721.63-         721.63-
MELITTA USA
20467                 47.64-          47.64-
AGILE CARGO
20505                 80.00-          80.00-
MONO SYSTEMS INC
20508                130.00-         130.00-
TRANS WORLD FREIGHT SYS
20516                211.91-         211.91-
O D W LOGISTICS INC
20548                 49.51-          49.51-
SAUDER WOODWORKING
20622                258.60-         258.60-
UNIVAR U S A
20625                 96.81-          96.81-
HOHMANN & BARNARD INC
20639                108.74-         108.74-
KEYSHIP EXPRESS
20686                 65.00-          65.00-
CURBELL PLASTICS
20694                 23.12-          23.12-
EBERL IRON WORKS CO
20704                204.87-         204.87-
WILSONART INTL
20907                255.44-         255.44-
CREATIVE CHEMICALS
20908                609.34-         609.34-
HARRIS TEA CO
20932                408.46-         408.46-
BREN-TRONICS
20946                 99.45-          99.45-
UNGER ENTERPRISES IN
21000                195.00-         195.00-
ORGANIZING SHOPPE
21042                 10.79-          10.79-
GOODWEST IND
21130                 28.79-          28.79-
LATHAM POOL PRODUCTS
21159                442.03-         442.03-
T T I FLOORCARE
21170                354.81-         354.81-
A A F E S
21178                 37.48-          37.48-
MARY MEYER CORP
21252                129.48-         129.48-
BLANCO AMERICA
21261                 73.52-          73.52-
ARCOR ELECTRONICS
21278                236.14-         236.14-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 122 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   24
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

POSITIVE ATTITUDE
21409               5293.29           49.25-                                                                                        5342.54
SOUTH PORTLAND WINE
21447                 60.00-          60.00-
HONEYWELL AEROSPACE
21451                 98.84                                                                                                           98.84
HONEYWELL TRANSPORTATION
21469                410.10-         410.10-
EAGLE TISSUE
21488                180.99-         180.99-
UNDERCAR EXPRESS
21505               2423.01                                                                                                         2423.01
POLYONE - DEPT POJ
21507                 35.98-          35.98-
VIRGINIA ARTESIAN
21580                875.00                                                                                                          875.00
SYSCO--LONG ISLAND
21613                633.61-         633.61-
ACCO-DAYTIMERS
21667                 18.75-          18.75-
UNBEATABLE SALE
21689                104.85                                                                                                          104.85
MELITTA USA
21723                  4.80-           4.80-
MELITTA USA
21725                 99.91-          99.91-
NEXUS DISTRIBUTION
21775                126.08-         126.08-
MACY'S
21837                163.43                                                                                                          163.43
BLOOMINGDALES
21919                 16.00-          16.00-
HOLLAND MFG CO INC
21933                314.73-         314.73-
H D SUPPLY FACILITY
21946                264.87-         264.87-
UNIVAR USA
21999                149.94-         149.94-
S V B FOOD & BEVERAGE
22008                 97.57                                                                                                           97.57
STAFFORD SPECIAL TOOLS
22045                227.01-         227.01-
PENN ELKCO SPRINGS
22094                329.49-         329.49-
ALBANY KINEQUIP
22116                 73.00-          73.00-
CARDINAL HEALTH-K PATIENT
22250                 19.79-          19.79-
GEA FES INC
22378                184.13-         184.13-
DIAMOND PACKAGING
22419                546.29-         546.29-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 123 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   25
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

EASTERN LAUNDRY SYS
22452                221.73-         221.73-
IOVATE
22456                 47.20-          47.20-
ABEL WOMACK
22480                 23.00-          23.00-
MEDLINE
22525                129.41-         129.41-
DIMERCO EXPRESS
22552                338.50           63.80-                                                                                         402.30
DIRECT CONTAINER LNS
22575                662.63-         662.63-
EVIL GENIUS BEER CO
22629                 15.00-          15.00-
CRYOMAX USA INC
22672                262.47-         262.47-
MONOSYSTEMS INC
22685                130.00-         130.00-
WASSERSTROM CO
22699                144.96-         144.96-
LONG ISLAND FIREPROOF
22775                106.95                                                                                                          106.95
HOP & WINE BEVERAGE
22778               6702.52          485.06-                                                                                        7187.58
PLY GEM
22804                637.33-         637.33-
HUB FOOD GROUP
22863                 90.22-          90.22-
R T S PACKAGING
22873                 30.21-          30.21-
HANESBRANDS INC
22894                 84.80-          84.80-
GLAMBIA PERFORMANCE NUTRITION
22907               1048.66           65.00-                                                                                        1113.66
ALLIED MOULDED PRODS
22982                 96.05-          96.05-
REBUILDERS AUTOMOTIVE
22997                735.97          113.26-                                                                                         849.23
STARBUCKS COFFEE
23000                150.73-         150.73-
SAFCO PRODUCTS
23090               1289.22-        1289.22-
LONG TRAIL BREWING
23105                588.44-         588.44-
TRICORBRUAN
23167                 96.90-          96.90-
SCHLEUNIGER INC
23216                126.36-         126.36-
DAU THERMAL SOLUTIONS
23248                279.28-         279.28-
A J OSTER
23259                302.27-         302.27-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 124 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   26
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

FEDEX SUPPLY CHAIN
23281                  4.48-           4.48-
TOPLINE PROCESS
23296                934.20-         934.20-
DAP INC
23362                161.15-         161.15-
HAIN CELESTIAL GROUP %N F I
23406                363.53-         363.53-
ARROW TRU-LINE INC
23408                 24.10-          24.10-
D S V EXWORKS
23482                492.06-         492.06-
HANGTIME/ARTISAN WINE CORP
23508                650.40-         650.40-
SAINT GOBAIN CERAMICS GRAINS
23510                331.05-         331.05-
LUMAT USA INC
23664                 89.70-          89.70-
KURTZ BROTHERS
23703                928.30                                                                                                           928.30
INTERLINE BRANDS
23739                526.57-         526.57-
CARDINAL HEALTH
23785                  8.48-           8.48-
SIXTH CITY DISTRIBUTION
23814                350.00                                                                                                           350.00
DUCTMATE IND
23857               1432.34-        1432.34-
SBAR'S
23920              10176.92                                                                                                         10176.92
BARRETT DISTRIBUTION
23930                  3.45-           3.45-
BELT'S INTERMODAL CORP
23931                 55.00-          55.00-
VERIDIAN HEALTHCARE
23954                279.53-         279.53-
HYBRID INTL FORWARDING
23990                167.50-         167.50-
GAR PRODUCTS
24007                 40.00-          40.00-
F M I
24036                473.57-         473.57-
WOODMAXX POWER EQUIPMENT LTD
24166                267.54-         267.54-
E I DUPONT DE NEMOUR
24170                197.22-         197.22-
E I DUPONT
24173               1602.54          108.30-                                                                                         1710.84
STANLEY BLACK & DECKER
24207                118.02-         118.02-
SUNTECK TRANSPORT CO. INC.
24231                568.45                                                                                                           568.45
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 125 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   27
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

BERRY GLOBAL
24259                230.91-         230.91-
STRYKER
24265                838.65                                                                                                          838.65
STAUFFER BISCUIT
24273                566.29-         855.32-                                                                                         289.03
QUAKER OATS CO
24336                  6.86-           6.86-
MALARK LOGISTICS
24345                113.98-         113.98-
STANLEY BLACK &
24388                478.51-         478.51-
TARGET CORP
24453                  8.27-           8.27-
AMAZON.COM
24492                 77.33                                                                                                           77.33
AMAZON.COM
24503                 99.59                                                                                                           99.59
PREMIUM PAPER CORP
24607                212.40-         212.40-
DYNAREX CORP
24650                310.03-         310.03-
PROTECH INTL
24695                570.01-         570.01-
M A V CANADIAN
24698                295.00-         295.00-
TRINITY GROUP
24753               1352.23                                                                                                         1352.23
AAI
24769                129.04-         129.04-
HAPPY INTL CORP
24779                145.33-         145.33-
X P O LOGISTICS/ X G L
24789                112.00-         112.00-
DIRECT METALS LLC
24844                486.60-         486.60-
L G ELECTRONICS
24849               4028.63                                                                                                         4028.63
OTTER CREEK BREWING
24892                302.50-         302.50-
EASTERN OIL CORP
24946                523.56-         523.56-
LAKE GEORGE BEER HUB
24952                166.51-         166.51-
SUBATOMIC DIGITAL
25035                146.04-         146.04-
U-HAUL INVOICE PROCESSING
25151                422.75-         422.75-
KINETRON INC
25176                175.20-         175.20-
UNYSON
25256                153.63                                                                                                          153.63
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 126 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   28
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

EDCO SUPPLY
25281                328.25-         328.25-
LYNN MANUFACTURING
25296                160.85-         160.85-
WEG ELECTRIC MOTORS
25330                325.13-         325.13-
IWAKI WALCHEM CORP
25362                364.01-         364.01-
LOAD DELIVERED
25371                716.81-         716.81-
JAY DEE USA
25373                139.44-         139.44-
EDWARD DON & CO
25468                 50.15-         127.53-                                                                                          77.38
GERBER PLUMBING FIXTURES LLC
25480                198.18-         198.18-
UNISTRUT BUFFALO/EBERL
25484                449.21-         449.21-
REDHAWK LOGISTICS
25492               2164.49-        2164.49-
KAUFMAN CONTAINER
25494                111.07-         111.07-
EBERL IRON WORKS CO
25518                 82.25-          82.25-
JERICH USA ACCT 74401
25534                295.85-         295.85-
L'OREAL USA PRODS
25543                112.06-         112.06-
CENTRAL PET EAST
25545                334.60                                                                                                          334.60
KING ARTHUR FLOUR
25550               1492.57-        1492.57-
KEURIG GREEN MOUNTAIN
25558               4632.71                                                                                                         4632.71
KEURIG GREEN MOUNTAIN
25565                672.77-        1819.32-                                                                                        1146.55
KEURIG GREEN MOUNTAIN
25615                 10.36           94.14-                                                                                         104.50
GREEN MOUNTAN COFFEE
25708                105.88                                                                                                          105.88
VETS CHOICE
25741                  5.00-           5.00-
ROCK TENN
25878                 67.11-          67.11-
INSPIRED BEAUTY BRANDS
25894                112.30                                                                                                          112.30
ORASURE
25967                 96.11-          96.11-
FIRESTONE BUILDING PRODS
26017                152.45-         216.75-                                                                          64.30
FIRESTONE INDUSTRIAL PRODS
26022                106.84-         106.84-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 127 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   29
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

LEE H SMITH CO
26064                 12.84-          12.84-
HOME DEPOT
26073                303.32-         303.32-
VALVOLINE
26099               1544.90                                                                                                         1544.90
VALVOLINE
26104                816.16                                                                                                          816.16
INTERLINE BRANDS
26180               4120.04-        4120.04-
D B SCHENKER
26192               2713.60-        2713.60-
KENYON INDUSTRIES
26196                329.73-         329.73-
SUPPLY SIDE USA
26204               1293.96-        1293.96-
UNIMED MIDWEST INC
26206                117.60-         117.60-
CUMMINS FILTRATION
26232                840.15-        1079.33-                                                                                         239.18
CONNECTICUT SWEET PEET
26234                243.68-         243.68-
DARTMOUTH PRINTING
26272                477.14-         477.14-
CORSAIR LOGISTICS
26375               3976.57          184.50-                                                                                        4161.07
L G ELECTRONICS
26400               4711.62                                                                                                         4711.62
INTERSTATE BATTERY
26408                136.28-         136.28-
FIRESTONE BLDG PRODS
26444               1582.66-        1582.66-
CALUMET CARTON CO
26519                 20.00-          20.00-
ECONOMY FREIGHT INC
26588               1644.45-        1976.18-                                                                                         331.73
PHOENIX PRODUCTS
26606                 76.50-          76.50-
TRANSLOGISTICS INC
26609                162.26-         162.26-
CASCADE SCHOOL SUPPLIES
26624                426.28-         426.28-
BAYSTATE POOL SUPPLIES
26713                 15.00-          15.00-
ALLIED INTL CORP
26724                112.36-         112.36-
BAYSTATE POOL SUPPLIES
26726                105.99                                                                                                          105.99
KEY PARTS INC
26772               3075.80-        3404.80-                                                                                         329.00
INNOVEL SOLUTIONS
26788                921.72-         921.72-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 128 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   30
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

INNOVEL SOLUTIONS
26789               1085.80-        1085.80-
SHOP VAC CORP
26873                118.57-         118.57-
MANTH BROWNELL
26903                115.43-         115.43-
AKERS INDUSTRIES
26910                118.00                                                                                                           118.00
BERRY GLOBAL
26950                  4.14-           4.14-
PLASTIFOAM ATLANTIC
26957                313.96-         313.96-
B A S G CATALYST
27017                316.55                                                                                                           316.55
MOEN INC
27023               2607.34-        2607.34-
M C S INDUSTRIES
27039                194.15-         194.15-
MEDLINE INDUSTRIES
27045                331.23           92.80-                                                                                          424.03
B A S CROP PROTECTION
27082                828.30-         828.30-
CONAIR CORP
27119                482.33                                                                                                           482.33
SIEMENS INDUSTRIAL
27179                358.32-         358.32-
DREAM WORLD
27181                217.98-         217.98-
B A S F CARE CHEMICALS
27184               1096.09                                                                                                          1096.09
SELECT NUTRITION
27222                 54.92-          54.92-
METRO LOGISTICS INC
27315               1089.82                                                                                                          1089.82
EXPRESSIVE DESIGN
27328               2960.50-        2960.50-
B A S F PERFORMANCE
27336                192.26                                                                                                           192.26
ELITE SPICE
27385                443.95-         443.95-
GLOBAL INDUSTRIAL
27406              48915.22          963.88-                                                                                        49879.10
TOM'S OF MAINE
27443              10300.10         6477.63-                                                                                        16777.73
CONAIR CORP
27474                116.96                                                                                                           116.96
ROMAR TEXTILE
27483                100.00-         100.00-
TEA GUYS
27509                  9.10-           9.10-
JOHN DEERE
27582              20550.33                                                                                                         20550.33
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 129 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   31
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

SUPERIOR MANUFACTURING
27623                 38.60-          38.60-
TECHNICAL TRAFFIC
27691               1332.27-        1332.27-
I T W FLUIDS NORTH
27745               1171.68-        1171.68-
DUPONT NUTRITION USA
27884                388.66                                                                                                          388.66
LIFE FITNESS
27911                 20.03-          20.03-
G M Z
28017               1130.44-        1130.44-
CHANNELLOCK
28092                 97.57-          97.57-
STANLEY TOOLS
28100                 10.40-          10.40-
STANLEY-VIDMAR INC
28103                189.47-         189.47-
BURPEE GARDEN PRODS
28133                 33.85-          33.85-
VOESTALPINE NORTRAK
28142                 65.00-          65.00-
ISLAND NATURAL INC
28174                541.46-         541.46-
IMPACT FIRE SERVICES
28345                292.05-         292.05-
MITSUBISHI INTL FOOD
28349               2938.27                                                                                                         2938.27
INTERSTATE COFFEE
28371                 55.74-          55.74-
MAROON GROUP
28374                627.19-         627.19-
J TECH SALES
28402                333.78-         333.78-
WAYFAIR
28410             130991.22          122.85-                                                                                     131114.07
MAROON GROUP
28415                 36.49-          36.49-
WAYFAIR SUPPLY
28445               2243.98          144.20-                                                                                        2388.18
GRABBER NEW ENGLAND
28449                 82.80-          82.80-
LINCOLN FINE
28490                137.13-         137.13-
NATL BUSINESS FURNITURE
28504                592.68-         592.68-
VERTIV
28505                611.34-         611.34-
AUXIM
28523                503.99-         503.99-
ACUITY BRANDS
28594                296.89-         296.89-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 130 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   32
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

BEACON ROOFING SUPPLY INC.
28596                480.73-         480.73-
JOHNSON CONTROLS
28629                125.05-         125.05-
IGUS INC
28632                145.98-         145.98-
K B LOGISTICS MGMT INC
28653                240.87-         240.87-
NU PRODUCTS SEASONING
28656                504.16-         504.16-
ACME SUPPLY
28665                153.28-         153.28-
JOY GLOBAL
28677                173.39-         173.39-
J & K CORPORATION
28695                 63.00-          63.00-
GRANITE INDUSTRIES
28747                259.38-         259.38-
J B HUNT
28763               1233.26-        1233.26-
R P M FREIGHT SYSTEMS
28788                895.00-         895.00-
NIPPON EXPRESS USA
28797                 83.08-          83.08-
BAYCLIFF CO INC
28807                 20.20-          20.20-
KIDDE FENWAL INC
28829                265.12-         265.12-
STAPLES 0682
28853                209.04-         209.04-
ARNOLD PRINTED COMMUNICATIONS
28880                130.01-         130.01-
CASCADE SCHOOL SUPPLY
28925                327.96-         327.96-
POLAR SERVICE CENTER
28939                217.42-         217.42-
FIBER MATERIALS INC
28947                380.83-         380.83-
VISUAL PAK
28963               1582.74-        1582.74-
NICHE CHEM INC
28967                250.00-         250.00-
REJUVENOL LABS
29023                699.50-         699.50-
INTEGRATED TEXTILE
29032                167.84-         167.84-
MEIJER INC
29040                442.07-         442.07-
MEIJER INC
29042               9092.14        15466.39-                                                                                        24558.53
ESTEE LAUDER
29066                 45.00-          45.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 131 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   33
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

HIGH DEFINITION LOG
29196               1341.80-        1341.80-
SWIMLINE
29200                232.80-         232.80-
MEIJER INC
29211                   .17-            .17-
COYNE CHEMICAL CO
29250                110.81-         110.81-
LUDLOW COMPOSITES
29261                438.65-         438.65-
MOUNTAIN GROVE COFFEE
29274                 11.11-          11.11-
HAAS GROUP INTL
29292                190.94-         190.94-
FINE ORGANICS CORP
29330                  7.15-           7.15-
NURTURME
29341                340.83                                                                                                           340.83
I S P FREETOWN
29378                 95.76-          95.76-
S T S LOGISTICS
29492                 20.32-          20.32-
DO IT BEST CORP
29531                543.44          120.21-                                                                                          663.65
EMSER TILE LLC
29541                210.00-         210.00-
INDEPENDENT CHEMICAL
29581                274.65-         274.65-
FLAVOR & FRAGRANCE SPECIALTIES
29600                454.74-         454.74-
CHECK-MATE IND INC
29602                106.24-         106.24-
MERCURY BUSINESS MGMT
29679                328.56-         328.56-
CUSTOM DOOR & MIRROR
29683                  7.65-           7.65-
BEAM DISTRIBUTING
29695                 91.39-          91.39-
POLY SCIENTIFIC R &
29778                 10.00-          10.00-
EXXON MOBIL LUBRICANT
29838              20338.28          391.73-                                                                                        20730.01
MARIOFF USA
29860                491.39-         491.39-
TRAFFIC TECH
29917                272.76-         272.76-
AMAZON.COM
29975                557.54          142.50-                                                                                          700.04
U S A TRUCK
30054               1195.00-        1195.00-
ASHLAND SPECIALITY
30058                 92.31-          92.31-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 132 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                           0.19.55 08/11/2019    PAGE   34
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60         61-90       OVER 90

HIPPEAS
30065                 13.13-          13.13-
G A F MATERIALS CORP
30101                 10.96-          10.96-
DICKINSON BRANDS INC
30129                458.74-         458.74-
A S P AUTOMOTIVE SER
30168                204.15-         204.15-
OIL CREEK PLASTICS
30185                237.58-         237.58-
R E I
30217                485.04-         485.04-
ROHM & HAAS
30281                489.31-         489.31-
LUCKY CLOVER PACKAGING
30305                163.26                                                                            163.26
FOREMOST INTL
30308                 78.60-          78.60-
SODASTREAM
30326                389.00-         389.00-
LONZA
30348                 66.42-          66.42-
FOUR PAWS PROD INC
30365               1656.88-        1656.88-
45EMIER PAINT ROLLER
30414               1067.26-        1067.26-
INFACT CORPORATION
30430                333.55-         333.55-
AIRPRO TRANSPORT
30435                 24.28-          24.28-
PARISER INDUSTRIES
30475                 42.85-          42.85-
B A S F CORP
30497                271.15                                                                                                            271.15
AMER POWER PULL CORP
30529                 57.61-          57.61-
ALUF PLASTICS INC
30544              19299.78         1085.02-                                                                                         20384.80
DANBY PRODUCTS
30558                 91.52-          91.52-
CRYSTAL DEODORANT
30573                346.56-         346.56-
FREIGHT SYSTEMS INC
30609                250.58-         250.58-
GOOD NATURED BRAND
30638                 35.00-          35.00-
TYCO ELECTRONICS CORP
30648                 99.68-          99.68-
T E CONNECTIVITY
30650                731.05-         731.05-
ROYAL PAPER PROD INC
30663              12488.10-       12488.10-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 133 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   35
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

CRAFT BEER GUILD OF
30794               1053.02                                                                                                         1053.02
BRECCO EAST
30860                 66.08-          66.08-
C H ROBINSON
30938                216.14                                                                                                          216.14
CARBON ENTERPRISES INC
30941                160.80-         160.80-
STOREYOURBOARD
30959                  8.86-           8.86-
OFFICE DEPOT
30969                 30.00-          30.00-
WHIRLPOOL
31005                 66.12-          66.12-
VICTOR STANLEY INC
31029                 22.54-          22.54-
CUSTOM COMPANIES
31044                298.39-         298.39-
CARCLO TECHNICAL PLASTICS
31086               1226.49-        1226.49-
COOPER POWER SYSTEMS
31100                 73.00-          73.00-
AMERI-CONNECT
31119                101.31-         101.31-
AMER STANDARD
31229                 12.42-          12.42-
EAGLEWINGS FREIGHT SVCS
31252                 12.14-          12.14-
FREEMAN MFG & SUPPLY
31314                446.19-         446.19-
TOYOTA MOTOR SALES
31321                960.11-         960.11-
NEWELL RUBBERMAID
31370                 82.76-          82.76-
WADDINGTON GROUP
31398                461.09            5.02-                                                                                         466.11
VITAMIN SHOPPE
31439                403.85           10.97-                                                                                         414.82
FENICHEY LLC
31456                122.67-         122.67-
NEXEO SOLUTIONS
31457                369.52-         369.52-
LIGNUM-VITAE
31507                  5.26-           5.26-
CARLISLE FOOD SVC
31551                 81.00-          81.00-
PIPING ROCK
31558                369.93-         369.93-
CASESTACK INC
31605                365.20-         365.20-
PROCTER & GAMBLE %FLEXPAQ CORP
31616                 71.04-          71.04-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 134 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   36
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS            0-15         16-30          31-45            46-60        61-90       OVER 90

RED BULL NORTH AMER
31626                120.42-         120.42-
PACOTHANE
31634                949.33-         949.33-
ARMSTRONG PUMPS INC
31636                 15.00-          15.00-
A A F FLANDERS
31652                196.12-         196.12-
GREEN MOUNTAIN COFFEE
31653                325.73                                                                                                          325.73
WORTHINGTON INDUSTRIES
31706                 24.95-          24.95-
HILL'S PET NUTRITION
31732                 73.65-          73.65-
HILL'S PET NUTRITION
31733                 50.00-          50.00-
SUPERFRIDGE
31744                 60.00-          60.00-
RESOURCE CENTER
31752               4282.00-        4282.00-
G A F MATERIALS CORP
31754               1440.70-        1440.70-
ANN & HOPE
31768               3395.96                                                                                                         3395.96
GOODYEAR TIRE & RBR
31850                 97.68-          97.68-
LIGHTING SERVICES
31853                174.28-         174.28-
A H HARRIS
31859                 44.29-          44.29-
KENSEAL
31862                342.23-         342.23-
EXPRESS AIR FREIGHT
31942                154.73-         154.73-
CRAFT BEER GUILD
31987                306.72                                                                                          306.72
KLEER LUMBER
32034                 99.85-          99.85-
N B F MILWAUKEE
32042                228.80-         228.80-
N B F ATLANTA'S YOU
32051                 34.13-          34.13-
CAPITAL CONTRACTING AND DESIGN
32087                227.82-         227.82-
RECOGNITION SYSTEMS INC
32142                315.62           73.00-          388.62
THREE HEADS BREWING
32185               1153.05-        1153.05-
LAIRD PLASTICS
32196                164.62-         164.62-
TOAD-ALLEY SNAX
32268                827.76-         827.76-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 135 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   37
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

VELUX
32269                150.47-         150.47-
MARIN TRUCKING
32359                 14.64-          14.64-
RETR-LTL
32392               1958.30-        1958.30-
SHISEIDO AMERICA
32434                 85.77-          85.77-
BARILLA AMERICA
32475               7555.93-        7555.93-
S C JOHNSON
32495                100.00-         100.00-
DELUXE DELIVERY SYS
32510                 50.00-          50.00-
SUSQUEHANNA VALLEY
32542                181.05-         181.05-
SALEM STONES
32638                 73.00-          73.00-
CUMBERLAND PACKING
32652                436.43-         436.43-
WIFFLE BALL
32660                100.59-         100.59-
JACOBS VEHICLE %US BANK
32664                448.99-         448.99-
UNITED PERFORMANCE METALS
32704                189.93-         189.93-
NEWMAN & COMPANY
32751                334.75-         334.75-
CHAMPION GLOBAL
32841                403.41-         403.41-
GAP INC
32860               2465.30                                                                                                         2465.30
AMAZON.COM
32873                315.08-         315.08-
INTER PARFUMS USA LLC
32881                618.57-         618.57-
A T S TRANSPORT SVC
32942                 86.26-          86.26-
NAILOR IND INC
32944               1692.19-        1692.19-
GLOBAL INGREDIENTS
32969                876.00-         876.00-
A T S LOGISTICS SVCS
33072                278.07-         278.07-
WESCO DISTRIBUTION INC
33151                232.05-         232.05-
WILLIAM SYSTEMS
33158                100.17-         100.17-
WHITE CAP CONSTRUCTION SUPPLY
33185               1233.60-        1233.60-
GREAT LAKES ORTHODON
33262                258.56-         258.56-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 136 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   38
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

KARL STORZ ENDOSCOPY
33273                143.58-         143.58-
NAPAC INC
33286                 93.38-          93.38-
RYDER % CTX LANGHORNE
33294                333.26-         333.26-
TARGET STORES
33305                262.20-         262.20-
D & W DIESEL & ELECT
33355                119.23-         119.23-
HARRIS TEA
33381                 38.19-          38.19-
VENTANA USA
33414               1511.71-        1511.71-
NATL BOOK NETWORK
33417                147.09-         147.09-
TRIOSE %P L S LOGISTICS
33443                403.85-         403.85-
PROMAX AUTO PARTS USA
33454                358.56-         358.56-
NATIVE AMER LOGISTICS
33456                 27.00-          27.00-
PACON CORP
33467                142.92-         142.92-
ERNST CONSERVATION
33499                441.68-         441.68-
WEILER CORP
33565                 94.25-          94.25-
HAYWARD BAKER
33669                146.63-         146.63-
GEHRING TRICOT INC
33703                497.40-         497.40-
AMCOR RIGID PLASTICS
33735                281.85-         281.85-
G A F MATERIALS CORP
33775                  3.59-           3.59-
NEWLY WEDS FOODS
33816                478.09                                                                                                          478.09
NEWLY WEDS FOODS
33817               2432.86                                                                                                         2432.86
NEWLY WEDS FOODS
33824                519.76                                                                                                          519.76
AMTRAK
33828                912.78                                                                                                          912.78
DEPT OF TRANS STATE OF NY
33958                138.00                                                                                                          138.00
HON FURNITURE
33972                346.15-         347.66-                           1.51
NEWELL RUBBERMAID
33985                952.89-         952.89-
GENERAL WIRE SPRING
34044                  8.44-           8.44-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 137 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   39
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

DUNN & CO
34056                670.43-         670.43-
A P SERVICES
34057                 51.07-          51.07-
INDEPENDENT CHEMICAL
34068                113.68-         113.68-
A G MILLER CO
34076                774.38-         774.38-
GERBER SCIENTIFIC
34115                 67.63           29.75-                                                                                          97.38
SAKAR INTERNATIONAL
34263                272.14-         272.14-
PARTERSHIP FREIGHT
34372                 81.60-          81.60-
BUFFALO TURBINE
34421                 52.00-          52.00-
ARCHWAY SALES
34431                192.08-         192.08-
XODUS MEDICAL
34441                  9.00-           9.00-
CHOICE ADHESIVES
34447                136.26-         136.26-
ROHLIG USA LLC
34454                178.00-         178.00-
DECORATIVE FILMS LLC
34468                239.85-         239.85-
AMTRAK
34483                 88.09                                                                                                           88.09
DIAL
34511             223894.23-      223894.23-
LOGISTICS FREIGHT
34540                201.82-         201.82-
OX PAPER TUBE & CORE
34602                134.46-         134.46-
STARBUCKS COFFEE
34605                381.67-         381.67-
RICOH AMERICAS CORP
34655                196.73-         196.73-
RICOH AMERICAS CORP
34662                448.48-         448.48-
DARLINGTON FABRICS
34743                602.63-         602.63-
FEDEX TRADE NETWORK
34847                 99.98-         100.00-                                                                                            .02
BABAC
34867                101.70-         101.70-
FRESH PRODUCTS
34892                193.14-         193.14-
SEKO LOGISTICS
34898                853.30-         853.30-
AUSTRADE INC
34899                  3.92-           3.92-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 138 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   40
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

GINSEY IND INC
34958                395.44                                                                                                           395.44
A W INTL
34991                 35.00-          35.00-
B Y K USA
35034                 76.05-          76.05-
MIDWAY PRODUCTS
35036                 77.87                                                                                                            77.87
RECREATIONAL EQUIP INC
35091                 28.59-          28.59-
R E I
35104               2524.03-        2901.16-                                                                                          377.13
ACCO BRANDS
35111              47309.49          358.00-                                                                                        47667.49
GAP INC
35113              29329.78         2049.02-                                                                                        31378.80
ACCO BRANDS
35116              14911.38                                                                                                         14911.38
UNISOURCE SHIPPING
35174                172.05-         172.05-
TAYLOR WAREHOUSE
35196                 13.75-          13.75-
STRONG INDUSTRIES
35205               1271.61-        1271.61-
BED BATH & BEYOND POOLS
35263               1586.95-        1586.95-
LASSONDE PAPPAS
35319                 30.26-          30.26-
PACKAGING WHOLESALERS
35332               1143.19-        1407.03-                                                                                          263.84
PACKAGING WHOLESALERS
35358               4104.79                                                                                                          4104.79
WINDMILL HEALTH PROD
35378                116.55-         116.55-
MIDWAY PRODUCTS
35487                 97.83                                                                                                            97.83
HIGHLAND SUGARWORKS
35501                291.45-         291.45-
GARNIER THIEBAUT
35509                563.83-         563.83-
SHERWIN WILLIAMS
35560                 88.53                                                                                                            88.53
ELECTRONIC TECH
35619                680.39-         680.39-
IDEAL TAPE
35637                538.45                                                                                                           538.45
TRIUMPH PLASTICS LLC
35644               4140.98-        4140.98-
OAK HARBOR FREIGHT
35655              15919.68                                                                                                         15919.68
RECON LOGISTICS LLC
35663                484.80-         484.80-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 139 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   41
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

PRESTONE PRODUCTS
35666                554.80-         554.80-
HUDSON RIVER FOODS
35681                  4.00-           4.00-
JESCO INC
35682                 81.56-          81.56-
MAINFREIGHT USA
35742                131.41-         131.41-
STAPLES PROMO PRODS
35769                313.16-         313.16-
GLOBAL EQUIP CO
35800               3732.25           80.24-                                                                                        3812.49
SUNTEK TRANSPORT
35883               2308.77          815.22-                                                                                        3123.99
KENNEY MFG CO/ KNMF01
35907               1351.43          348.57-                                        1700.00
ACE HARDWARE RETAIL
35920                 13.89-          13.89-
P P G INDUSTRIES
36161                371.61-         371.61-
G L T
36165                 31.97-          31.97-
TERRACON CORPORATION
36245                234.83-         234.83-
SINGLECUT BEERSMITH
36275                298.00-         298.00-
KUEHNE & NAGEL
36303               1406.98                                                                                                         1406.98
SEALTITE
36353               1191.56-        1191.56-
PHILIPS MOUNTAINTOP-
36522                474.10-        1414.86-                                                                                         940.76
IPSCO
36568               1110.00                                                                                                         1110.00
PRESTONE PRODUCTS
36585                 50.00-          50.00-
LAGASSE BROS (LAG001)
36637               4171.99           50.00-                                                                                        4221.99
PECORA CORP
36652                 56.21-          56.21-
ESSENDANT CO
36658               5476.50          475.35-                                                                                        5951.85
ESSENDANT CO
36659               6363.93          654.93-                                                                                        7018.86
MAGGIO DATA FORMS
36664                  8.19-           8.19-
JETRO CASH & CARRY
36670                 50.32-          50.32-
D S W
36693               2310.32-        2310.32-
ESSENDANT CO
36705                886.05                                                                                                          886.05
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 140 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   42
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

UNITED STATIONERS (USS001)
36734                452.74          176.94-                                                                                          629.68
O R S NASCO (ORS001)
36739                 81.36                                                                                                            81.36
UNITED STATIONERS (USS001)
36780               1178.78                                                                                                          1178.78
UNITED STATIONERS (USS001)
36789                 40.00                                                                                                            40.00
UNITED STATIONERS (USS001)
36793                692.87           90.00-                                                                                          782.87
AMER CLEANING
36832                107.45-         107.45-
WINSTON BRANDS INC
36892              11281.56                                                                                                         11281.56
VERTIV
36981                 65.00-          65.00-
VERTIV
36986                 92.65-          92.65-
SAMSUNG ELECTRONICS
37005               4111.40-        5165.51-                                                                                         1054.11
N A C A
37006                282.47          128.22-                                                                                          410.69
FREIGHTQUOTE.COM
37023             133427.79         2097.47-                                                                                     135525.26
RITE AID 00023
37097                  7.17-           7.17-
CAPP'S SHOE COMPANY
37151                198.12-         198.12-
CAPP'S SHOE COMPANY
37152                386.15-         386.15-
COMPASS HEALTH BRANDS
37366               1193.82           68.93-                                                                                         1262.75
COMPASS HEALTH BRANDS
37382                235.33                                                                                                           235.33
CASTELLA IMPORTS
37386                885.64-         885.64-
DAIKIN
37412                971.14-         971.14-
PANALPINA INC
37438                155.69-         155.69-
GRAY METAL PRODUCTS
37459               2799.74                                                                                                          2799.74
LOGISTICS PLUS
37586               5831.04          130.64-                                                                                         5961.68
SAINT GOBAIN CERAMIC
37606                 94.88-          94.88-
DEERE & CO
37626              13485.39           78.58-                                                                                        13563.97
BLACKMAN PLUMBING SUPPLY CO
37822               1120.12-        1120.12-
SCHICK / EVEREADY
37911                188.15-         188.15-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 141 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   43
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

COMPASS HEALTH
37997                166.84                                                                                                           166.84
B A S F CONST CHENICALS LLC
38034               5645.99                                                                                                          5645.99
FRITO-LAY INC
38036                395.38                                                                                                           395.38
PHILIPS LIGHTING
38050                799.68                                                                                                           799.68
P L C.ADVANCED TRANS
38058                199.54-         199.54-
PHILIPS
38072              14108.65          302.11-                                                                                        14410.76
RADIO FREQUENCY SYST
38140                 34.80-          34.80-
LIGHTOLIER/A GENLYTE
38144                167.53-         167.53-
DOMTAR
38150               1248.29-        1248.29-
SHERWIN WILLIAMS
38151                301.81                                                                                                           301.81
LIGHTOLIER
38156                 37.52-          37.52-
SHERWIN WILLIAMS
38161                317.84                                                                                                           317.84
J & J INTERNATIONAL
38263                 52.14-          52.14-
ANIMAL HEALTH INTL
38315                793.75                                                                                                           793.75
TARANTIN INDUSTRIES
38424                 25.00-          25.00-
STARBUCKS COFFEE
38467              13471.41         3187.41-                                                                                        16658.82
STARBUCKS COFFEE
38468                642.42          378.34-                                                                                         1020.76
THULE
38573               3245.06                                                                                                          3245.06
C & J CLARK RETAIL
38574                127.34-         127.34-
PATTERSON DENTAL SUPPLY
38575                 89.28           18.04-                                                                                          107.32
THULE
38582              11214.37                                                                                                         11214.37
H D SUPPLY
38590                315.57-         315.57-
LUCKY'S TRAILER SALE
38622                110.97-         110.97-
ECO PRODUCTS
38642                 93.72-          93.72-
AVEDA CORP
38811                219.12                                                                                                           219.12
MANCINI PACKING
38818               1380.38                                                                                                          1380.38
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 142 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   44
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

HI-DE LINERS INC
38824                997.69-         997.69-
PUREWOOD FLOORING
38876                 94.76-          94.76-
ROBERT BOSCH LLC
38924                952.22-         952.22-
WESCO AIRCRAFT
38950                 56.94-          56.94-
HAAS GROUP
38968                408.89-         408.89-
FUJI GRAPHICS
39045                 29.33-          29.33-
DURA PLASTIC PRODUCTS
39090                441.29-         441.29-
POLYAIR CORP
39111                 87.50-          87.50-
REDHAWK GLOBAL
39251               1175.08-        1175.08-
MOEN INC
39376                 37.88-          37.88-
PRECISION AIRCONVEY
39382                161.28-         161.28-
U T S
39493                438.11-         438.11-
RUGER LLC
39512                104.98                                                                                                          104.98
DORMAN PRODUCTS
39536               6831.55          166.95-                                                                                        6998.50
A T P LLC
39539                462.00                                                                                                          462.00
PARFUMERIE LLC
39675                325.33-         325.33-
HONEYWELL
39753                884.83                                                                                                          884.83
PHOENIX CONTROLS
39781               1502.81                                                                                                         1502.81
F & M TOOL & PLASTIC
39791                378.88-         378.88-
MOORE TOOL COMPANY
39892                146.04-         146.04-
H M SPENCER WIRE
39960                148.29-         148.29-
ALADDIN BAKERS INC
39993                 29.73-          29.73-
FUTURE TIRE
40055                458.46-         458.46-
H P CONSUMER COMPUTING
40073                175.64-         175.64-
SPECTRA PREMIUM IND
40140                101.90-         101.90-
SIEMON
40172                640.40-         640.40-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 143 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   45
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

SEKO LOGISTICS
40178                214.43-         214.43-
ESSENDANT CO (USS001)
40324                910.69                                                                                                          910.69
PLAYFUL PETS
40428                 71.31-          71.31-
LEONI WIRE INC
40471                 93.90-          93.90-
L G HAUSYS AMERICA
40493                575.44                                                                                                          575.44
L G HAUSYS AMERICA
40514               2209.81                                                                                                         2209.81
L3 COMMUNICATIONS
40515               1779.54-        1779.54-
L G HAUSYS AMERICA
40535               1109.38                                                                                                         1109.38
HANOVER WHSE
40594                200.00-         200.00-
PELICAN PRODUCTS
40638                891.80-         891.80-
PREMIUM HEALTH LABS
40650                 11.74-          11.74-
HARTZ MOUNTAIN CO
40702                   .03-            .03-
CAPITAL TRISTATE
40733                197.10-         197.10-
COOPER ELECTRIC
40745                109.50-         109.50-
IRBY COMPANY
40750                  7.52-           7.52-
NEVULIS BEVERGES
40904                481.60-         481.60-
ECONOMY FREIGHT INC
40921                 27.00-          27.00-
TOTAL DISTRIBUTION
40941                 51.00-          51.00-
EDWARD DON
40967                144.93-         144.93-
RUHOF CORP
41025               1124.14-        1124.14-
C V S BUSINESS INTEGRATION
41128                 46.41-          46.41-
QUAKER OATS
41314               4292.97-        4292.97-
CLABBER GIRL
41352                168.83                                                                                                          168.83
JOHNSON OUTDOOR
41365                106.87-         106.87-
ESTEE LAUDER CO
41498                726.02-         726.02-
ATKORE INTL
41502                 65.00                                                                                                           65.00
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 144 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   46
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

BRIDGESTONE AMERICAS
41524                 33.22-          33.22-
QUAKER OATS
41539                195.62                                                                                                           195.62
B G L
41564               1710.57          131.88-                                                                                         1842.45
TRANSAVER INC
41593                239.50-         239.50-
PACTIV CORP
41744                671.76-         671.76-
HANES SUPPLY
41783                130.00-         130.00-
HUBBELL LIGHTING
41784                227.03-         227.03-
B N X SHIPPING INC
41811                 53.35-          53.35-
CASESTACK
41876                 73.00-          73.00-
C G & P / PENNINGTON SEED
41917                 58.86-          58.86-
SECURITY LIGHTING
42041                606.85-         606.85-
HOBOKEN FLOORS
42068                342.61-         342.61-
BUTTERNUT MOUNTAIN FARM
42172               1533.86                                                                                                          1533.86
L I FIREPROOF DOOR
42179               1508.60          411.72-                                                                                         1920.32
HOHMANN & BARNARD
42238                 64.68-          64.68-
HOME DEPOT USA
42332              40231.48-       40231.48-
PRINCESS AUTO
42418                609.58-         609.58-
S-ONE
42449                  5.03-           5.03-
PIAD CORP
42462                251.80-         251.80-
MAYAN STORE
42528                 14.81-          14.81-
TIC GUMS
42579                644.37-         644.37-
PARTY CITY
42582                147.55-         147.55-
CONTINENTAL LOGISTIC
42636                101.00-         101.00-
GARDNER DENVER
42700                 60.75-          60.75-
I C P CONSTRUCTION
42714                  5.51-           5.51-
PFIZER
42737              30298.28                                                                                                         30298.28
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 145 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   47
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

HUDSON/HUPACO
42739                375.00-         375.00-
MOUNTAIN LAUREL SPIRITS
42898                246.37-         246.37-
ARCHGATE %EFREIGHT SOLUTIONS
42935                 15.00-          15.00-
HAMMOND MFG CO INC
43293                700.33-         700.33-
AVEDA CORPORATION
43316               2246.28          754.73-                                                                                        3001.01
UNIVERSITY PRESS OF
43368                123.55-         123.55-
HYGRADE GLOVE & SAFE
43378                262.32-         262.32-
S T G SIDING
43415                831.83                                                                                                          831.83
S T G PERFORMANCE
43427                384.56            7.13-                                                                                         391.69
S T G ADFORS
43431                105.92                                                                                                          105.92
S T G ABRASIVES
43436               2414.90          148.06-                                                                                        2562.96
L S I INDUSTRIES
43460                164.78-         164.78-
FIRESTONE BLDG PRODS
43465                 46.06-          46.06-
A F C CABLE
43482                319.34-         319.34-
HOME ESSENTIALS & BE
43486                178.42-         178.42-
SLOCUM ADHESIVES
43556                198.46-         198.46-
D S C LOGISTICS
43561                431.90-         431.90-
SPECTRUM INC
43619                 36.20-          36.20-
CENTRAL DIGITAL SOLUTIONS
43635                 70.61-          70.61-
KUBOTA
43748                147.70-         147.70-
HAMILTON SORTER
43767                122.65-         122.65-
I M S INC
43814                358.17-         358.17-
CERTAINTEED BUFFALO
43844               1530.01-        1530.01-
B A E SYSTEMS
43897                 89.67-          89.67-
D H L TRANSPORT
43978                158.01                                                                                                          158.01
HAJOCA CORPORATION
43999                841.47-         841.47-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 146 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   48
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

C E D/USESI
44154                 88.74-          88.74-
FISHER SCIENTIFIC
44163               3373.79          992.61-                                                                                        4366.40
ACCO BRANDS
44243                308.12-         308.12-
SHERWIN WILLIAMS
44290               1325.33                                                                                                         1325.33
ORGANIC APPROACH LLC
44291                372.06-         372.06-
CURTISS WRIGHT
44316                391.09-         391.09-
RYDER
44373                157.76-         157.76-
BED BATH & BEYOND
44464                 73.00-          73.00-
BED BATH & BEYOND
44465                217.11-         217.11-
DAIKEN APPLIED
44482                 10.06-          10.06-
L KNIFE & SON
44511                 35.34-          35.34-
MIDWEST AIR TECHNOLOGIES INC
44600                220.73-         220.73-
LITECONTROL
44674                 85.00-          85.00-
AMAZON.COM
44689                291.42-         291.42-
PARTY CITY
44724                 30.00-          30.00-
SUREWERX
44753                249.21-         249.21-
SAINT GOBAIN PERFORMANCE
44766                705.79-         705.79-
SAINT GOBAIN PPL
44779                171.65-         171.65-
SAINT GOBAIN PPL
44792                 97.04-          97.04-
PENN WOOD PRODUCTS
44881                499.32-         499.32-
AIR ENERGY
44907               2073.56-        2073.56-
GORDON LOGISTICS
44995                599.92         1669.59-                                                                                        2269.51
DERMARITE IND LLC
45189                402.00-         402.00-
L'OREAL USA
45190                276.66-         276.66-
SALONCENTRIC
45201                427.95-         427.95-
GLOBAL BEER NETWORK
45217               1196.23                                                                                         1196.23
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 147 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   49
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

L'OREAL LUXURY PRODS DIV
45224                 97.75-          98.00-            .25
L'OREAL CONSUMER PRODS DIV
45228                504.60-         504.60-
KEOLIS
45303                246.90-         246.90-
SAPA EXTRUSIONS
45304                 78.23-          78.23-
A ANGONOA
45350                 87.12-          87.12-
MACY'S
45376                 83.30-          83.30-
REINHART FOODSERVICE
45390                233.57-         233.57-
A D S TACTICAL
45413                  4.99-           4.99-
K-LINE LOGISTICS USA
45531                140.30                                                                                                          140.30
W W T L LOGISTICS
45572                302.98-         302.98-
L & R DISTRIBUTORS
45590                 18.43-          18.43-
FOX IV TECHNOLOGIES
45673                104.85-         104.85-
PLASTICPLACE
45725                 29.60-          29.60-
KOKE INC
45772                288.70            8.98-                                                                                         297.68
JANNEL MANUFACTURING
45875                 96.76-          96.76-
CENTURION BUSINESS
45947                380.11-         380.11-
JAMESTOWN CONTAINER
45969                188.07-         188.07-
F C I
45997                983.60-         983.60-
SIMONA AMERICA
46094               2559.33-        2559.33-
SHORELINE PRODUCTS
46169                684.83-         684.83-
STAPLES 0683
46279                101.11-         101.11-
B D P INTERNATIONAL
46415                 91.23-         182.15-                                                                                          90.92
B D P INTERNATIONAL
46451               2817.19-        3175.61-                                                                                         358.42
B D P INTERNATIONAL
46453                116.82                                                                                                          116.82
B D P INTERNATIONAL
46461                261.29-         261.29-
AQUA PHOENIX SCIENTIFIC
46467                 90.48-          90.48-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 148 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   50
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

PRETIUM PACKAGING
46555                449.33-         449.33-
GEL SPICE
46588                215.34-         215.34-
*AMAZON
46755                456.09-         456.09-
MAXZONE VEHICLE
46796               1896.46          156.35-                                                                                        2052.81
DEERE & COMPANY
46853               9594.67                                                                                                         9594.67
AGROSCI
46944                405.84-         405.84-
JOY MFG CO
47006                519.54-         519.54-
ORORA
47104                596.24-         596.24-
EXPO DESIGN CENTER
47119                124.12-         124.12-
UNITED TRANSPORTATION
47134               1077.93           27.07-                                                                                        1105.00
S G L USA
47137                104.07-         104.07-
LANDSBERG NJ
47212               4101.66-        4101.66-
SOLENIS
47239               1691.99-        1691.99-
STAPLES FREIGHT PYMT
47301                 87.60-          87.60-
LESRO INDS
47454                952.96-         952.96-
GREENWOOD PRODS
47462                568.80-         568.80-
EAGLE GROUP
47693                265.42-         265.42-
PEABODY SALES & SVC
47720                 87.58-          87.58-
ESHIPPING-CONNECTING
47721                 20.00-          20.00-
DIESEL WORKS LLC
47737                103.75-         103.75-
ZULILY LLC
47808                 58.11-          58.11-
MODERN LINE FURNITUR
47837                 50.00-          50.00-
MAINE GRAINS
47955                354.50-        1476.50-                                                                                        1122.00
MULTI-COLOR
47967                  5.75-           5.75-
MULTI-COLOR
47976                 25.00-          25.00-
PIRAMAL GLASS
47991                606.80-         606.80-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 149 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                           0.19.55 08/11/2019   PAGE   51
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60         61-90       OVER 90

NOVELIS INC
48015                221.59-         321.84-                                                                                          100.25
GENERAL CABLE
48021                143.18-         143.18-
DOMESTIC FREIGHTWAYS
48034               3890.47                                                                                                          3890.47
KECK'S MEAT PLANT
48239                 62.74-          62.74-
MASTERBRAND CABINETS
48331                 93.35-          93.35-
KELLER TECH
48371                876.44-         876.44-
NATIONWIDE SALES & SVC
48469                428.19-         428.19-
KENNEDY VALVE
48480                366.22-         366.22-
METLFAB INC
48549                243.20-         243.20-
KEYSTONE AUTOMOTIVE IND
48638                989.16-         989.16-
EUCLID CHEMICAL
48705                114.75-         114.75-
CONTINENTAL RESEARCH
48736               2313.23-        2313.23-
VICTORY TOOL RENTAL
48786                 12.90-          12.90-
D H L GLOBAL FORWARDING
48821               4395.77         3759.74-                                                            98.60                        8056.91
AMAZON.COM
49077               1874.13-        1874.13-
P L S LOGISTICS SVCS
49184                359.96-         359.96-
KNICKERBOCKER BED
49205                  8.96-           8.96-
T M S I
49210                478.68-         478.68-
*CAPITOL TRANSPORTAT
49385               2289.63-        2289.63-
WESTINGHOUSE LIGHTIN
49408               1369.21-        1369.21-
WALMART 6080
49481                344.98-         344.98-
DRUM ROCK PRODS
49530                129.48-         129.48-
KOLMAR LAB INC
49620               1581.73-        1581.73-
XYLEM
49710                103.55                                                                                                           103.55
MAPCARGO GLOBAL LOGISTICS
49777                 15.00-          15.00-
XYLEM
49781                165.38-         165.38-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 150 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   52
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

XYLEM
49791                 89.60-          89.60-
GLOBAL INDUSTRIAL
49800              30182.37          908.93-                                                                                        31091.30
YANKEE CANDLE
49811                 94.39-          94.39-
T S T / IMPRESO
49813               5714.16           38.50-                                                                                         5752.66
AMAZON.COM
49834                487.57-         487.57-
TRANSGROUP
49908                340.07-         340.07-
GREEN MTN ARTISANAL CELLARS
49965                404.75-         404.75-
VETS CHOICE
50007                178.70-         178.70-
EKORNES INC
50039                 10.28-          10.28-
LABCHEM
50091                103.34-         103.34-
PET SUPPLIES PLUS
50136                124.87-         124.87-
KUEHNE & NAGLE INC
50151                209.48-         209.48-
FISCHER SKIS US LLC
50181                  4.00-           4.00-
EDGECO INC
50257                  3.25-           3.25-
NEXANS
50261                 40.13-          40.13-
FUTURE TIRE CO
50385                 91.85-          91.85-
METAMORA PRODUCTS
50438                383.94-         383.94-
MID-AMERICA BLDG PRODS
50439               2188.40-        2188.40-
MID AMERICA BLDG
50450                178.03-         178.03-
HOLOGIC INC
50518                225.14-         225.14-
HOME DEPOT
50676               6323.75-        6323.75-
Q SHIP USA CORP
50720                419.78-         419.78-
ROYAL ICE CREAM
50758                 46.06-          46.06-
CROSSFIRE LOGISTICS
50786                158.16                                                                                                           158.16
LAPP INSULATOR
50821                661.51-         661.51-
LL BEAN
50846                 40.00-          40.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 151 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   53
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

O-AT-KA MILK PRODUCTS
50940                118.56-         118.56-
MULTIPET INT'L
50979                483.48-         483.48-
GITI
51031                528.02           50.23-                                                                                         578.25
INSINGER PERFORMANCE
51047                250.00-         250.00-
MIDSUN GROUP INC
51103                 30.00-          30.00-
BERWICK OFFRAY LLC
51189                 27.45-          27.45-
MICHELIN TIRE
51251               1262.58                                                                                                         1262.58
NOVOLEX
51276                 66.82          173.36-                                                                                         240.18
NOVOLEX
51285                153.64                                                                                                          153.64
NOVOLEX
51293                 45.00-          45.00-
GLEASON WORKS
51317                335.47-         335.47-
DARBY DRUG
51383                 23.96-          23.96-
LATICRETE INTL INC
51429                149.00-         149.00-
SOLVAY USA
51463               2245.78                                                                                                         2245.78
MOHAWK DISTRIBUTION
51501               4079.59          152.91-                                                                                        4232.50
ALCO* -ALCON LABORAT
51528                 35.00-          35.00-
GORDON FOOD SERVICE
51596                396.35-         396.35-
P J T LOGISTICS
51677                478.63-         478.63-
MERCANTILE DEVELOPME
51695                116.66           31.06-                                                                         147.72
PRIVATE LABEL FOODS
51704               1105.17          170.20-                                                                                        1275.37
BIG MOUTH TOYS
51715               1921.34-        1921.34-
LEAVITT CORP
51728                176.31-         176.31-
SAINT GOBAIN/CERTAINTEED
51814               1347.30-        1347.30-
SAINT GOBAIN/CERTAINTEED
51816                208.90-         208.90-
CRYOMECH INC
51883                176.77-         176.77-
ELIZABETH ARDEN
51980                410.66-         410.66-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 152 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   54
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

BECKS CLASSIC MFG
51983                153.61-         153.61-
LEYBOLD VACUUM PRODS
52064                146.50-         146.50-
STANDARD ENVELOPES
52088                411.53-         411.53-
CARCOUSTICS USA
52092                401.65-         401.65-
V P RACING FUELS INC
52117                404.58-         404.58-
LAARS HEATING SYS
52162                307.69-         307.69-
BERKLEY SHOES
52190                 13.40-          13.40-
GEBRUDER WEISS INC
52217                239.37-         239.37-
HAZLITT'S RED CAT
52242                560.00-         560.00-
LIBERTY IND
52247                130.43-         130.43-
PREVOST PARTS
52392                262.57-         262.57-
BEAR TRACKS DISTRIBUTORS
52435                393.00-         393.00-
R2 LOGISTICS
52555                180.32-         180.32-
NESTLE PURINA
52596               3072.83-        3072.83-
TRAFFIC TECH
52624                 23.08-          23.08-
J H J INTERNATIONAL
52643                272.83-         272.83-
DISPLAYS2GO
52707                467.74-         898.68-                                                                                         430.94
CELESTE INDUSTRIES
52772               1286.17-        1286.17-
C A C ASSOCIATES
52808               1087.72                                                                                                         1087.72
DORMA USA
52832                156.49-         156.49-
OHSERASE MFG
52962               1672.35          150.00-                                                                                        1822.35
KENNEY MFG CO
52967                 72.45-          72.45-
ALPHABRODER
52981                116.98-         116.98-
JELD-WEN % NOLAN & CUMMINGS
53060                125.82-         125.82-
CANDLEWIC COMPANY
53158                140.60-         140.60-
AIRLITE PLASTICS CO
53219                115.43-         115.43-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 153 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   55
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

WEATHERABLES LLC
53221                 73.52-          73.52-
LOUIS M GERSON
53358                402.51-         402.51-
NEXGISTICS INC
53395                 38.00-          38.00-
AUTAJON/BOSTON
53412               3063.82-        3063.82-
LOWE'S COMPANIES INC
53416                964.39-         964.39-
*HUB GROUP
53429                132.00-         132.00-
*RYDER
53430               7101.25-        7101.25-
*ECHO GLOBAL
53434                675.07-         675.07-
*FRANKLIN TRAFFIC
53440                391.31-         391.31-
LIFOAM INDUSTRIES
53469                852.24-         852.24-
AMAZON.COM
53471                 91.07           11.50-                                                                                         102.57
LIFOAM ENVIROCOOLER
53480                175.63-         175.63-
WINGS WORLDWIDE
53488                 85.78-          85.78-
P C P CHAMPION
53531                241.88-         241.88-
AMAZON.COM
53570                245.60          443.03-                                                                                         688.63
BERRY GLOBAL
53572                  9.00-           9.00-
STOVER & CO
53667                211.66-         211.66-
MUELLER STREAMLINE
53726                422.99-         422.99-
E S 3 LLC
53824                 85.16-          85.16-
BAKEWISE BRANDS INC
53883                304.16-         304.16-
VIRGINIA YOUTH CLUB
53958                 25.87-          25.87-
BIRDDOG LOGISTICS
54050                104.13-         104.13-
TROPHY NUT
54086               1089.34-        1089.34-
MEIJER INC
54158                500.00-         500.00-
STARLITE SERVICES IN
54171                179.39-         179.39-
CUSTOM SEASONINGS
54216                739.81-         739.81-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 154 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   56
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

LYNCH METALS
54311                189.10-         189.10-
A F M W LLC
54316                553.83-         553.83-
GOULDS PUMPS
54342                569.60-         569.60-
D B GROUP AMERICA
54393                892.94-         892.94-
CANNON INDUSTRIES
54412                403.57-         403.57-
LYON & CONKLIN
54472                  5.23-           5.23-
ASHLEY POLYMERS INC
54510               1433.20-        1433.20-
WESTFALL MFG CO
54521                106.16-         106.16-
J & B IMPORTERS
54524                166.84                                                                                                          166.84
NORTH TIMBER CABINETRY
54551               2959.41          110.52-                                                                                        3069.93
M M E GLOBAL LINE
54553                 75.00-          75.00-
SPINNING WHEELS EXPR
54565               8976.25                                                                                                         8976.25
NEW ENGLAND COFFEE
54578                100.00-         100.00-
PREGIS CORP (ASTH)
54662                 26.07-          26.07-
C M P GLOBAL INC
54679                118.28-         118.28-
PACIFIC BEST INC
54682               2571.30           42.20-                                                                                        2613.50
T M I LLC
54684                 35.00-          35.00-
KECK'S
54686                156.00                                                                                                          156.00
JOHN DEERE %T M C
54705               1375.56                                                                                                         1375.56
JOHN DEERE
54719                133.87-         133.87-
JOHN DEERE
54720                 72.00-          72.00-
TOPAZ LIGHTING & ELECTIC
54725                648.93-         648.93-
B F G SUPPLY
54729                 55.78-          55.78-
MANHATTAN BEER
54740                204.88-         204.88-
M S C IND SUPPLY
54884               1139.41-        1139.41-
NEXT DAY GOURMET
54935                  3.55-           3.55-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 155 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   57
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

ELITE EXPRESS INC
54947               2971.01          910.00-                                                                                        3881.01
PERKINS PAPER
54948                276.96-         276.96-
MACO BAG CORP
55081                 94.53-          94.53-
MACY'S
55113                 17.75-          17.75-
MACY'S
55115                572.16          804.09-                                                                                        1376.25
VANGUARD LOGISTICS
55128                255.66-         255.66-
MAINES PAPER & FOOD
55195                 25.00-          25.00-
O R S NASCO
55340                294.20-         294.20-
KOROLATH OF NEW ENGL
55400                122.29-         122.29-
QUICK TRANSFER INC
55441                892.08-         892.08-
LUTRON ELECTRONICS
55590                138.33-         138.33-
MASTERMAN'S
55624                490.53-         490.53-
MATTHEWS INT'L
55645                 25.00-          25.00-
MAYTAG APPLIANCES
55715                 65.02-          65.02-
J M J S
55803                  7.50-           7.50-
HOWLAND PUMP & SUPPL
55822                637.65-         637.65-
GREENSEAM INDUSTRIES
55851                296.96-         296.96-
T J MAX
55940                 93.80-          93.80-
TAYLOR & FRANCIS
55967                102.34-         102.34-
MATCO-NORCA
56000                103.79-         103.79-
NESTLE PURINA PETCARE
56012                220.90-         220.90-
ACCO BRANDS
56061                  9.08-           9.08-
NATL TICKET CO
56100                153.96-         153.96-
AMER HONDA POWER EQUIP
56109                107.06                                                                                                          107.06
HOME DEPOT USA
56193                303.99-         303.99-
K D L
56212                167.34-         167.34-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 156 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   58
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

G L & V
56214                185.68-         185.68-
*ESTEE LAUDER/TECH T
56222                203.29-         203.29-
K B BUILDING PRODS
56357                 92.66-          92.66-
MINE SAFETY APPLIAN
56368                 21.58-          21.58-
ERIE COTTON PRODUCTS
56395                 86.75-          86.75-
AMAZON.COM
56430                 27.95-          27.95-
ALLERMUIR
56440                107.86-         107.86-
CITIZEN CIDER LLC
56508                551.83                                                                                                          551.83
SIMTEK FENCE
56514                120.77-         120.77-
ICAT LOGISTICS INC
56546                179.98-         179.98-
AMTRAK
56639                110.69-         110.69-
ARIENS
56671                237.16-         237.16-
R S C C S WIRE & CABLE
56686                267.46-         267.46-
K B BUILDING PROD
56800                173.12-         173.12-
IMPERIAL BAG
56814                 79.17-          79.17-
J P P EXPRESS LOGISTICS
56837                125.30           15.00-                                                                                         140.30
TREDIT TIRE & WHEEL
56858                 73.00-          73.00-
BRADLEY'S BOOK
56952                124.22-         124.22-
HOME DEPOT
57050               1287.76-        1287.76-
KELLOGG SALES
57097               1401.31          691.86-                                                                                        2093.17
DOW CHEMICAL/DOW AGR
57219                797.68-         797.68-
BED BATH & BEYOND
57257                 35.00-          35.00-
BERK ENTERPRISES INC
57367                636.05-         636.05-
B J'S WHOLESALE CLUB
57377               3655.17-        3655.17-
B J'S WHOLESALE CLUB
57378                839.46-         839.46-
CODO MANUFACTURING
57496                177.67-         177.67-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 157 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   59
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

VITAMIN SHOPPE
57517                782.01                                                                                                           782.01
PRO TRANS INT'L CONS
57632               3190.99-        3190.99-
CHARLOTTE PRODUCTS
57655                 68.80-          68.80-
A P SERVICES
57715                 22.46-          22.46-
CRAFT COLLECTIVE INC
57850                195.00-         195.00-
G E TRANS
57891               1892.46-        1892.46-
ESSENDANT CO
57911                167.11                                                                                                           167.11
ESSENDANT CO
57924                198.71                                                                                                           198.71
ESSENDANT CO
57926               4242.10          760.70-                                                                                         5002.80
ESSENDANT CO
57928                511.82                                                                                                           511.82
ESSENDANT CO
57929               7127.13          694.47-                                                                                         7821.60
ESSENDANT CO
57930                 87.57                                                                                                            87.57
ESSENDANT CO
57931                760.31                                                                                                           760.31
ESSENDANT CO
57935                149.00                                                                                                           149.00
ESSENDANT CO
57936               2239.80          224.17-                                                                                         2463.97
FREIGHT MGMT SYSTEMS
57939                121.94-         121.94-
ESSENDANT CO
57940               5301.65          193.20-                                                                                         5494.85
ESSENDANT CO
57941              14421.51         1571.67-                                                                                        15993.18
ESSENDANT CO
57946                184.81                                                                                                           184.81
CENTOR
57968                257.75                                                                                                           257.75
TOTAL QUALITY LOGISTICS
58031                 60.00-          60.00-
NORTHEAST STIHL
58072                128.40-         128.40-
AMBIX LABORATORIES
58130                252.33-         252.33-
MAINFREIGHT USA
58171                 92.09-          92.09-
*MEIJERS
58188                104.07-         104.07-
*PAYMODE
58189                844.86-        1063.83-                                                                                          218.97
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 158 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   60
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

*DATA2LOGISTICS
58200               2367.72-        2367.72-
LYNAR CORPORATION
58832                723.54-         723.54-
RADIANT GLOBAL
58892                515.90-         515.90-
KELLOGG COMPANY
58944                140.66-         140.66-
SOLARCITY
60218                214.13-         214.13-
T S T OVERLAND EXPRESS
60684                207.80                                                                                                          207.80
DEAN FOODS CO
61213                132.88-         132.88-
N E M F 68
61726                106.18-         106.18-
N E M F 16
61728                167.17-         167.17-
G & S ORIGINALS
61964                144.79-         144.79-
CALUMET SPECIALTY PRODS
62050                912.25-         912.25-
NEW YORK AIR BRAKE
62100                399.63-         399.63-
WESTMINSTER CRACKER
62120                797.48-         797.48-
H H BROWN
62342                 94.20-          94.20-
NATURAL NYDEGGER
62446                 69.77-          69.77-
NATL DISTRIBUTORS INC
62477                359.20                                                                                                          359.20
FREIGHT RUN
62492                258.55-         258.55-
NATL POLYMERS INC
62507                377.47                                                                                                          377.47
PRO TRANS
62578               2538.85-        2538.85-
JOY GLOBAL OPERATION
63005                274.71-         274.71-
MEDLINE
63108               1043.52                                                                                                         1043.52
NICKSON INDUSTRIES
63268                210.89-         210.89-
SAVORIAN
63514                165.00-         165.00-
MARCO POLO LOGISTICS
63646                517.12-         517.12-
FERGUSON ENTERPRISES
63739                891.23-         891.23-
W N A INC
63847               5735.86          700.80-                                                                                        6436.66
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 159 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   61
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

ENVIROCHEM INC
63888                 23.00-          23.00-
FEDCO ORGANIC GROWERS SUPPLY
63903                158.01-         158.01-
NORTH AMER ENCLOSURE
63948                 22.39-          22.39-
AMER HONDA POWER EQU
63952              15182.48           68.32-                                                                                        15250.80
B & G FOODS
63998                 64.35-          64.35-
AMAZON.COM
64011                182.80-         182.80-
AMAZON.COM
64025                377.13                                                                                                           377.13
ASHLAND CHEMICAL
64030                333.59-         333.59-
ASHLAND SPECIALITY
64034                119.48-         119.48-
R C BIGELOW INC
64068                257.31-         257.31-
ANYUNDA LOGISTICS
64078                206.59-         206.59-
PANALPINA
64152                315.43-         315.43-
NATL PUBLIC SEATING
64158              11963.56          886.89-                                                                                        12850.45
INSULFAB
64160                130.54-         130.54-
DURA-BAR METAL SVCS
64217                 87.15-          87.15-
LATICRETE INTL INC
64379                 78.85-          78.85-
GOODY PRODUCTS
64404                 20.45-          20.45-
CASA VISCO FINER
64540                 81.39-          81.39-
HUDSON VALLEY LIGHTING
64608                894.20-         894.20-
PROCTER & GAMBLE
64679                 50.33-          50.33-
CAPITAL ADHESIVES
64733                131.78-         131.78-
BARRETTE OUTDOOR LIVING
64782                   .33-            .33-
H AND F LOGISTICS
64787                281.17-         281.17-
TRANCO GLOBAL
64892                 29.49-          29.49-
JOIN DESIGN
64952                 13.10-          13.10-
LAPP U S A
64958                112.01-         112.01-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 160 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   62
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

PINNACLE PEAK TRADING
64966                 30.49-          30.49-
CLEARFREIGHT INC
65017               2885.41         1111.54-                                                                                        3996.95
DYNASTY EXPRESS INTL
65033                  9.00-           9.00-
AMAZON.COM
65040                 77.11                                                                                                           77.11
AMAZON.COM
65051                 72.07-          72.07-
TRINITY GLASS
65076               1867.41-        1867.41-
RHEEM MANUFACTURING
65162                 27.00-          27.00-
CERASIS
65197                144.81-         144.81-
INDUSTRIAL ADHESIVES
65256               1981.09-        1981.09-
AVEDA
65263                374.63          320.87-                                                                                         695.50
SOUTH/WIN LTD
65358                972.44-         972.44-
BEST BUY
65388                308.20-         308.20-
ORIGINAL BRADFORD
65395                 88.56-          88.56-
POULIN GRAIN INC
65657                551.86-         551.86-
LIFT-ALL
65688                 89.40-          89.40-
FORD GUM
65697               8578.89                                                                                                         8578.89
PACKAGE ALL CORP
65738                126.99-         126.99-
PACKAGING GRAPHICS
65787                183.41-         183.41-
QUAD GRAPHICS
65845                547.73-         547.73-
PACER ELECTRONICS
65861                404.78-         404.78-
GLOBALTRANZ
65887               1173.20-        1173.20-
GEORCIA PACIFIC
65930                 14.45-          14.45-
PARKER HANNIFIN CORP
65987                256.38-         256.38-
PARIS CORP OF NEW
65989                133.34-         133.34-
GUITAR CENTER DIST
66013                255.02-         255.02-
CHEMOURS
66043                 55.58-          55.58-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 161 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   63
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

CATANIA SPAGNA
66085                332.60-         332.60-
LANDSTAR LOGISTICS
66165               7463.59          203.46-                                                                                        7667.05
PARKER LAB INC
66185                484.48-         484.48-
M I Q GLOBAL
66201                  3.69-           3.69-
RITEMADE PAPER CONVERTERS
66383                 65.88-          65.88-
QUICK LOGISTICS
66425                206.60-         206.60-
MACY'S
66459               6908.40          440.22-                                                                                        7348.62
WYMAN GORDON
66490                179.51-         179.51-
EXXONMOBIL CHEMICAL
66623               1571.36          406.22-                                                                                        1977.58
STONY BROOK MFG CO
66635               1319.08-        1319.08-
UNITHER MFG LLC
66676                201.46-         201.46-
PENN COLOR INC
66689                154.10-         154.10-
VERITIV
66702                344.73-         344.73-
PERKIN ELMER CORP
66741               1352.11-        1352.11-
KING WIRE
66817                123.30-         123.30-
A S D LIGHTING
66818               2672.71           43.52-                                                                                        2716.23
BUNZL 29295 RETAIL PA
66885                158.87-         158.87-
REPUBLIC TOBACCO
66925                289.15-         289.15-
FREIGHT CENTER
66934                169.40-         169.40-
DIAMOND WHOLESALE
66946               3180.96           27.00-                                                                                        3207.96
SAVAGE ARMS
67037               2551.77-        2551.77-
PEP
67250                  6.17-           6.17-
LESLIE'S POOLMART
67269                 60.17-          60.17-
AMAZON.COM
67305                 78.19                                                                                                           78.19
YOUR OTHER WAREHOUSE
67379                 70.46-          70.46-
L S I ADL TECHNOLOGY
67558                250.64-         250.64-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 162 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   64
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

MOD PAC CORPORATION
67622               2091.04           94.77-                        2185.81
AMTRAK
67631               2160.54                                                                                                         2160.54
ATLANTIC TOWERS
67667               9340.21                                                                                                         9340.21
JA-BAR SILICONE
67701                392.27-         392.27-
HOUSEHOLD GOODS
67782                 74.41-          74.41-
AMER PIPE AND PLASTICS
67856                199.94                                                                                                          199.94
PLAYMOBIL USA INC
67906                 13.73-          13.73-
EXXONMOBIL LUBE
68174               6652.54          140.05-                                                                                        6792.59
HERTZ FURNITURE
68189                286.36                                                                                                          286.36
EXXONMOBIL LUBE
68225                458.48          161.33-                                                                                         619.81
EXXONMOBIL LUBE
68229               1033.17           68.38-                                                                                        1101.55
EXXONMOBIL LUBE
68248                787.91                                                                                                          787.91
EXXONMOBIL LUBE
68262               7539.78         1299.88-                                                                                        8839.66
EXXONMOBIL LUBE
68272                890.07          837.98-                                                                                        1728.05
WAYFAIR-WESTBOROUGH
68301                501.46                                                                                                          501.46
RYDER/XEROX
68430                147.96-         147.96-
RYDER/XEROX
68445                 90.61-          90.61-
RYDER/XEROX
68446                217.63-         217.63-
EXXONMOBIL LUBE
68459                148.11-         588.54-                                                                                         440.43
POLYSET CO
68503                184.53-         184.53-
FEATHER RIVER DOOR
68553               2004.05-        2004.05-
POLYMERIC SYSTEMS
68567                576.83-         576.83-
STANLEY BLACK & DECKER
68584                 35.70-          35.70-
PAPILLON AG
68605                129.32-         129.32-
SYNCADA
68634                 22.79-          22.79-
K D L DBA QFR
68683                 62.98-          62.98-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 163 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   65
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

QUICK FREIGHT RATES
68707                 50.00-          50.00-
I C P CONSTRUCTION
68822                  5.00-           5.00-
FARMA INTERNATIONAL
68956                165.64-         165.64-
EXXON LUBE
69016                607.41           10.39-                                                                                         617.80
PREFERRED PLASTICS
69019                185.73-         185.73-
PRIME PAK
69042                115.00-         115.00-
CATALOG VENTURES/POTPOURRI
69079                288.11-         288.11-
COMPASS HEALTH BRANDS
69195                692.27-         692.27-
PRO-TAPES & SPECIALT
69264                107.18-         107.18-
ECO PRODUCTS
69286                  9.70-           9.70-
WINSUPPLY
69343                 11.75-          11.75-
REDWOOD MULTIMODAL
69405                 38.24          160.33-                                                                                         198.57
MORENO NY INC
69418                382.40-         382.40-
BUNZL 43430
69499                 77.39-          77.39-
DUVEL MOORTGAT USA
69659                  9.00-           9.00-
ATLANTIC LIGHTING
69679                110.00-         110.00-
O M G INC
69742                 68.51-          68.51-
DUPONT NUTRITION USA
69785               5990.83-        6559.80-                                                                                         568.97
JARDEN HOME BRANDS
69792               3926.01-        3926.01-
GREAT AMER RECREATN
69898                379.72-         379.72-
GORDON CORPORATION
70072                862.92          262.24-                                                                                        1125.16
PANALPINA
70091                272.49-         272.49-
NAPA HOME & GARDEN
70130                528.48-         528.48-
MARSHALL BOXES INC
70156                 27.00-          27.00-
L S C COMMUNICATINS
70204                294.71-         294.71-
PEPSICO BEVERAGES
70272               1099.37-        1099.37-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 164 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   66
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

SITE ONE
70359                 90.07-          90.07-
AGILITY
70512                653.34-         653.34-
BED ROCK LOGISTICS
70627                123.32-         123.32-
REA MAGNET WIRE INC
70678               1356.70-        1356.70-
VELCRO USA
70720                 93.93-          93.93-
A D I %U S BANK
70765                 88.67-          88.67-
AMER STANDARD
70858                  8.41-           8.41-
EXPRESS STEEL
70909               5287.72-        5287.72-
TOM'S OF MAINE
70934               1881.13                                                                                                         1881.13
MORNING STAR PACKING
70944                224.80-         224.80-
CELLUCAP MANUFACTURING
71016                128.75-         128.75-
M S A
71199                 34.46-          34.46-
MARBURN STORE
71259                160.26-         160.26-
J & J INTL
71368                464.45-         464.45-
VALLEY MALT
71413                172.14-         172.14-
COREY NUTRITION
71442                 12.33-          12.33-
EMILAMERICA
71491                 50.00-          50.00-
MEDCO
71518                258.33-         258.33-
ATLANTIC PASTE & GLUE
71542                445.44-         445.44-
CAPITAL TRANS SOLUTIONS
71550                  4.95-           4.95-
PARICON INC
71565                150.00-         150.00-
HOMEGOODS
71576                222.10-         222.10-
MARSHALLS
71582                677.05-         677.05-
WESTERN REGIONAL
71621                236.00-         700.00-                                                                         464.00
PCORE
71727               1842.88-        1842.88-
CHAPIN MANUFACTURING
71746               1140.00-        1140.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 165 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   67
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

NATL FREIGHT AUDIT &
71872                261.68-         261.68-
CENTROTHERM %K D L
71967                 20.67-          20.67-
H D SUPPLY
72192                 89.43-          89.43-
AMER HOTEL REGISTER
72218                 75.00-          75.00-
EXXONMOBIL LUBE
72263                 26.46-          26.46-
DUPONT NUTRITION USA
72295               2088.09          664.32-                                                                                        2752.41
AMTRAK
72302               1723.21                                                                                                         1723.21
AMTRAK
72310                139.34                                                                                                          139.34
AMTRAK
72312                827.07           25.00-                                                                                         852.07
AMTRAK
72314                277.02                                                                                                          277.02
AMTRAK
72318                139.38                                                                                                          139.38
CASCADE SCHOOL SUPPLY
72334                648.02-         648.02-
NESTLE PURINA
72363                 84.75          163.45-                                                                                         248.20
COMMUNICATION SUPPLY
72370                 91.94-          91.94-
LIVINGSTON INTL
72434                 98.40-          98.40-
STERIGENICS
72490                328.33-         328.33-
RICCA CHEMICAL
72521                412.55-         412.55-
TOWER PUBLISHING
72571                416.22-         416.22-
U S FOODS
72578                187.74-         187.74-
SPECIALMADE GOODS &
72610                100.38-         100.38-
GLISSEN CHEMICAL CO
72621                759.20                                                                                                          759.20
SARATOGA SPRING WATE
72626                209.65-         209.65-
D W T-D T S WHSE
72692                508.07          110.45-                                                                                         618.52
RAY MURRAY INC
72705                698.96-         698.96-
RAYMOURS FURN SHOWRM
72715                216.79-         216.79-
K C C TRANSPORT SYS
72723               2600.48                                                                                                         2600.48
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 166 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   68
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

RAYMOND HADLEY CORP
72731                  3.80-           3.80-
RAYMOND CORP
72732                256.45-         256.45-
C D I/ADVANCED
72742                 23.18-          23.18-
WING IT INC
72777                 60.58-          60.58-
SUNDANCE LOGISTICS
72806                361.22-         361.22-
B-LINE
72915                 83.62           82.73-                                                                                         166.35
GREEN MOUNTAIN FEEDS
73048                104.28                                                                                                          104.28
CAPLUGS ERIE
73151                118.34-         118.34-
RELIABLE AUTO SPRINK
73169                309.05-         309.05-
RELIABLE RACING SPLY
73178                180.90-         180.90-
REMA FOODS
73230                472.50-         472.50-
K & K INTERIORS INC
73243                435.61-         435.61-
VOGUE BAY
73345                129.60-         129.60-
SPEEDWELL TARGETS
73356                 85.95-          85.95-
DOTS INC
73359                 96.71-          96.71-
REYNOLDS TECH FABRIC
73496                243.37-         243.37-
ORION ROPEWORKS
73647               1932.00-        1932.00-
KINTETSU
73792                399.23-         399.23-
PREFERRED PLASTICS
73895                550.37-         550.37-
PROFESSIONAL AUDIO ASSOC
73997                161.85-         161.85-
N C S
74047               4454.10-        4721.41-                                                                                         267.31
DEWOLF CHEMICALS
74075               1839.46-        1839.46-
MITSUBISH INT
74089               4208.72                                                                                                         4208.72
BUNZL 10101 MAINE
74240                730.95-         730.95-
TROY CHEMICAL
74295                216.42-         216.42-
TALATRANS WORLDWIDE
74316                211.32-         211.32-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 167 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   69
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

M T D PRODS
74389                 74.12-          74.12-
N C S
74392                110.06-         110.06-
JERICH USA
74401                795.05-         795.05-
ALLEN DISTRIBUTION
74433               1921.12-        1921.12-
SWEETWORKS CONFECTIONS
74479               1041.03-        1041.03-
ROBINSON HOME PRODS
74494                  5.12-           5.12-
EATON AEROSPACE
74545                 79.39-          79.39-
BONESTEEL
74571                511.29-         511.29-
COSCO SOAP & DETERGE
74665                206.03-         206.03-
GERI CARE RX
74668                 35.00-          35.00-
SILVER PALATE KITCHENS
74724               8465.49            5.82-                                                                                        8471.31
MASSIMO ZANETTI
74725               3111.95                                                                                                         3111.95
MASSIMO ZANTEEI
74735                 83.75                                                                                                           83.75
RIVERSIDE ENTERPRISE
74748                570.00-         570.00-
ESSENDANT CO
74825               2353.91          520.09-                                                                                        2874.00
KEYSTONE ADJUSTABLE
74865                975.00-         975.00-
B A E SYSTEMS
74920                 89.67-          89.67-
B A E SYSTEMS
74928                858.10-         858.10-
RUBBERCYCLE LLC
75024               2335.29          164.71-                                                                                        2500.00
HAR ADHESIVES
75107               1709.08-        1709.08-
ITRANS
75171                114.35-         114.35-
WOODLAND INTERNATIONAL
75181                 22.72-          22.72-
ANDOVER HEALTHCARE
75214                238.28-         238.28-
ANDOVER HEALTHCARE
75215                232.89-         232.89-
XYLEM DEWATERING SOLUTINS
75340                100.00-         100.00-
BEHR PROCESS CORP
75353                 70.72-          70.72-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 168 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   70
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

L M D INTEGRATED LOG
75363                 99.88-          99.88-
C H R L T L
75396                149.35-         149.35-
RITTAL
75427               1584.03          129.81-                                                                                         1713.84
RONPAK
75434                339.57-         339.57-
DYNAREX CORP
75531                353.25-         353.25-
SOMALABS INC
75591               1663.75-        1663.75-
CERTAINTEED
75663                251.00-         251.00-
CVS/FRT PAYMT COORDN
75904                 35.00-          35.00-
EMPIRE FOAM SOLUTIONS LLC
75915                235.00-         235.00-
IMPEX G L S INC
75948              10921.52          143.18-                                                                                        11064.70
PERLEN STEEL CORP
75967                412.38-         412.38-
SUSTAINABLE INDULGENCE LLC
75972                  7.01-           7.01-
CREATIVE FOODS
76112                581.15          315.10-                                                                                          896.25
COMPANY WRENCH
76124                489.57-         489.57-
HD.COM
76153              21969.16-       21969.16-
HOME DEPOT USA
76158               7369.35-        7369.35-
I P S INDUSTRIES
76263                 47.57-          47.57-
CHARLES CHIPS INC
76365                327.96-         327.96-
CARDINAL HEALTH
76414               1154.65-        1154.65-
STOREX IND
76453                388.65                                                                                                           388.65
U P S SUPPLY CHAIN
76463                192.15-         192.15-
HILL PHOENIX %T M C
76644                178.46-         178.46-
BECKMAN & BECKMAN
76676                117.37-         117.37-
OMRON HEALTHCARE
76696                375.14-         375.14-
ORTHO CLINICAL DIAGNOSTICS
76723                317.74-         317.74-
H D SUPPLY BALTIMORE DC MD23
76735                422.01-         422.01-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 169 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   71
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

H D SUPPLY
76739                164.56-         164.56-
EMPIRE FREIGHT LOGISTICS
76781             22267.72                                                                                                          22267.72
GALLAGHER TIRE
76820                263.71-         263.71-
HALLSTAR
76879                111.54-         111.54-
CARPENTER POWDER
77046                 67.28-          67.28-
AERCO INTL INC
77174                166.98          145.60-                                                                                          312.58
S FREEDMAN & SONS
77208                426.12-         426.12-
ASCENA RETAIL
77216                 90.56-          90.56-
GEODIS WILSON
77285                737.25-         737.25-
CLEARFLOW LOGISTICS
77287                582.00-         582.00-
BUNZL 90900 BALTIMORE
77367                119.26-         119.26-
AMES COMPANIES
77438                417.97-         417.97-
CATAMOUNT SPECIALTIES OF VT
77595                  4.96-           4.96-
SAMSUNG ELECTRONICS AMER
77616                507.38-         507.38-
MEAD WESTVACO %ACCO BRANDS
77618                513.65                                                                                                           513.65
MEAD WESTVACO %ACCO BRANDS
77619                157.24                                                                                                           157.24
H D SUPPLY
77621                233.63-         233.63-
YOUR OTHER WAREHOUSE
77705                402.93-         402.93-
YOUR OTHER WHSE
77709                891.88-         891.88-
MESTEK CANADA
77718                 12.00-          12.00-
KINETIC SUPPLY CHAIN
77759                  6.00-           6.00-
GMAX INDUSTRIES
77869               1153.49-        1153.49-
S Q P
78093                 14.98-          14.98-
TARGET
78095                 89.96-          89.96-
PFANNENBERG INC
78114               3999.95                                                                                         3936.38            63.57
SAM-SON DISTRIBUTION
78156               2049.64                                                                                                          2049.64
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 170 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   72
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

CARDINAL HEALTH/TRADEX
78165                101.78-         101.78-
DANNON WATER
78185               3371.59                                                                                         3305.64           65.95
SANICO
78193                142.88-         142.88-
LUTRON ELECTRONICS
78205               1641.26-        1641.26-
AVANTI USA
78209                238.01-         238.01-
MEDLINE
78232                119.90-         119.90-
PANALPINA
78242                351.02                                                                                                          351.02
VERMONT WINE MERCHANT
78287                976.41-         976.41-
D D S CHAMBERSBURG
78355                345.00-         345.00-
SCHWARZ
78384               1463.65-        1463.65-
XEROX CORP
78417                318.72-         318.72-
ARCONIC
78445                 90.83-          90.83-
ARIES GLOBAL LOGISTI
78597                 15.70-          15.70-
JOHN DEERE
78603               8095.76          442.52-                                                                                        8538.28
COREGISTICS
78604                  9.80-           9.80-
D W A
78655                144.41          354.01-                                                                                         498.42
NATURES BOUNTY INC
78720                 63.50-          63.50-
COAST TO COAST LOGIS
78861                 20.52-          20.52-
S A A LOGISTICS INC
78920               2953.43-        2953.43-
LIGGETT VECTOR GROUP
78923                 84.64-          84.64-
COUNTRY HOME PRODUCTS
78990                 27.67-          27.67-
B A W GROUP INC
78993               1023.60-        1023.60-
COUNTRY MALT GROUP
79050                  5.20-           5.20-
DIAGEO
79086                744.93-         744.93-
BON-TON STORES TRANS
79099                 87.99-          87.99-
THERMO FISHER SCIENTIFIC
79262                679.86                                                                                                          679.86
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 171 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   73
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS             0-15        16-30          31-45            46-60        61-90       OVER 90

TIERRA FARM
79306                106.25-         106.25-
SHIPCO TRANSPORT
79336               2709.52          556.08-          2355.00                                                                         910.60
BUTTERNUT MOUNTAIN FARM
79421                345.00                                                                                                           345.00
CHOICEWOOD
79441               2270.93-        2270.93-
MICHELIN NORTH AMER
79458              18329.99                                                                                                         18329.99
SCOTTS RETURNS
79566                247.57          531.60-                                                                                          779.17
THREE SIXTY SOLUTIONS
79618                599.70-         599.70-
FURNITURE OF AMERICA
79676                342.78-         342.78-
TROY CONTAINER LINES
79771                488.29-         488.29-
3 M
79776                383.17-         383.17-
SCHWARZ PAPER CO
79801                145.91-         145.91-
GARDNER DENVER INC
79876                 95.80-          95.80-
CENTRAL SALES CO
79881               2583.20                                                                                                          2583.20
SHERWIN-WILLIAMS CO
79887               1748.90                                                                                                          1748.90
CHELTEN HOUSE
79909                 86.32-          86.32-
LATICRETE INTL INC
79915                382.88-         382.88-
UNISHIPPERS
79994                168.93-         168.93-
BARGOOSE HOME TEXTIL
80020                136.05-         136.05-
S Q P
80022                213.33-         213.33-
SMUCKERS SALES & DIST
80033                 35.00-          35.00-
SATURN FREIGHT SYSTEMS
80158                 93.00-          93.00-
ARIES GLOBAL
80250                  8.91-           8.91-
VERITIV U
80264                557.70-         557.70-
WRAPTITE
80353                 36.90-          36.90-
SINGER EQUIPMENT CO
80362                564.59-         564.59-
NIELSEN ENGINEERED HARDWARE
80376                 18.49-          18.49-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 172 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   74
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

LAK WAREHOUSE
80428                582.38-         582.38-
ACCURATE LOGISTICS
80464               2172.11          304.46-                                                                                        2476.57
DOLLIFF & CO
80507                 98.47-          98.47-
DEMCO
80513                213.90-         213.90-
K P M EXCEPTIONAL LLC
80648                721.86-         721.86-
BIG LOTS CLOSEOUT
80658               4382.88                                                                                                         4382.88
FALCON SAFETY PRODS
80745               2984.57-        2984.57-
BOSCH THERMOTECHNOLOGY CORP
80754               4513.31-        4513.31-
NATURES BOUNTY INC
80857                105.19-         105.19-
N B T Y INC
80873                 25.38-          25.38-
ACTIVE NUTRITION
80902                116.52-         116.52-
COMPOSITES ONE LLC
80907                133.15-         133.15-
RYDER FREIGHT MANAGEMENT
81018                  4.15-           4.15-
C R S T LOGISTICS
81021                114.00-         114.00-
BONIDE PRODUCTS INC
81113                310.63-         310.63-
CROWN BOLT
81186                665.72-         665.72-
AMAZON.COM
81191               2301.71-        3853.96-                                                                                        1552.25
MULTI TEXTILES
81203                 16.11-          16.11-
WHOLESOME SWEETENERS
81270                130.00-         130.00-
HIRZEL CANNING CO
81318                473.00                                                                                                          473.00
HIRZEL CANNING CO
81322                251.00                                                                                                          251.00
STANLEY BLACK & DECKER
81514                721.94          107.78-                                                                                         829.72
FOUR IN ONE COMPANY
81557               2458.00                                                                                                         2458.00
VALVOLINE
81706                553.05                                                                                                          553.05
LENNOX INDUSTRIES
81779                183.01-         183.01-
A I D C
81806               1173.24-        1173.24-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 173 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   75
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

AMAZON.COM ABE4
81813                 84.30-          84.30-
BUNZL 92920 SCOTIA
81868                571.86-         571.86-
RADIANT POOLS
82034                379.35                                                                                                           379.35
BIG LOTS
82041                203.51                                                                                                           203.51
ZOTOS INTERNATIONAL
82077                136.84-         136.84-
COFFEE ON THE PORCH
82218                  5.18-           5.18-
SOUTHWIRE COMPANY
82236                271.07-         271.07-
MIRANDA TMS
82340                 15.81-          15.81-
MIRANDA TMS
82341                437.06-         437.06-
DELEX AIR CARGO
82463                  4.12-           4.12-
EAST COAST CHAIR &
82476                499.22-         499.22-
KISS LOGISTICS LLC
82486                233.90-         233.90-
MEDLOGIX
82499                  5.14-           5.14-
TOP TOBACCO
82590                 25.00-          25.00-
PHOENIX SINTERED
82756                231.90-         231.90-
BLACK SWAN
82819                540.89-         540.89-
S T G CERAMICS
82823                174.35-         174.35-
D L S WORLDWIDE
82990               3222.75-        3222.75-
HOLLINGSWORTH & VOSE
83015                140.36-         140.36-
KIND OPERATIONS LLC
83033                186.37-         186.37-
C S C PIPELINE
83082                 93.97-          93.97-
EDWARD R HAMILTON
83156                414.19-         414.19-
HARNEY & SON'S FINE
83171                373.92-         373.92-
STAPLES
83272                105.21-         105.21-
BIG LOTS CLOSEOUT
83283              26486.29         2685.20-                                                                                        29171.49
JOHN DEERE
83405                173.47                                                                                                           173.47
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 174 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   76
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

JOHN DEERE
83406                345.46                                                                                                          345.46
SANDUSKY LEE CORP
83419                365.55-         365.55-
BEAUTY SYSTEM GROUP
83429                113.46-         113.46-
PANALPINA
83431                345.74                                                                                                          345.74
N E M F 37
83436                 71.61-          71.61-
*D H L GLOBAL
83443                256.01-         256.01-
CARDINAL HEALTH/TRADEX
83450               1910.42-        1910.42-
BEAUTY SOLUTIONS LTD
83470                 72.50-          72.50-
PRECISION MACHINERY
83510                165.36-         165.36-
TEX TECH INDUSTRIES
83554                 63.18-          63.18-
RAGS INC
83609                304.45-         304.45-
HILL PHOENIX %T M C
83669                768.12-         768.12-
RUGER LLC
83751               3060.24                                                                                                         3060.24
KORMAN SIGNS
83770                154.26-         154.26-
A L G WORLDWIDE
83772                154.64-         154.64-
COLORTREE CORP
83783                  4.19-           4.19-
RITEMADE PAPER CONVERTERS
83787                216.20-         216.20-
O BERK CO
83877                570.08-         570.08-
HARO BICYCLE CORP
83903                  3.64-           3.64-
A W S ADVANCED WHEEL
83908                251.85-         251.85-
CASESTACK
84118                 25.00-          25.00-
A-SONIC LOGISTICS USA INC
84121                146.26-         146.26-
MOHAWK MFG SUPPLY
84193                235.61-         235.61-
SUPERIOR NUT CO
84226                841.36                                                                                                          841.36
SURPASS CHEMICAL CO
84288               1150.00-        1150.00-
G L & V USA INC
84353                260.00-         260.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 175 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   77
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

TARANTIN INDUSTRIES
84425                 87.91-          87.91-
GLOBAL SHIPPING SVCS
84446               1077.22-        1077.22-
BONFIGLIOLI
84488                229.34-         229.34-
MULHERN BELTING
84560                 15.00-          15.00-
SPIRITEDSHIPPER
84683                100.00-         100.00-
D S V AIR AND SEA
84708                758.17-         957.50-                                                                                          199.33
GERBER INNOVATIONS
84830                 90.25                                                                                                            90.25
PEHUEN
84882                 34.33-          34.33-
OATEY/AUDACIOUS
84909              15026.30                                                                                                         15026.30
OATEY/AUDACIOUS
84910              31172.11          201.08-                                                                                        31373.19
WHITE CAP
84973                184.87-         184.87-
MILTON'S DISTBUTING
84985               1380.67           50.00-                                                                                         1430.67
RON ANTHONY WOOD
84989                446.12-         446.12-
HANSON SIGN CO
85005                 16.85-          16.85-
BUTLER BROS
85028               1358.07-        1358.07-
MAROON GROUP LLC
85051                   .38-            .38-
REDCO FOODS INC
85059               1410.25-        1410.25-
BELL FLAVORS &
85072                386.16-         386.16-
I T W FOOD EQUIP
85108               8681.01          293.09-                                                                                         8974.10
STAPLES FREIGHT PYMT
85123               2157.59-        2157.60-                                                                                             .01
ROYAL INDUSTRIES
85152                121.84-         121.84-
CLIF BAR INC
85195               9701.35           12.38-                                                                                         9713.73
MONSON CO
85206                 85.91-          85.91-
THERMO FISHER NALGE NUNC INTL
85212                  2.89           68.27-                                                                                           71.16
DENSO PRODS SVCS AMERICAS
85220                 86.63-          86.63-
MEDICAL SPECIALTIES
85222               1327.03-        1327.03-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 176 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   78
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

BERRY GLOBAL
85254                 29.25-          29.25-
ANDERSON TECHNOLOGIE
85259                541.69-         541.69-
AMAZON.COM
85269               1078.44                                                                                                         1078.44
AMAZON.COM
85271                376.69-         376.69-
CITIZEN CIDER
85355                695.28          110.97-                                                                                         806.25
TOYS R US
85409                  3.87-           3.87-
BIG LOTS
85440               3730.08          490.37-                                                                                        4220.45
LAMBRO
85529                279.92-         279.92-
ASHLAND INC
85618                529.56-         529.56-
CARY COMPANY
85627               1070.71-        1070.71-
BUFFALO WIRE WORKS
85645                400.00-         400.00-
RIKON POWER TOOLS
85744                 55.00-          55.00-
EXPRESS FREIGHT SYS
85753                 10.00-          10.00-
BOSCH AUTOMOTIVE
85799                197.64-         197.64-
R R DONNELLEY
85850                 36.76-          36.76-
*C T S I
85903                207.81-         207.81-
MITSUBISH INTL FOOD
85983                103.67-         103.67-
RIVERSIDE LOGISTICS
86133                683.07-         683.07-
ROBERT BOSCH LLC-AFTERMATH
86136               5619.25-        5619.25-
W N A INC
86137                250.67          853.65-                                                                                        1104.32
W N A INC
86146                573.61           64.34-                                                                                         637.95
A P I INC
86174                626.46-         626.46-
SALLY BEAUTY SUPPLY
86195                 53.51-          53.51-
CORNING INC
86211                475.80-         475.80-
ELM INDUSTRIES
86216                363.52-         363.52-
BASF
86225               1113.10                                                                                                         1113.10
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 177 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   79
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

VANNS SPICES
86300               4526.23-        4526.23-
AMTRAK
86369               1938.53-        1938.53-
CARLISLT CONSTRUCTION MATERIAL
86379                127.90-         127.90-
BIG LOTS STORES INC
86391              11394.86           60.02-                                                                                        11454.88
BREWCRAFT USA
86463                505.08-         505.08-
AIRGAS
86471                 97.92-          97.92-
T F H PUBLICATIONS
86532              21798.45                                                                                                         21798.45
SAINT GOBAIN ABRASIVES
86555                170.12          165.09-                                                                                          335.21
E L MUSTEE
86580               6208.24          889.62-                                                                                         7097.86
MITSUBISHI INTL FOOD
86671                264.54                                                                                                           264.54
SPECTRUM PLASTICS
86758                 86.40-          86.40-
PRIORITY1
86806               3627.63          485.96-                                                                                         4113.59
A F C CABLE SYSTEMS
86830                 81.55-          81.55-
THATCHER CO OF N Y
86840                138.88-         138.88-
B A S F
86917              12979.92           87.28-                                                                                        13067.20
COAST TO COAST CARRI
86918                322.11-         322.11-
KADANT SOLUTIONS DIVISION
86966                359.89-         359.89-
ALIGN TRANSPORT LLC
87037                 18.18-          18.18-
HAR ADHESIVES TECH
87050                113.18-         113.18-
EMERALD PROFESSIONAL
87125                219.65-         219.65-
THULE INC
87195               3008.97-        3008.97-
BASCO SHOWER ENCLOSU
87275               7012.23-        7012.23-
OFFIX
87282                266.42-         266.42-
TIGHE WAREHOUSING
87350               4153.97-        4153.97-
MECHANICAL HEATING
87363              15201.05                                                                                                         15201.05
SCHLOTTERBECK & FOSS
87364                310.16-         310.16-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 178 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   80
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

RAYMOND CORP
87406                144.87-         144.87-
DEERE & CO
87421              4014.26           250.83-                                                                                        4265.09
ARTICLE.COM
87453              1291.77-         1291.77-
BOLLORE NEW YORK (JFK)
87528                 99.51-          99.51-
BOLLORE NEW YORK(EWR)
87530                212.48-         212.48-
BLACKMOUNT EQUIPMENT
87666                 81.74-          81.74-
O'HARA MACHINERY, INC.
87710                146.74-         146.74-
LANDPRO EQUIPMENT
87831              1173.21-         1173.21-
ROARING SPRING PAPER PRODUCTS
87843                177.86-         177.86-
WEBTRANS LOGISTICS
87923                 91.48-          91.48-
MEDLINE
87956                100.21                                                                                                          100.21
MEDLINE
87957                110.24                                                                                                          110.24
MEDLINE
87958                 86.07                                                                                                           86.07
MEDLINE
87959                127.43                                                                                                          127.43
P S P
88075                 12.00-          12.00-
VERITIV
88077                 99.46-          99.46-
IMPERIAL POOL INC
88120                 15.00-          15.00-
HASBRO INC
88132                 57.86-          57.86-
KENNEDY GROUP
88141                194.00-         194.00-
MARKETING ONLINE
88170                  8.21-           8.21-
COTA LOGISTICS
88223                473.07-         473.07-
U P S SUPPLY CHAIN
88290                236.69-         236.69-
D S V ROAD INC
88303                499.35          663.62-                                                                                        1162.97
UNYSON - NON STOP
88370              1082.43                                                                                                          1082.43
AUTOMATIC DISTRIBUTORS
88374                585.87-         585.87-
ECHO GLOBAL LOGISTIC
88379              2319.29-         2319.29-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 179 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   81
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

DYNARIC INC
88442                385.98-         385.98-
21ST CENTURY WINE
88542                240.00                                                                                          240.00
CANADA WORLDWIDE SERVICES
88608                 79.61-          79.61-
TRIPLE S SPORTING SU
88625                154.68-         154.68-
COMPASS HEALTH BRANDS
88626                 42.50-          42.50-
M B T DESIGNSOURCE
88714               1326.88                                                                                                          1326.88
M B T DESIGNSOURCE
88745                458.43                                                                                                           458.43
THERMO FISHER SCIENTIFIC
88776                871.96-         871.96-
WD-40
88784              12579.80                                                                                                         12579.80
PRESTIGE POLY LLC
88792                237.54-         237.54-
SCHNEIDER ELECTRIC
88797                 68.91-          68.91-
COSMO FREIGHT SOLUTIONS
88942                155.16-         155.16-
SNAP ON TOOLS
88968               4370.72          246.00-                                                                                         4616.72
MEDLINE
89136               7208.88          529.08-                                                                                         7737.96
BATES INDUSTRIAL COATINGS
89186                180.69-         180.69-
ENGINEERED PLASTICS
89191                 47.01-          47.01-
SCHNEIDER TRANS MGMT
89312               1727.95-        1727.95-
COVIDIEN
89355               1632.16                                                                                                          1632.16
INTERTAPE POLYMER
89376                 58.22-          58.22-
INTERTAPE POLYMER
89381                103.46-         103.46-
AMER TRANSPORT GROUP
89387                 52.61-         361.60-                                                                                          308.99
WD-40
89424                 90.72                                                                                                            90.72
WD-40
89425                542.65                                                                                                           542.65
T T S LOGISTICS LLC
89468               6942.61-        6942.61-
WOW USA INC
89589                567.25-         567.25-
PRIME INGREDIENTS
89641                101.36-         101.36-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 180 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   82
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

REV GROUP INC
89683                 16.15-          16.15-
UMBRA U S A INC
89691                454.07-         454.07-
HUBERT
89726               6917.11          285.19-                                                                                         7202.30
INLINE PLASTICS
89766                102.00-         102.00-
ASSA ABLOY %CTSI GLOBAL
89877                167.80-         167.80-
FORBES CHOCOLATE
89891                944.33-         944.33-
N A C-NORTH AMER COMPOSITES
89940                110.74-         110.74-
FORWARDERS-BOLLORE
89983                 71.16-          71.16-
CENTRAL GARDEN & PET
90003                 14.35-         166.92-                                                                                          152.57
PEPSI LOGISTICS CO
90050                108.45-         108.45-
COSMO FOOD PRODS
90082                 82.73-          82.73-
D C DISTRIBUTORS USA INC
90085                127.37-         127.37-
PINNACLE INTL FREIGH
90215                161.35                                                                                                           161.35
D R T TRANSPORTION
90224                  5.87-           5.87-
RICHARDSON BRANDS
90241               2564.64-        2564.64-
P P G ARCHITECTURAL FINISHES
90244                393.74-         393.74-
PROSOURCE GLASS INTL
90246                526.43-         526.43-
WD-40
90263                546.13                                                                                                           546.13
STAPLES INDUSTRIAL
90266                 58.58-          58.58-
ECO SUPPLY CENTER
90288                170.02-         170.02-
CAMBRIDGE RESOURCES
90299                 96.78-          96.78-
TRANS-BORDER GLOBAL
90321                100.85-         100.85-
BOX PARTNERS LLC
90374                208.51-         208.51-
BURLINGTON
90469               9597.43         1664.45-                                                                                        11261.88
BURLINGTON
90471                 81.40                                                                                                            81.40
GROUP TRANSP SVCS
90479                 58.61-          58.61-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 181 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   83
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

NUTIS PRESS
90515                247.14-         247.14-
ATLANTIC LABORATORIES
90530                  7.00-           7.00-
L G ELECTRONICS
90531              17474.09          353.32-                                                                                        17827.41
UNITED GILSONITE LAB
90534                136.64-         136.64-
H D SUPPLY FM
90562               1303.60-        1303.60-
WORTHINGTON CYLINDERS
90570                115.00-         115.00-
SENCO BRANDS INC
90628                 99.90-          99.90-
ACUTEC PRECISION AEROSPACE
90658                158.00                                                                                                           158.00
INSPIRED BEAUTY BRANDS
90674                561.94-         561.94-
G & A COMMERCIAL
90680                 76.75-          76.75-
BEARHOUSE
90681                724.92-         724.92-
R & K LOGISTICS
90692               1280.68-        1280.68-
BUILD A BEAR CORP
90701                166.08-         166.08-
CARLISLE CANADA ULC
90795                 78.77-          78.77-
COLORTREE
90842                224.62-         224.62-
JOHNSON CONTROLS INC
90847                442.75          527.52-                                                                         970.27
GROWMARK FS LLC
91015                 41.77-          41.77-
BURLINGTON
91026                787.86            3.06-                                                                                          790.92
PEPSICO
91038                730.69-         730.69-
GLOBAL INDUSTRIAL
91085                 29.66-          29.66-
SONOCO
91187                270.15-         270.15-
AMAZON.COM
91227                 50.00                                                                                                            50.00
U S GLOBE SERVICE CORP
91262                122.00-         122.00-
AIR PRODS & CHEMICALS
91322                732.48-         732.48-
PACTIV CORP
91347                279.44-         279.44-
NATURAL ESSENTIALS
91415                101.63-         101.63-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 182 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   84
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

SNAP ON TOOLS
91439               1414.65                                                                                                         1414.65
BILCO DOOR
91536                 44.23-          44.23-
PITCO FRIALATOR
91545               1272.91          332.19-                                                                                        1605.10
ALBEA
91602777             411.97-         411.97-
21ST CENTURY BUSINES
91604402              86.00-          86.00-
MAINE ORNMENTAL
91604868             467.14-         467.14-
LPW TECHNOLOGY INC
91605742            3204.77-        3204.77-
HELMERICH & PAYNE
91606260             382.02-         382.02-
ARABICA
91606860             136.95-         136.95-
LEDPAX IFC LLC
91607164             241.55-         241.55-
RED 23 HOLDINGS INC
91607424             136.95-         136.95-
JTS LOGISTICS
91607499              27.00-          27.00-
COMFORT HOME
91607514             100.00-         100.00-
L & R
91607729              26.87-          26.87-
US PIPE FABRICATION
91607840             384.03-         384.03-
SPENCER PRODUCTS CO
91607996             259.09-         259.09-
QUICK PLUG
91608028             609.66-         609.66-
JOY TECH INC
91608241             124.50-         124.50-
GLORIA
91608374             340.67-         340.67-
HAMILTON
91608547               5.56-           5.56-
PLANO SYNERGY
91608677             350.00-         350.00-
VSIONARY SLEEP
91608758             267.80-         267.80-
FARIAS BIKE RENTAL
91608942             155.63-         155.63-
FONTAINE PARTSOURCE
91609098             498.36-         498.36-
DOMAINE SELECT WINES
91609187             433.37-         433.37-
HERMELL PRODS
91609204             197.57-         197.57-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 183 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   85
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

BRADFORD SOAP WORKS
91609560             240.92-         240.92-
TOPAZ LIGHTING CORP
91609758             303.00-         303.00-
AQUARIUS HYDROPONICS
91609972               4.10-           4.10-
CUSTOM BUILT
91610124             886.81-         886.81-
HAMILTON 3PL
91610220               4.56-           4.56-
MEYER WAREHOUSE
91610297             512.59-         512.59-
GOODMAN DIST
91610424             120.77-         120.77-
GRADALL INDUSTRIES
91610448             348.04-         348.04-
VERA ROASTING CO
91610498               3.90-           3.90-
WESSTERN MAIN POWER
91610536              96.32-          96.32-
MONKEYBAR CONSULTING
91610685              25.15-          25.15-
DEVIN HOLLANDS
91610714             207.00-         207.00-
MAYAN STORE
91610719               5.13-           5.13-
CHINCARIME
91610798              47.77-          47.77-
RED23 HOLDINGS
91610799             137.50-         137.50-
JOHN ZEMAITIS
91610832               3.03-           3.03-
CLEANING SYSTEMS INC
91610845               5.27-           5.27-
APPLE & EVE LLC
91610896             583.65-         583.65-
STEEL PRODUCTS
91611017               4.17-           4.17-
HAMILTON 3PL
91611157               5.56-           5.56-
UNITED RENTALS INC P
91611243             262.94-         262.94-
CHERRY HILL GLASS
91611294               3.34-           3.34-
GEA REFRIGERATION NO
91611317             175.81-         175.81-
DUC
91611387               8.41-           8.41-
AROMAID
91611502              12.95-          12.95-
G T SAFETY
91611540               6.14-           6.14-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 184 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   86
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

SURFACE FORCE
91611548               8.92-           8.92-
HOLOGRAPHIC FINISHIN
91611622              10.26-          10.26-
BLUE APRON
91611674              11.97-          11.97-
I A C ACOUSTICS
91611732             550.27-         550.27-
CRAF BREW ALLIANCE
91611772              12.11-          12.11-
MARTY'S GMC
91611815              18.52-          18.52-
PLEASANT RIVER LUMBE
91611821             185.73-         185.73-
SPRAYING SYSTEMS
91611904               4.20-           4.20-
SKS SARATOBA STORAGE
91611917            2205.75-        2205.75-
CENTAL DIGITAL SOLUT
91611975             273.85-         273.85-
PLUNSKELS
91612093               6.32-           6.32-
AMBIUS
91612105               9.75-           9.75-
DECO FLOOR
91612139              15.50-          15.50-
ADAPTIVE OPTICS/A O
91612193              13.36-          13.36-
LIFE FOAM INDUSTRIES
91612234             379.18-         379.18-
FRANK MORAN
91612290             225.00-         225.00-
MULLIEN & SPARROW
91612368               7.78-           7.78-
LYNGSOE SYSTEMS INC
91612372             360.95-         360.95-
EMPIRE STATE MINES L
91612397             131.10-         131.10-
GAYLORD BROTHERS INC
91612473             292.24-         292.24-
BLUE SPRING
91612606               7.55-           7.55-
D G R D LLC
91612676             693.13-         693.13-
MATHESON TRI GAS
91612685               5.16-           5.16-
HAMILTON 3PL
91612692               5.42-           5.42-
LEHIGH VISUAL IMAGIN
91612887             237.31-         237.31-
FIRST OF A KIND
91612961               5.41-           5.41-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 185 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   87
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

KENT FABRICATIONS
91612986               4.28-           4.28-
INTL PAPER
91613025            2374.94-        2374.94-
DIRATS LAB
91613053               4.28-           4.28-
SUNSHINE SERVICE INT
91613054              73.00-          73.00-
HAMILTON 3PL
91613144               5.56-           5.56-
POLYTEK CORP
91613191               6.13-           6.13-
NATICURA
91613213              22.04-          22.04-
TELEFEX MEDICAL
91613218             496.36-         496.36-
DEGANUA SILCONE INC
91613248             202.62-         202.62-
ALEPH IND
91613308              16.30-          16.30-
GOLDCOAST DISTR
91613314              15.68-          15.68-
VERMONT SALUMI
91613335              11.69-          11.69-
HOME DEPOT SUPPLY
91613419             370.15-         370.15-
HL FILTER USA LLC
91613449               7.63-           7.63-
ADVANCED MOBILE GROU
91613590              57.00-          57.00-
VONSON ASIAN & MS FO
91613701              15.40-          15.40-
TREE BEANS LLC DBA A
91613769               4.93-           4.93-
HAMILTON 3PC
91613905               4.56-           4.56-
RODEPH SHOLOM
91613910             125.00-         125.00-
BELLOCQ
91614001               4.90-           4.90-
MARIOTT INTL
91614006              14.25-          14.25-
BLUE LEAF HOSPITALIT
91614012              45.60-          45.60-
APPLE ROCK DISPLAY
91614014              22.80-          22.80-
J F FABRICS INC
91614015               9.98-           9.98-
HAMILTON 3PL
91614057               4.56-           4.56-
PSP UNLIMITED ITHACA
91614070              10.57-          10.57-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 186 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   88
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

CITADEL PLUMBING
91614251              10.39-          10.39-
HAMILTON 3PL
91614326               4.56-           4.56-
CK1 C1M
91614366              78.10-          78.10-
VERA ROASTING COMPANY INC.
91614424               4.06-           4.06-
BELLOCQ
91614516               5.77-           5.77-
HAMILTON 3PL
91614737               5.84-           5.84-
AMER POLYFILM
91614752               8.55-           8.55-
YALE MED SCHOOL
91614786               6.41-           6.41-
FEDEX
91614808               5.13-           5.13-
JET.COM 9833 AATN RA
91614828              12.80-          12.80-
PTO'S REPAIR
91614869             103.75-         103.75-
FILTERFAB CO
91614945             165.65-         165.65-
QUICK TURN DIST
91614963              13.60-          13.60-
BELLOCQ
91615089              10.69-          10.69-
2ND2N
91615096              50.00                                                                                                           50.00
HOME DYNAMIX
91615240              50.00-          50.00-
BELLOCQ
91615484               4.90-           4.90-
FIRST OF A KIND
91615497              16.27-          16.27-
M C DEAN INC
91615516              18.54-          18.54-
SAG HARBOR FIREPLACE
91615531             225.84-         225.84-
FEDEX
91615536               3.43-           3.43-
O2 MARKETING COMMUNI
91615621               7.41-           7.41-
SAND CITY BREWING CO
91615662             363.41-         363.41-
EPIC PHARMA LLC
91615715              10.83-          10.83-
HAMILTON 3PL
91615878               6.13-           6.13-
URSEL ALLEN
91615883               3.29-           3.29-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 187 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   89
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

PREMIUM HEALTH
91615934              46.80-          46.80-
JONQUELL MARCUS VINC
91616028              13.28-          13.28-
FAIRMONT SUPPLY
91616073             368.05-         368.05-
TEAL JONES GROUP
91616118             454.40-         454.40-
UNITED ADVANCE TECHN
91616170              99.60-          99.60-
BAYSIDE DISTRIBUTING
91616191             320.00-         320.00-
CENTRAL HUDSON GAS
91616263             669.50-         669.50-
INMARK
91616359             443.37-         443.37-
BLUE SPRING
91616376              15.00-          15.00-
SELF SERVICE
91616409             629.98-         629.98-
MIDDLETOWN TRACTOR S
91616657              92.13-          92.13-
IDEA NUOVA INC
91617053             185.13-         185.13-
VANCOUVER HEAD OFFIC
91617056              36.30-          36.30-
BHRS GROUP
91617068               7.12-           7.12-
MARTY'S GMC
91617106              21.69-          21.69-
TODD GARRARD
91617206               5.23-           5.23-
PRIDE MARK HOMES
91617417               6.93-           6.93-
MARTYS GMC
91617469              20.92-          20.92-
J9 DESIGN INTERIORS
91617508               4.63-           4.63-
MINISTRY OF SUPPLY
91617627               7.95-           7.95-
PACK EDGE
91617832               4.28-           4.28-
SCOTT TESTING
91617936               4.63-           4.63-
QUALITY AUTO BODY
91618025             128.19-         128.19-
DOING BETTER
91618040             347.57-         347.57-
BELLOCQ
91618051               4.85-           4.85-
VERTO COMPANY
91618055              55.17-          55.17-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 188 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   90
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

GENESIS REFINISH INC
91618059             244.06-         244.06-
STRATTO
91618086              23.56-          23.56-
HAMILTON 3PL
91618096               4.56-           4.56-
HAMILTON 3PL
91618105               4.85-           4.85-
HAMILTON 3PL
91618187               4.56-           4.56-
LAKEWOOD FURNITURE
91618691             132.68-         132.68-
BLUEGRASS TOOL WHSE
91618729               5.73-           5.73-
BUY THE FIRE
91618931              26.79-          26.79-
SWAGS GALORE INC
91619072              13.54-          13.54-
US SLIDE FASTENER CO
91619176              83.98-          83.98-
SANDY ALEXANDER WIDE
91619237             235.06-         235.06-
RENATUS RECLAIMED W
91619251               6.90-           6.90-
PERKINELMER
91619442             417.78-         417.78-
COLAVITA
91619464            1487.19-        1487.19-
HOT PINK
91619475             131.96-         131.96-
INDUSTRIAL SHEET MET
91619524               9.26-           9.26-
KIMBERLY PLUNKETT
91619541             203.44-         203.44-
BODHI ORGANICS LLC
91619569               5.70-           5.70-
AMALGAMATED INDUSTRI
91619650               5.64-           5.64-
BROADWAY STEEL LLC
91619658               7.84-           7.84-
HOLOGRAPHIC FINISHIN
91619661             169.70-         169.70-
CALMAC MANUFACTURING
91619700             114.19-         114.19-
BELLOCQ
91619766               8.17-           8.17-
EXPRESS CNC & FABRIC
91619868             390.87-         390.87-
MARRIOTT VAC CLUB
91619895               3.26-           3.26-
EMPIRE STATE MINES L
91620055             123.50-         123.50-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 189 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   91
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

DUROCHER AUTO SALES
91620105             121.03-         121.03-
PORTSMOUTH GLASS
91620131               4.42-           4.42-
BRITTANY GRACIA
91620171               5.42-           5.42-
UNITED CURTAIN COMPA
91620238               7.78-           7.78-
FRONHOFER TOOL COMPA
91620270             148.57-         148.57-
CONTINENTAL POWERTRA
91620374              24.24-          24.24-
JAVA JOES FUNDRAISIN
91620621               6.84-           6.84-
VERTIV
91620639             169.69-         169.69-
SOONER WIPING RAGS
91620688             161.64-         161.64-
TRAVIS ROOFING SUPPL
91620734              32.63-          32.63-
SUMMERS M F G
91620748             238.77-         238.77-
ENDINE
91620750             476.95-         476.95-
LOCKHEED MARTIN
91620770             617.99-         617.99-
ASC INDUSTRIES
91620793            2867.87-        2867.87-
PEPSICO
91620835              13.27-          13.27-
CONTINENTAL POWERTRA
91620856            1003.02-        1003.02-
PHILIP MORRIS USA
91620916               4.07-           4.07-
TOPGRADE PRODUCTS
91621012             211.30-         211.30-
CHAS E PHIPPS CO
91621029             748.02-         748.02-
SPX VALVES C/O CASS
91621070              21.16-          21.16-
ATS
91621085               4.24-           4.24-
MOUNTAIN ROSE HERBS
91621090            2804.02-        2804.02-
IMPERIAL BAG & PAPER
91951               1474.85-        1474.85-
A N DERINGER
91959                 11.00-          11.00-
KING WIRE
91989                100.00-         100.00-
P L DEVELOPMENT
92001                137.57-         137.57-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 190 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   92
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

VIGON INTL INC
92034                 55.40-          55.40-
D K M SALES
92052                328.20-         328.20-
LIPPMANN COLLECTION
92095                 50.44-          50.44-
PALMER HOLLAND
92184               1039.26-        1039.26-
CACAO VITA
92193                 23.78-          23.78-
VOLTARC
92296                125.82-         125.82-
PANALPINA INC
92334                555.67          124.52-                                                                                         680.19
KOCH FILTER CORP
92337                  4.65-           4.65-
K A O USA INC
92372                 85.12           25.00-                                                                                         110.12
K A O USA INC
92373                687.89                                                                                                          687.89
C-CARE
92467                615.33-         615.33-
HUBBELL POWER SYSTEM
92494                493.98-         493.98-
GENERAL MILLS
92750                 27.97           73.00-                                                                                         100.97
AROUND THE CLOCK
92792                  6.92-           6.92-
WATTS REGULATOR CO
92800                 83.81-          83.81-
U T C AEROSPACE SYSTEMS
92822                791.02-         791.02-
QUAKER OATS CO
92846                694.65          252.34-                                                                                         946.99
ENGLAND'S STOVE WORK
92847                276.31-         276.31-
WATTS REGULATOR CO
92906                  4.00-           4.00-
S WALTER PKG CORP
92930                363.08-         363.08-
ARROW FASTENER CO
92978                 98.18-          98.18-
WALLINGFORDS INC
92995                210.92-         210.92-
MASCO CABINETRY
93006                 97.65                                                                                                           97.65
WATERLOO CONTAINER
93010                 40.00-          40.00-
LONG TRAIL BREWING
93062                116.09-         116.09-
GENERAL MILLS/SONWIL
93066               4659.50          352.86-                                                                                        5012.36
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 191 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   93
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

A W CHESTERTON
93067                130.43-         130.43-
C P FILMS
93097                145.91-         145.91-
WEBCO CHEMICAL CORP
93140                956.69-         956.69-
C H ROBINSON
93157                258.47            5.29-                                                                                         263.76
MASCO CABINETRY/KRAFTMAID
93183                 69.62-          69.62-
SUPERIOR TUBE
93219                 86.32-          86.32-
DIESEL
93291                 50.00-          50.00-
WEST PHARMACEUTICAL
93333                 86.87-          86.87-
TILO INDUSTRIES
93403                252.74-         252.74-
F & R TRUCKING OF
93431                  3.49-           3.49-
POWER & TELEPHONE
93465                 35.69-          35.69-
CINTAS CORP
93552                 49.80-          49.80-
SPANGLER CANDY CO
93556                 30.00-          30.00-
HILL NC %T M S
93558                487.00-         487.00-
DISPLAY TECH %NVISION GLOBAL
93603                 27.00-          27.00-
KEYSTONE TECHNOLOGIE
93683                 28.45-          28.45-
I M S TRADING LLC
93721               4345.47          112.19-                                                                                        4457.66
KOTAP
93969                312.03-         312.03-
EASYPAK LLC
94161                179.77-         179.77-
H D SUPPLY HDS #2605
94215                157.31-         157.31-
H D SUPPLY
94216                391.81-         391.81-
E C P INCORPORATED
94255               2942.36                                                                                                         2942.36
DANVER
94357                 39.90-          39.90-
ARETT SALES CORP
94408                 94.62-          94.62-
HART & COOLEY/SELKIRK
94468                121.27-         121.27-
D H L GLOBAL FORWARDING
94502               5832.74          375.69-                                                                                        6208.43
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 192 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                           0.19.55 08/11/2019    PAGE   94
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60         61-90       OVER 90

HEBELER WELDING CORP
94639                263.55-         263.55-
EATON CORP
94727                 85.98-          85.98-
TIGER MEDICAL INC
94785               1432.33-        1432.33-
WOODSTREAM CORP
94839                346.78-         346.78-
COLGATE PALMOLIVE
94877               1068.12         3247.93-                                                                                          4316.05
COLGATE PALMOLIVE
94884               2096.71          639.23-                                                                                          2735.94
TRIMARK UNITED EAST
94896                143.35-         143.35-
SUPERIOR WASHER
94961                351.06-         351.06-
KUEHNE & NAGEL
94982                 13.85-          13.85-
STRAGIS HEALTHCARE
95129                  4.66-           4.66-
SEALAND CHEMICALS
95378                 11.27-          11.27-
NONSTOP DELIVERY
95410              10051.27          114.58-                                                                                         10165.85
ATLANTIC PLYWOOD
95450              14466.85-       14466.85-
ATLANTIC PLYWOOD
95470                572.70-         572.70-
ATLANTIC PLYWOOD
95480                360.70-         360.70-
WORLDWIDE EXPRESS
95531                621.90-         621.90-
ENERCON TECHNOLOGIES
95657                122.12-         122.12-
JAMES THOMPSON & CO
95679                113.27-         113.27-
D L S MG
95781                684.70-         684.70-
N F I GLOBAL
95832                212.46-         212.46-
H D SUPPLY HDS #3404
95951                566.70-         566.70-
JELD-WEN % NOLAN & CUMMINGS
96129                799.11-         799.11-
ESTEE LAUDER
96174               1603.57-        1603.57-
JACMEL JEWELRY
96215                198.75-         198.75-
PROMPT LOGISTICS
96307               9495.27          389.43-                                                           160.94                         9723.76
DELTA GALIL USA
96309               1247.46-        1247.46-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 193 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE   95
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

FRANK LOWE RUBBER &
96343                532.69-         532.69-
JEDWARDS INTL
96456                 39.00-          39.00-
BUCK EQUIPMENT
96489                234.64-         234.64-
FABRI-KAL CORP
96607                 86.78-          86.78-
ACCEL INTERNATIONAL
96628                193.05-         193.05-
FERAZZOLI IMPORTS
96682                177.00-         177.00-
ROAR LOGISTICS
96752                494.56-         494.56-
C T S
96963                231.62-         231.62-
M & G DURAVENT
97065                107.52-         107.52-
OMEGA PLASTICS CORP
97141                127.84-         127.84-
GLOBAL TRANSPORT LOGISTICS INC
97206              17334.18          206.43-                                                                                        17540.61
D L S PAPERBILL
97246                266.69-         266.69-
OUR PET'S
97291               5231.38-        5231.38-
CRES COR
97415                120.00-         120.00-
RAVENSBURGER
97467               1640.28-        1640.28-
MAXLITE
97540                290.59-         290.59-
POLLART ELECTRICAL
97553                317.48-         317.48-
RITE AID
97617                120.40-         120.40-
AMASS INTL GROUP
97677                154.52                                                                                                           154.52
BRETON INDUSTRIES
97724               1017.43-        1017.43-
SPICHER AND COMPANY
97733                  4.71-           4.71-
L G ELECTRONICS
97734               2754.82          196.52-                                                                                         2951.34
YANKEE CANDLE CO INC
97739               3213.16-        4748.27-                                                                                         1535.11
ROLF C HAGEN CORP
97801                454.32-         454.32-
AMER COOLING TECHNOLOGY
97814                537.22-         537.22-
YERECIC LABEL CO
97932                 50.00-          50.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 194 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   96
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

H H BROWN
97979                153.96-         153.96-
ANSWER LOGISTICS
98104                812.00                                                                                                          812.00
PLASTIRUN CORP
98235                175.00                                                                                                          175.00
T M FITZGERALD
98244                107.82-         107.82-
AMPAC
98337               3499.86-        3499.86-
DOLLAR GENERAL
98426              10393.14-       10393.14-
Z-FLEX INC
98440                113.49-         113.49-
PIONEER PHOTO ALBUM
98498                244.31-         244.31-
M G N LOGISTICS
98709                358.28-         358.28-
STONEWALL KITCHEN
98765                234.66-         234.66-
BROTHERS INTL FOOD CORP
98981                451.82-         451.82-
OCEAN POWER
99012                276.34-         276.34-
VULVAN HART CO
99035               8874.67          301.44-                                                                                        9176.11
ZENITH PRODUCTS CORP
99098                293.58-         293.58-
M P S
99239                167.66-         167.66-
UNCOMMON LOGISTICS
99252                849.86-         849.86-
STONETOWN LOGISTICS
99322               1071.43                                                                                                         1071.43
BUNZL 10100 NEW ENGLAND
99336                117.42-         117.42-
ROBERTS LOGISTICS SVC
99370                503.39           37.70-                                                                                         541.09
STAR STAINLESS
99413                 86.74-          86.74-
ZOTOS INC
99477                315.78-         315.78-
TOTAL TRANSPORTATION
99494                475.00-         475.00-
A E S LOGISTICS
99626                262.95-         262.95-
PENNINGTON SEED INC
99642               7934.35                                                                                         7934.35
LIVING PROOF
99750               3637.93-        3637.93-
H D
99766               1322.61-        1322.61-
                                   Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 195 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   97
DIVISION-01 NEW ENGLAND MOTOR FREIGHT

CUSTOMER              TOTAL DUE         CREDITS             0-15       16-30          31-45            46-60        61-90       OVER 90

PEARSON TRANS DEPT
99805                 25.00-           25.00-
RAYMOND CORP
99812                132.44-          132.44-
MACY'S
99840                188.00-          188.00-
CAPITAL TRANS SOLUTIONS
99845                 16.07-           16.07-
MACY'S
99870                131.66                                                                                                          131.66
T W EVANS CORDAGE CO
99929              1345.23-          1345.23-
HILEX POLY CO
99970                393.33-          393.33-
BLUE GRACE LOGISTICS
99986                783.46            47.48-                                                                                        830.94
MISCELLANEOUS
99999              1499.01-          1499.01-
 *DIVISION TOT   924585.78        1434223.14-          3263.91      2187.32         1700.00          1668.86       20134.38     2329854.45
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 196 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                           0.19.55 08/11/2019   PAGE   98
DIVISION-04 EASTERN FREIGHT WAYS

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60         61-90       OVER 90

CARRIER INDUSTRIES
58334            196143.69                                                                                          36092.21      160051.48
NEMF-ELIZABETH
61818            249321.90                                                                              35.07                     249286.83
H H BROWN SHOE CO INC
62479            189176.00                                                                                                        189176.00
 *DIVISION TOT   634641.59                                                                              35.07       36092.21      598514.31
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 197 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE   99
DIVISION-09 PHOENIX MOTOR EXPRESS

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

 *DIVISION TOT
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 198 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE 100
DIVISION-10 APEX LOGISTICS INC

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

 *DIVISION TOT
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 199 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE 101
DIVISION-12 NEMF WORLD TRANSPORT, INC.

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

A A A COOPER TRANS
00023               4329.71                                                                                                          4329.71
MANITOULIN TRANSPORT
00254              34936.73         1457.80-                                                                                        36394.53
N E M F 01
00501               7533.25           22.35-                                                                                         7555.60
HERGO ERGONOMIC
01095                346.30-         346.30-
C H ROBINSON
01581                100.00                                                                                                           100.00
ALVIN CO
02238                 15.00-          15.00-
TIENDAS LA GLORIA INC
03373                189.65-         189.65-
PROFESSIONAL AUDIO
05863                309.72-         309.72-
INTERSTATE CONTAINER
06850                539.82-         539.82-
L D A INC
07008                336.01-         336.01-
B BRAUN MCGAW
08593                 50.00-          50.00-
COCA COLA
09027                359.42-         359.42-
BETTER HOME PLASTICS
09053                228.00                                                                                                           228.00
WATTS INDUSTRIES
11816                 15.00-          15.00-
BROOKS BROTHERS
12153               1201.50-        1201.50-
PASODOBLE FOODS INC
13240                273.70-         273.70-
GIANT BICYCLE
13902                867.61-         867.61-
BRISTOL MYERS SQUIBB
14442                 94.17-          94.17-
BRISTOL MYERS SQUIBB CO
14446                 38.13-          38.13-
ATACATUM
14607                 54.40-          54.40-
ART TEK INC
15506                103.00-         103.00-
MARATHON TOOL &
15541                 15.00-          15.00-
INDUSTRIAL QUARRY
15695                416.29-         416.29-
C H R L T L
16421               3042.18                                                                                                          3042.18
PARADISE PLAZA INC
16621                866.18                                                                                                           866.18
PT VENDING
16657                   .71-            .71-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 200 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE 102
DIVISION-12 NEMF WORLD TRANSPORT, INC.

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

XEROX NA FREIGHT
16712               1725.07-        1725.07-
J C SUPPLY
17036                669.00                                                                                          669.00
THERMO FISHER SCIENT
17315                820.41-         820.41-
WISE SYSTEMS
17490                 34.00-          34.00-
HEAVY EQUIPMENT
17494                 47.92-          47.92-
PUERTO RICO WIRE
17666               1663.80-        3567.99-                                                                                         1904.19
*DATA2-NEWT
17978                441.57-         441.57-
LAWRENCE LOGISTICS
17982                 19.44-          19.44-
CARIBBEAN DENTAL PRO
18556                554.53-         554.53-
DATUM FILING SYSTEMS
19654                167.26-         167.26-
EPOCH EVERLASTING PLAY
20573                 17.94-          17.94-
SUPER AUTOMOTIVE PRODUCTS
22511                 80.00-          80.00-
TRINITY GROUP
24753                490.00-         490.00-
INDUSTRIAL SCIENTIFIC CORP
26047                  4.00-           4.00-
SKYLINE BARGAIN
27137                382.38-         382.38-
TOM'S OF MAINE
27443                 15.00-          15.00-
WHITAKER BROTHERS
27876                675.22-         675.22-
J PICA
28150               2001.04-        2001.04-
UNIPRODUCTS
31445              20499.52           15.00-                                                                                        20514.52
ARMSTRONG PUMPS INC
31636                294.87-         294.87-
ISM IMPORT DISTRIBUTOR INC
32232               2473.72-        2473.72-
MULTI-VENTAS Y SVC
32703                 69.58-          69.58-
HILLSIDE PLASTICS CO
33470               7282.68          229.00-                                                                                         7511.68
ACCO BRANDS
35111               2058.98                                                                                                          2058.98
MEDLINK IMAGING INC
36189                250.57-         250.57-
PET PROD ASSOC INC
36320                464.28-         464.28-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 201 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019    PAGE 103
DIVISION-12 NEMF WORLD TRANSPORT, INC.

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

THE CLOROX COMPANY
36976                214.02-         214.02-
FREIGHTQUOTE.COM
37023               1155.99                                                                                                          1155.99
GTC MFG
38737                 26.00-          26.00-
HARRIS PAINTS DEVELP
38875               2593.88-        2593.88-
ZALOOM MARKETING CORP
39823                 38.29-          38.29-
C M C METAL CORP
40367                422.73-         422.73-
HYGRADE GLOVE & SAFE
43378                328.21-         328.21-
PUERTO RICO BIOMEDICAL CORP
43997              14247.12          628.58-                                                                                        14875.70
SUREWERX
44753                 29.38-          29.38-
SANTURCE X-RAY
45450                  4.00-           4.00-
KALMIA DIST
48487               2428.50-        2428.50-
ACCENTA
49424                727.02-         727.02-
XYLEM
49710                263.14-         263.14-
TRANSGROUP
49908                231.65-         231.65-
TOOLS FOR INDUSTRY
49980                414.24                                                                                                           414.24
TUCKER COMPANY
50038                318.26-         318.26-
MUNAGORRY
50210                 76.00-          76.00-
N C Y WORLD TRANSPORT
50613                488.20-         488.20-
GENTELL
50650                290.06-         290.06-
T G CHROME & TRUCK
51186                 20.00-          20.00-
LITELAB CORPORATION
52562                268.38-         268.38-
J A MERA INC
52637                239.25-         239.25-
HOLSUM OF PR
54630               4740.95           34.22-                                                                                         4775.17
MARLOW CANDY & NUT
55504                141.89-         141.89-
WEITRON INC
55659                167.00-         167.00-
ACCO BRANDS
56061               1219.32-        1219.32-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 202 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE 104
DIVISION-12 NEMF WORLD TRANSPORT, INC.

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

K B INGREDIENTS
56329                137.72-         137.72-
JESUS BALDONADO
56401                320.11-         320.11-
PRECISE KIT PROMOTIO
56507                 15.00-          15.00-
NATL POLYMERS INC
62507                 25.91-          25.91-
SURGICAL & MEDICAL
64253               3549.99-        3549.99-
SACHS CHEMICAL INC
66137               1529.63           84.82-                                                                                        1614.45
INSECO
66138                284.48-         284.48-
PARKER LAB INC
66185                237.53-         237.53-
MONINI NORTH AMER
66545                 26.54-          26.54-
PARTS EXPERTS
67942                160.05-         160.05-
RYDER/XEROX
68446                899.16-         899.16-
W & N MEDICAL CORP
70919                 30.00-          30.00-
RAYMOND CORP
72732                288.78-         288.78-
EDGAR MORALES
73216                 15.00-          15.00-
HUERTAS MANAGEMENT
73686                 83.75-          83.75-
TROY CHEMICAL
74295               5101.52           23.00-                                                                                        5124.52
ETS PRODUCTS
75271               6782.41                                                                                                         6782.41
STEVENS GLOBAL LOGIS
75516                 48.30-          48.30-
KINETIC SUPPLY CHAIN
77759               2475.34          373.47-                                                                                        2848.81
SAM-SON DISTRIBUTION
78156               1948.93          519.39-                                                                                        2468.32
LACOSTE
78429                119.75-         119.75-
SAINT GOBAIN ABRASIV
78535                  5.85-           5.85-
D M EXPRESS
78939               6937.50          141.75-                                                                                        7079.25
SHIPCO TRANSPORT
79336                144.39          167.00-                                                                                         311.39
BARISTAS DEL CARIBE
79965               1063.60-        1063.60-
D L S WORLDWIDE
82990                 14.00-          14.00-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 203 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE 105
DIVISION-12 NEMF WORLD TRANSPORT, INC.

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

LUFA ENTERPRISES
83453                408.01-         408.01-
A L G WORLDWIDE
83772                113.00-         113.00-
E T S
84316                421.64-         421.64-
D S V AIR AND SEA
84708                 47.68-          47.68-
A & A GLOBAL IND
85132                540.00-         540.00-
CARIBBEAN MULTI PROD
86197                 10.00-          10.00-
C-LINE PRODUCTS INC
86640                359.40-         359.40-
IMPRESOS EMMANUELLI
86810                 20.00-          20.00-
U S SURGICAL
89346               3937.69-        3937.69-
UMBRA U S A INC
89691                625.03-         625.03-
SERRANO DENTAL EQUIP
90199                312.38-         312.38-
R & H DIST
91251                 39.25-          39.25-
HYDROFARM EAST
91463                 50.00-          50.00-
JULIO R CACERES
91577476              33.49-          33.49-
CARIBBEAN CLOUD CO/GORILLA VAP
91580976               4.45-           4.45-
WINSTON-SALEM IND
91581876             796.30-         796.30-
MARTIZA SANTOS
91584442               6.03-           6.03-
JUAN NEGRON
91584443               6.31-           6.31-
KARLA RODEZNO
91584805              12.84-          12.84-
MAYRA FIGUEROA
91585021               4.37-           4.37-
THOMAS RIVERA
91585208              24.00-          24.00-
TERRELL CAREY
91585993               6.27-           6.27-
RAYMOND ROSARIO
91585995               6.05-           6.05-
SONIA SLAGADO
91585996               4.95-           4.95-
EDGAR A IRIZARRY
91586000               6.42-           6.42-
LUIS MEJIAS
91586485               5.65-           5.65-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 204 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE 106
DIVISION-12 NEMF WORLD TRANSPORT, INC.

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

MANUEL A MARTINEZ SO
91587057              23.32-          23.32-
JOSE E MONTANEZ
91587062               8.40-           8.40-
CARLOS R ORTIZ
91587908               6.75-           6.75-
YVETTE RODRIGUEZ
91588412               5.17-           5.17-
MAYRA FIGUEROA LOPEZ
91588413               7.86-           7.86-
NEFTALI BURGOS MORAL
91588500              10.91-          10.91-
LUIS R MOLINA
91588949               7.14-           7.14-
ELIEVER HERADEO
91590799              14.14-          14.14-
TRADE WORKS
91592991               6.72-           6.72-
D B R HOTEL OWNER LL
91594929             281.87-         281.87-
ROBERT CRUZ
91600803               3.86-           3.86-
OLRANDO GONZALEZ
91600921              15.00-          15.00-
D.S. DISTRIBUTORS
91601005               8.96-           8.96-
BIG BRANDS DIST
91601190               7.12-           7.12-
NEFTALI TORRES RIVER
91603740               8.41-           8.41-
GOMEZ BUS LINE
91607280             358.42-         358.42-
YVETTE RODRIGUEZ
91608125               6.27-           6.27-
TRADEWORKS PR
91608126              20.00-          20.00-
NEFTALI TORRES
91609311               6.00-           6.00-
US ARMY FT BUCHANAN
91610905               8.85-           8.85-
CARLOS R. ORTIZ
91614677               3.79-           3.79-
EVERGREEN ENTERPRISE
92720                164.14-         164.14-
VA BIEN
94070                523.89-         523.89-
CROWD CO.
95979                 16.00-          16.00-
MULIT BATTERIES & FORKLIFTS
98113                156.00-         156.00-
MAYS OCHOA
99939                256.50-         256.50-
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 205 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE 107
DIVISION-12 NEMF WORLD TRANSPORT, INC.

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

 *DIVISION TOT     81508.82        51116.00-                                                                         669.00      131955.82
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 206 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE 108
DIVISION-15 CARRIER INDUSTRIES, INC.

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

NEMF
78464               9180.63                                                                                                         9180.63
 *DIVISION TOT      9180.63                                                                                                         9180.63
                                  Case 19-12809-JKS
                                                Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                      Document    Page 207 of 235
ATBLT     -XXXXXXXX-100409   New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE 109
DIVISION-30 NEMF LOGISTICS LLC

CUSTOMER              TOTAL DUE        CREDITS           0-15          16-30          31-45            46-60        61-90       OVER 90

EAST COAST CHAIR & BARSTOOL
38093                 29.21-          29.21-
DICKS SPORTING GOODS
41602                 25.94-          25.94-
POLLARD SHELVING
73318                 48.02-          48.02-
 *DIVISION TOT       103.17-         103.17-
                                 Case 19-12809-JKS
                                                 Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                                       Document    Page 208 of 235
ATBLT     -XXXXXXXX-100409    New England Motor Freight AGED TRIAL BALANCE FOR 8/03/19                          0.19.55 08/11/2019   PAGE 110
DIVISION-90 FOR BAD DEBT

CUSTOMER             TOTAL DUE       CREDITS              0-15         16-30           31-45            46-60        61-90       OVER 90

 *DIVISION TOT



                                                       ***   FINAL TOTALS    ***

                                                     CREDITS:         1,485,442.31-
                                                     0-15   :             3,263.91
                                                     16-30 :              2,187.32
                                                     31-45 :              1,700.00
                                                     46-60 :              1,703.93
                                                     61-90 :             56,895.59
                                                     OVER 90:         3,069,505.21
                                                                 ------------------
                                                                      1,649,813.65
                                        Case 19-12809-JKS            Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                                             Desc Main
                                                                           Document          Page 209 of 235
                                                                                 AR.A - AR Reconciliation - July

                                                         ACCOUNTS RECEIVABLE PROOF
                                                                                Jul-19

LINE                                            CO. 01             CO. 04          CO. 10     CO. 12           CO. 15              Co 30

NO.                 LINE DESCRIPTIONS           NEMF                EFW            APEX       NEWT            CARRIER          NEMF Logistics    TOTAL              EXPLANATION OF HOW EACH LINE IS DERIVED
  1 BEGINNING BALANCES                           2,818,794.42     2,624,418.63         0.00     89,460.96        414,463.81          (103.17)   5,947,034.65 LINE 23 OF PRIOR MONTH
  2
  3 REVENUE                                          6,102.74               0.00       0.00         92.40               0.00            0.00        6,195.14 FORMULA LINE 11 LESS LINE 10
  4 OTHER INCOME                                    (6,102.74)              0.00       0.00        (92.40)              0.00            0.00       (6,195.14) ACCESSORIALS "ARGL5"
  5 ADJUSTMENT FLASH                                     0.00               0.00       0.00          0.00               0.00            0.00            0.00 TERMINAL SUMMARY TO RECONCILE (FLASH) "RA7160
  6
  7    CASH(CHECK AMOUNT/TRANSFER IN/OUT)         (829,092.57)    (1,982,409.04)       0.00     (7,088.28)      (405,407.62)            0.00    (3,223,997.51) CASH RECEIPTS JOURNAL (BANKS 1 + 4 - TRANSFER IN/OUT
  8    WACHOVIA (EDI PAYMENTS ONLY)                      0.00              0.00        0.00          0.00              0.00             0.00             0.00 CASH RECEIPTS JOURNAL (BANK 3)
  9    BANK PLAN                                         0.00              0.00        0.00          0.00              0.00             0.00             0.00 CASH RECEIPTS JOURNAL (BANKS 11, 12)
 10
 11    TERMINAL CASH                                (2,618.17)              0.00       0.00            0.00             0.00            0.00       (2,618.17) ALL BANKS EXCEPT 1, 3, 4, 11 & 12
 12
 13    ADJUSTMENT FLASH                            (69,864.12)              0.00       0.00       (577.40)              0.00            0.00      (70,441.52) "ARCDLTU" OR "ARCDLTR" REPORT
 14
 15    REBILLS (FLASH)                                    0.00              0.00       0.00            0.00             0.00            0.00             0.00 REVENUE RECONCILIATION (FLASH) "RA7380R"
 16
 17    JR. REPORT                                 (996,571.19)        (7,368.00)       0.00       (286.46)              0.00            0.00    (1,004,225.65) "ARJNLT" REPORT IF POSITIVE ON REPORT ENTER AS NEG
 18
 19    TOTAL REPORT BB3-98                         920,648.37       634,641.59         0.00     81,508.82          9,056.19          (103.17)   1,645,751.80 FORMULA LINE 11 THROUGH LINE 24 PLUS LINE 7
 20    CONTROL TOTAL                               924,585.78       634,641.59         0.00     81,508.82          9,180.63          (103.17)   1,649,813.65 "ARLTDV" REPORT A/R BALANCES BY COMPANY
       DIFFERENCE                                   (3,937.41)            0.00         0.00          0.00           (124.44)            0.00       (4,061.85) FORMULA LINE 25 MINUS LINE 26
 22
 23 END OF MONTH TRIAL BALANCE                     924,585.78       634,641.59         0.00     81,508.82          9,180.63          (103.17)   1,649,813.65 AGED TRIAL BALANCE REPORT (ATBLT)
 24                                                      0.00               0.00       0.00         0.00                0.00            0.00            0.00 FORMULA LINE 26 MINUS LINE 29
       J/E REV ADJ                                  (3,907.69)              0.00       0.00       421.30                0.00            0.00       (3,486.39) LINE 11 + 19 +21 LESS (ARGL4) CO. TOTAL




                                                                                                     Page 1
                                  Case 19-12809-JKS         Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                                    Desc Main
                                                                  Document    Page 210 of 235
                                                                                 AR.B - Open AR - July

New England Motor Freight, Inc.
Open A/R Reconcillation
For the period: Jul 2019

                                        NEMF            EFW            Apex     NEWT             Carrier       NEMF Logistics
                                        CO - 01        CO - 04        CO - 10   CO - 12          CO - 15          CO - 30       TOTALS
As per Open A/R Report                   924,585.78     634,641.59          -    81,508.82        9,180.63          (103.17)    1,649,813.65
                                                                                                                                         -
Accrued Revenue                                                                                                                          -
Estes sale entry per Matt                                                                                                                -
Less Intercompany                                                                                                                        -
NEMF                                         379.76    (249,321.90)              (7,533.25)       (9,180.63)                     (265,656.02)
EFW                                       (5,652.42)                                                                               (5,652.42)
Apex                                                                                                                                     -
NEWT                                    (109,956.13)                                                                             (109,956.13)
Carrier                                                (196,143.69)                                                              (196,143.69)
NEMF Logistics                                                                                                                           -
NEMF HH Brown                                          (189,176.00)                                                              (189,176.00)
Adjusted Open A/R                        809,356.99            -           -     73,975.57                 -         (103.17)     883,229.39
General Ledger                           809,356.99            -                 73,975.57                 -         (103.17)    883,229.39
Variance                                        -              -           -           -                   -             -              -




                                                                                        Page 1
                          Case 19-12809-JKS                 Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                    Desc Main
                                                                  Document    Page 211 of 235
                                                                        C&D.1 - JPMC Cash Summary - July
Accounts at JPMorgan Chase
Cash balance as of 08/032019

                                                                   Opening Balance Inter-Company                                    Closing Balance
       Company            Acc no              Description                                               Debits          Credits
                                                                        06/29          Funding                                           08/03
Apex Logistics                 7814   Operating                    $      3,524.50                  $     (3,524.50)                $           -
Carrier Industries             5861   Operating                         338,398.17       26,900.00       (48,592.34)                     316,705.83
Eastern Freightways            3262   Operating                       1,552,150.27      654,564.31      (121,269.98)     445,393.48    2,530,838.08
Eastern Freightways            7901   Penske funding                           -                                                                -
Eastern Freightways            1222   EFW Estes proceeds              5,958,117.35                                                     5,958,117.35
Hollywood Solar                 505   Operating                           3,892.32                        (3,892.32)                            -
Jans Leasing                   7911   Operating                          15,184.42                       (15,184.42)                            -
NEMF                           8770   401K funding                             -                                                                -
NEMF                           3180   Credit card receipts               73,184.68                           (67.81)       1,308.46       74,425.33
NEMF                           7312   Legal Counsel account                 911.95                                                           911.95
NEMF                           6365   Operating                       3,282,996.36      492,197.62    (6,583,629.63)   6,891,678.39    4,083,242.74
NEMF                           7555   ACH debit transfers                 2,360.09      181,018.11      (183,288.20)                          90.00
NEMF                           5726   Accounts Payable ZBA                     -      1,325,047.63    (1,325,047.63)                            -
NEMF                            671   Payroll checks ZBA                       -          8,087.24        (8,087.24)                            -
NEMF                           7245   Payroll Direct Deposit ZBA               -        136,928.53      (136,928.53)                            -
NEMF                           7600   Payroll Executive ZBA                    -        175,256.56      (175,256.56)                            -
NEMF                           7312   UHC benefit funding                      -                                                                -
NEMF                           5661   Utilitiy Deposits                 142,985.00                                                       142,985.00
NEMF Logisitcs                 9217   Operating                          92,407.36                       (59,643.36)                      32,764.00
NEMF World Transport           9183   Operating                         292,497.88                       (76,373.24)       2,149.98      218,274.62
United Express Solar           8236   Operating                           3,571.84                        (3,571.84)                            -
Equipment sale proceeds        3062   Auction escrow                     96,460.50                              -        670,890.34      767,350.84
Unencumbered proceeds          1659   Auction escrow                  3,000,000.00   (3,000,000.00)             -                               -
Myar                           7261   Operating                           1,060.69                        (1,060.69)                            -
                                                                   $ 14,859,703.38 $           -    $ (8,745,418.29) $ 8,011,420.65 $ 14,125,705.74




                                                                                    Page 1
  Case 19-12809-JKS         Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                  Document    Page 212 of 235
                                      Disb. 1 - Disbursements - July



Row Labels                         Sum of Gross Amount
                                                   $0.00
    (blank)                                        $0.00
 7555                                        $183,288.20
    FICA                                      $29,488.96
    FICA Employer                             $29,435.50
    FMLA Insurance                               $892.99
    FUTA                                         $943.97
    Income Tax Withheld                       $86,915.10
    Miscellaneous                              $4,743.99
    NY Commuter Tax                               $54.52
    Operating taxes and licenses                 $891.20
    State Unemployment Tax                    $16,684.03
    Taxes                                     $13,237.94
 (blank)
    (blank)
Grand Total                                   $183,288.20




                                                 Page 1
  Case 19-12809-JKS          Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                   Document    Page 213 of 235
                                      Disb. 2 - Disbursements - July



Row Labels                   Sum of Gross Amount
 610 022 6365                         $2,223,403.81
    Fuel                                  $7,789.00
    Health Insurance                    $277,681.37
    Interest Expense                        $125.00
    Misc Professional Fees            $1,916,059.59
    Miscellaneous                           $760.76
    T&E                                   $2,915.09
    Terminal Expense                      $6,072.00
    Terminal Repairs                     $12,001.00
 (blank)
    (blank)
Grand Total                           $2,223,403.81




                                                 Page 1
  Case 19-12809-JKS           Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                                    Document    Page 214 of 235
                                           Disb. 3 - Disbursements - July



Row Labels                          Sum of Net

    (blank)
 266289217                                $325.00
    Professional Fees                     $325.00
 6103723262                           $121,269.98
    Income Tax Withheld                   $132.82
    Labor - Security                      $277.55
    Miscellaneous                       $9,326.32
    Office Cleaning                         $0.00
    Office Supplies                    $59,610.00
    Payments on behalf of NEMF            $803.42
    Physicals & Investigations          $1,934.46
    Propane                               $271.36
    State Unemployment Tax              $2,835.92
    T&E                                 $1,284.97
    Telecommunications                  $4,857.60
    Tolls                              $34,385.24
    Utilities                             $850.32
    Vehicle Maintenance                 $2,200.00
    Vehicle Repairs                     $2,500.00
 6105295861                               $644.46
    Miscellaneous                         $319.46
    Professional Fees                     $325.00
 6106677814                               $325.00
    Professional Fees                     $325.00
 6107235726                         $1,325,047.63
    Company Cars                        $1,634.01
    Health Insurance                  $119,713.15
    Labor - Security                  $242,196.15
    Metlife Insurance Witholding          $667.75
    Misc Professional Fees             $50,111.11
    Miscellaneous                      $11,684.79
    Norwin School Tax                      $10.00
    Office Supplies                     $2,265.96
    Payments on behalf of Eastern       $4,967.44
    Professional Fees                 $250,325.00
    Refunds / Rebates                     $409.38
    Rent                              $441,089.56
    Sales - Meals                         $248.80
    State Unemployment Tax              $9,319.53
    STD Insurance Witholding            $1,283.18
    T&E                                 $1,749.16
    Taxes                              $11,261.67
    Telecommunications                 $72,215.95
    Terminal Expense                    $1,948.85
    Terminal Repairs                   $35,693.26
    Tolls                                 $472.90
    Utilities                          $46,093.30
    Vehicle Maintenance                 $1,500.00
    Vehicle Repairs                    $17,610.73
    Workers Comp                          $576.00
 754249183                                $354.83
    Income Tax Withheld                    $29.83
    Professional Fees                     $325.00
 (blank)
    (blank)
Grand Total                         $1,447,966.90

                                                      Page 1
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 215 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 216 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 217 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 218 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 219 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 220 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 221 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 222 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 223 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 224 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 225 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 226 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 227 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 228 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 229 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 230 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 231 of 235
Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49   Desc Main
                          Document    Page 232 of 235
                                                            Case 19-12809-JKS                      Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49
                                                                                                                              FS.2 - Balance Sheets - July                                                            Desc Main
                                                                                                         Document    Page 233 of 235
                          CARRIER INDUSTRIES, INC. AND AFFILIATES

                                    COMBINED BALANCE SHEETS

                                             ASSETS
                                                                                                                                                                                     August 3, 2019
                                                                                         TOTAL         ELIMINATIONS/                                                                        APEX                                   HOLLYWOOD     UNITED       NEMF
                                                                    August 3, 2019      8/3/2019        RECLASSES      NEMF            CARRIER           EASTERN           PHOENIX      LOGISTICS       JANS          NEWT           SOLAR       SOLAR      LOGISTICS     MYJON     MYAR

Current assets:
  Cash and cash equivalents                                     $         14,019,511    14,019,511                      4,955,763           316,659          8,484,738                                                 212,148                                 32,768      17,435
  Accounts receivable, customers and interline, net                          883,230       883,230                        809,357                                                                                       73,976                                   (103)
  Receivables, taxes and others                                              875,262       875,262                        467,141                               65,161                                                 312,000         16,050      14,910
  Notes and loans receivable, stockholders and affiliates                  4,374,748     4,374,748                      3,984,835           137,631             51,575                                                                                           5,707    195,000
  Materials and supplies inventories
  Prepaid insurance claims                                                10,663,276    10,663,276                     14,617,344          (105,877)         (3,848,191)
  Prepayments and other deferred charges                                   2,978,718     2,978,718                      1,186,654             3,202           1,685,805                                                                52,738      50,319
  Refundable income taxes                                                    261,254       261,254                         13,328             9,560             134,698                       2,000        2,000        98,782                                    886

    Total current assets                                                  34,055,999    34,055,999                     26,034,422           361,175          6,573,786                        2,000        2,000       696,906         68,788      65,229      39,258     212,435

Property and equipment:
  Revenue equipment                                                       13,975,591    13,975,591                     12,788,425                              771,295                                   415,871
  Miscellaneous equipment                                                  2,911,996     2,911,996                      2,902,646             9,350
  Computer and office equipment                                              387,396       387,396                        387,396
  Service cars and equipment                                               1,219,126     1,219,126                      1,219,126
  Leasehold improvements                                                   2,330,636     2,330,636                        353,887                                                                                                    1,095,366    881,383
  Land and Building                                                          753,883       753,883                        753,883

                                                                          21,578,628    21,578,628                     18,405,363             9,350            771,295                                   415,871                     1,095,366    881,383
  Less accumulated depreciation and amortization                          15,177,349    15,177,349                     13,481,987             9,350            549,019                                   415,871                       416,028    305,094

                                                                           6,401,279     6,401,279                      4,923,376                              222,276                                                                679,338     576,289

Other assets:
  Security and other deposits                                                396,694       396,694                        396,694
  Notes receivable, stockholders' insurance premiums                       5,208,569     5,208,569                      5,208,569

                                                                           5,605,263     5,605,263                      5,605,263

Total assets                                                    $         46,062,541    46,062,541                     36,563,061           361,175          6,796,062                        2,000        2,000       696,906        748,126     641,518      39,258     212,435


                           LIABILITIES AND STOCKHOLDERS' EQUITY
                                                                                                                                                                                     August 3, 2019
                                                                                         TOTAL         ELIMINATIONS/                                                                        APEX                                   HOLLYWOOD     UNITED       NEMF
                                                                    August 3, 2019      8/3/2019        RECLASSES      NEMF            CARRIER           EASTERN           PHOENIX      LOGISTICS       JANS          NEWT           SOLAR       SOLAR      LOGISTICS     MYJON     MYAR

Current liabilities:
  Accounts payable, trade and interline                         $         10,527,187    10,527,187                     10,079,479            11,656             73,278                       (3,120)                   345,476                                 20,418
  Loans payable, letters of credit drawn, net                             21,620,368    21,620,368                     21,620,368
  Notes and loans payable, stockholders and affiliates                     4,247,739     4,247,739                         98,324         1,075,106          3,042,509                                                                 16,600      15,200
  Current portion of long-term debt                                          117,662       117,662                                                                                                                                     66,566      51,096
  Accounts payable, affiliates                                                                                         10,630,071        (3,049,951)         (2,998,703)                 (1,435,229)   (2,202,972)   (1,219,711)      145,324      41,982     (265,757)   195,000   159,946
  Wages, pension and payroll taxes payable                                   283,150       283,150                        283,475                                                              (325)
  Other current liabilities                                                  355,722       355,722                        356,041                (319)

        Total current liabilities                                         37,151,828    37,151,828                     43,067,758        (1,963,508)           117,084                   (1,438,674)   (2,202,972)    (874,235)       228,490     108,278     (245,339)   195,000   159,946

Long-term liabilities:
  Long-term debt, net of current portion                                  11,878,024    11,878,024                     10,815,134                              110,712                                                                488,129     464,049
  Other long-term liabilities                                              1,553,629     1,553,629                      1,553,629

                                                                          13,431,653    13,431,653                     12,368,763                              110,712                                                                488,129     464,049

Commitment and contingencies

Stockholders' equity:
  Capital Stock                                                           17,875,922     17,875,922                     17,830,322            1,000             10,000                                    33,600         1,000
  Retained earnings                                                      (22,396,862)   (22,396,862)                   (36,703,782)       2,323,683          6,558,266                    1,440,674    2,171,372     1,570,141         31,507      69,191     284,597      17,435   (159,946)


                                                                          (4,520,940)    (4,520,940)                   (18,873,460)       2,324,683          6,568,266                    1,440,674    2,204,972     1,571,141         31,507      69,191     284,597      17,435   (159,946)


Total liabilities and stockholders' equity                      $         46,062,541    46,062,541                     36,563,061           361,175          6,796,062                        2,000        2,000       696,906        748,126     641,518      39,258     212,435




                                                                                                                                        Page 1
                        Case 19-12809-JKS   Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                  Desc Main
                                                  Document    Page 234 of 235
                                                  Profs. & Ins. - Professional Fees - July
Professional Fee Analysis

           Professional Firm         Check Date   Scorecard Week Paid      Invoice Amount       Retainer (Credit)   Net Payment   BK Week
    PHOENIX MANAGEMENT SERV, INC      7/3/2019         7/7/2019                $6,300                $0.00             $6,300
X                                                                                            Payment of the week:      $6,300       21
    PHOENIX MANAGEMENT SERV, INC     7/12/2019        7/14/2019                 $24,399              $0.00            $24,399
X                                                                                            Payment of the week:     $24,399       22
    PHOENIX MANAGEMENT SERV, INC     7/19/2019        7/21/2019                 $30,466              $0.00            $30,466
    U.S. TRUSTEE                     7/16/2019        7/21/2019                  $325                $0.00              $325
X                                                                                            Payment of the week:     $30,791       23
    PHOENIX MANAGEMENT SERV, INC     7/26/2019        7/28/2019                $672,469              $0.00            $672,469
    GIBBONS PC - TRUST ACCOUNT       7/23/2019        7/28/2019                $664,477              $0.00            $664,477
    COHNREZNICK LLP                  7/23/2019        7/28/2019                $76,066               $0.00            $76,066
    ELLIOTT GREENLEAF, P.C.          7/23/2019        7/28/2019                $181,507              $0.00            $181,507
    DONLIN RECANO & COMPANY INC      7/23/2019        7/28/2019                $121,884              $0.00            $121,884
    LOWENSTEIN SANDLER LLP           7/23/2019        7/28/2019                $275,908              $0.00            $275,908
    WITHUMSMITH & BROWN, PC          7/25/2019        7/28/2019                $13,458               $0.00            $13,458
X                                                                                            Payment of the week:    $2,005,770     24

                                                                                                     Total:         $2,067,260
    PHOENIX MANAGEMENT SERV, INC      $733,634
    GIBBONS PC - TRUST ACCOUNT        $664,477
    WASSERMAN,JURISTA & STOLZ P.C.       $0
    DONLIN RECANO & COMPANY INC       $121,884
    LOWENSTEIN SANDLER LLP            $275,908
    U.S. TRUSTEE                        $325
    COHNREZNICK LLP                   $76,066
    ELLIOTT GREENLEAF, P.C.           $181,507
    WITHUMSMITH & BROWN, PC           $13,458
    Total Bankruptcy Professionals   $2,067,260




                                                                  Page 1
                        Case 19-12809-JKS     Doc 862 Filed 09/13/19 Entered 09/13/19 15:08:49                   Desc Main
                                                    Document    Page 235 of 235
                                                               REC.1 - Collections- July

                        NEMF        NEMF          EASTERN           EASTERN                CARRIER      APEX        NEWT     NEMF LOG
                       TOTAL        MISC           TOTAL              MISC                 DEPOSITS   DEPOSITS    DEPOSITS   DEPOSITS

         01-Jul-19   $1,377,461     $54,214         $6,647                $0                  $0         $0          $0         $0
         02-Jul-19   $1,209,598     $34,404        $16,870                $0                  $0         $0          $0         $0
         03-Jul-19    $72,976         $0           $13,648                $0                  $0         $0          $0         $0
         04-Jul-19    $31,613         $0              $0                  $0                  $0         $0          $0         $0
         05-Jul-19       $0           $0           $10,599                $0                  $0         $0          $0         $0
         06-Jul-19       $0           $0              $0                  $0                  $0         $0          $0         $0
         07-Jul-19       $0           $0              $0                  $0                  $0         $0          $0         $0
         08-Jul-19   $1,028,143    $161,885        $96,044                $0                  $0         $0          $0         $0
         09-Jul-19   $1,030,804     $48,995        $40,241                $0                  $0         $0          $0         $0
         10-Jul-19    $27,021         $0            $6,781                $0                  $0         $0          $0         $0
         11-Jul-19    $14,648         $0           $12,635                $0                  $0         $0          $0         $0
         12-Jul-19    $28,726         $0           $174,471               $0                  $0         $0         $575        $0
         13-Jul-19       $0           $0              $0                  $0                  $0         $0          $0         $0
         14-Jul-19       $0           $0              $0                  $0                  $0         $0          $0         $0
         15-Jul-19    $79,425         $0            $2,375                $0                  $0         $0          $0         $0
         16-Jul-19    $34,527         $0           $19,841                $0                  $0         $0          $0         $0
         17-Jul-19    $23,236         $0            $1,091                $0                  $0         $0          $0         $0
         18-Jul-19    $41,182         $0            $9,100                $0                  $0         $0          $0         $0
         19-Jul-19    $42,378         $0           $39,066                $0                  $0         $0          $0         $0
         20-Jul-19       $0           $0              $0                  $0                  $0         $0          $0         $0
         21-Jul-19       $0           $0              $0                  $0                  $0         $0          $0         $0
         22-Jul-19    $21,590         $0              $0                  $0                  $0         $0          $0         $0
         23-Jul-19   $1,317,620     $44,924           $0                  $0                  $0         $0         $575        $0
         24-Jul-19    $22,393         $0            $3,235                $0                  $0         $0          $0         $0
         25-Jul-19   $1,127,997    $326,469           $0                  $0                  $0         $0        $1,000       $0
         26-Jul-19   $2,098,767       $0           $23,435                $0                $26,900      $0          $0         $0
         27-Jul-19       $0           $0              $0                  $0                  $0         $0          $0         $0
         28-Jul-19       $0           $0              $0                  $0                  $0         $0          $0         $0
         29-Jul-19   $1,269,020       $0              $0                  $0                  $0         $0          $0         $0
         30-Jul-19    $10,225         $0          $1,682,176              $0                  $0         $0          $0         $0
         31-Jul-19    $14,171         $0              $0                  $0                  $0         $0          $0         $0
        01-Aug-19     $43,918         $0            $5,165                $0                  $0         $0          $0         $0
        02-Aug-19      $2,408         $0           $14,706                $0                  $0         $0          $0         $0
        03-Aug-19        $0           $0              $0                  $0                  $0         $0          $0         $0
        04-Aug-19        $0           $0              $0                  $0                  $0         $0          $0         $0


TOTAL                $10,969,847   $670,890       $2,178,126              $0                $26,900      $0        $2,150       $0




                                                                       Page 1
